 

Exhibit 10.1

 

Execution Version

 



 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

June 30, 2017

 

among

 

Fifth Street Holdings L.P.

 

The Guarantors Party Hereto

 

The Lenders Party Hereto

 

Sumitomo Mitsui Banking Corporation
as Administrative Agent

 

and

 

CORTLAND CAPITAL MARKET SERVICES LLC
as Collateral Agent

 



 

 

Morgan Stanley Senior Funding, Inc.

 

Sumitomo Mitsui Banking Corporation

 

as Joint Lead Arrangers and Joint Bookrunners
for the Existing Credit Agreement

 

Morgan Stanley Senior Funding, Inc.

 

as Syndication Agent
for the Existing Credit Agreement

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITION AND CONSTRUCTION 1       1.1 Definitions 1  
    1.2 Construction 27       ARTICLE II AMOUNT AND TERMS OF LOANS 28       2.1
Term Facility 28       2.2 Rate Designation 28       2.3 Interest Rates; Payment
of Principal and Interest 28       2.4 Default Rate 30       2.5 Computation of
Interest and Fees 30       2.6 Funding Losses 31       2.7 Conversion or
Continuation 31       2.8 Amortization and Mandatory Repayments and Prepayments
32       2.9 Voluntary Prepayments 33       2.10 Fees 33       2.11 Maintenance
of Records; Effect 34       2.12 Increased Costs 34       2.13 Market Disruption
and Alternate Rate of Interest 35       2.14 Illegality 35       2.15 Place of
Loans 35       2.16 Survivability 35       2.17 [Intentionally Omitted] 36      
2.18 Defaulting Lenders 36       2.19 Taxes 36       2.20 Mitigation of
Obligations; Replacement of Lenders 38       ARTICLE III CONDITIONS TO
RESTATEMENT EFFECTIVE DATE 39       3.1 Conditions Precedent to the Restatement
Effective Date 39       ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BORROWER 40
      4.1 Due Organization 40       4.2 Interests in Loan Parties 41       4.3
Requisite Power and Authorization 41       4.4 Binding Agreements 41       4.5
Other Agreements 41       4.6 Litigation; Adverse Facts 42       4.7 Government
Consents 42       4.8 Title to Assets; Liens 42

 

i 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       4.9 Payment of Taxes 42       4.10 Governmental Regulation 43    
  4.11 Disclosure 43       4.12 Debt 44       4.13 Existing Defaults 44      
4.14 Financial Condition; No Default; No Material Adverse Effect 44       4.15
Immaterial Subsidiaries 44       4.16 [Intentionally Omitted] 44       4.17
Governing Documents of the Guarantors 44       4.18 Anti-Corruption Laws and
Sanctions 45       4.19 Labor Matters 45       4.20 Solvency 45       4.21
Security Interest in Collateral 45       4.22 ERISA 45       ARTICLE V
AFFIRMATIVE COVENANTS OF BORROWER 46       5.1 Accounting Records and Inspection
46       5.2 Financial Statements and Other Information 46       5.3 Existence
49       5.4 Payment of Taxes and Claims 49       5.5 Compliance with Laws 49  
    5.6 Further Assurances 49       5.7 Additional Loan Parties and Covenant to
Provide Security 50       5.8 Obligation to Upstream Management Fees and
Incentive Fees 50       5.9 Foreign Qualification 51       5.10 Maintenance of
Properties 51       5.11 Maintenance of Insurance 51       5.12 Lender Calls 51
      5.13 Post-Closing Covenant 51       ARTICLE VI NEGATIVE COVENANTS OF
BORROWER 52       6.1 Debt 52       6.2 Liens 53       6.3 Investments 53      
6.4 Dividends 53       6.5 Restriction on Fundamental Changes 53       6.6 Sale
of Assets 54

 

ii 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       6.7 Transactions with Shareholders and Affiliates 55       6.8
Conduct of Business 56       6.9 Amendments or Waivers of Certain Documents;
Actions Requiring the Consent of the Administrative Agent 56       6.10 Use of
Proceeds 56       6.11 Margin Regulations 56       6.12 Financial Covenants 56  
    6.13 Restrictive Agreements 57       ARTICLE VII EVENTS OF DEFAULT AND
REMEDIES 57       7.1 Events of Default 57       7.2 Remedies 60       7.3
Equity Cure Right 61       ARTICLE VIII EXPENSES AND INDEMNITIES 61       8.1
Expenses 61       8.2 Indemnity 62       ARTICLE IX ASSIGNMENT AND
PARTICIPATIONS 63       9.1 Assignments and Participations 63       9.2
Successors 65       ARTICLE X AGENTS; THE LENDER GROUP 65       10.1 Appointment
and Authorization of the Agent 65       10.2 Reports and Information 68      
10.3 Set Off; Sharing of Payments 68       10.4 Payments by the Agent to the
Lenders 69       10.5 Several Obligations; No Liability 69       10.6 No Other
Duties 69       10.7 Release of Collateral or Guarantors 69       ARTICLE XI
MISCELLANEOUS 70       11.1 No Waivers, Remedies 70       11.2 Waivers and
Amendments 70       11.3 Notices 71       11.4 Successors and Assigns 71      
11.5 Headings 72       11.6 Execution in Counterparts; Effectiveness 72      
11.7 GOVERNING LAW 72       11.8 JURISDICTION AND VENUE 72

 

iii 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       11.9 WAIVER OF TRIAL BY JURY 73       11.10 Independence of
Covenants 73       11.11 Confidentiality 73       11.12 Complete Agreement 74  
    11.13 USA Patriot Act Notice 74       11.14 No Fiduciary Duties 74      
11.15 Survival of Representations and Warranties 74       11.16 Amendment and
Restatement 74       11.17 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 75       11.18 Release by Loan Parties 76       ARTICLE
XII GUARANTY 76       12.1 Guaranty of Payment 76       12.2 Obligations
Unconditional 76       12.3 Modifications 79       12.4 Waiver of Rights 79    
  12.5 Reinstatement 79       12.6 Remedies 79       12.7 Limitation of Guaranty
80       12.8 Subordination of Subrogation 80

 

EXHIBITS

 

Exhibit A-1 Form of Assignment and Acceptance Exhibit A-2 Form of Promissory
Note Exhibit A-3 Form of Loan Party Joinder Agreement Exhibit B Form of
Intercompany Subordination Agreement Exhibit C Form of Compliance Certificate
Exhibit R-1 Persons Authorized to Request a Conversion/Continuation Exhibit R-2
[Intentionally Omitted] Exhibit R-3 Form of Request for Conversion/Continuation
Exhibit 3.1(d) Form of Certificates Exhibit 11.3 Addresses and Information for
Notices

 

SCHEDULES

 

Schedule A-1 Agent’s Account Schedule A-2 Approved Banks Schedule P Liens
Schedule 2.1 Initial Principal Amounts Schedule 4.2 Interests in Loan Parties
Schedule 5.13 Post-Closing Obligations Schedule 6.1 Debt Schedule 6.3
Investments Schedule 6.7 Transactions with Shareholders and Affiliates Schedule
6.13 Restrictive Agreements

 

iv 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 30, 2017, is
entered into by and among FIFTH STREET HOLDINGS L.P., a Delaware limited
partnership (the “Borrower”), the Guarantors (as defined below) party hereto
from time to time, the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), Sumitomo Mitsui Banking Corporation (“SMBC”), as administrative
agent for the Lenders (together with its successors and assigns in such
capacity, the “Administrative Agent”) and CORTLAND CAPITAL MARKET SERVICES LLC,
as collateral agent (together with its successors and assigns in such capacity,
the “Collateral Agent”).

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are party to
that certain Credit Agreement, dated as of November 4, 2014 (as amended by that
certain Amendment No. 1 to Credit Agreement, dated as of February 29, 2016
(“Amendment No. 1”), and Supplement to Amendment No. 1 to Credit Agreement,
dated as of May 11, 2017 (the “Supplement”), the “Existing Credit Agreement”);
and

 

WHERAS, the Borrower, the Administrative Agent and the Lenders desire to amend
and restate in its entirety the Existing Credit Agreement, without constituting
a novation, all on terms and subject to the conditions contained herein.

 

NOW, THEREFORE, the parties hereto agree to amend and restate the Existing
Credit Agreement in its entirety as follows:

 

ARTICLE I

 

DEFINITION AND CONSTRUCTION

 

1.1          Definitions. For purposes of this Agreement (as defined below), the
following initially capitalized terms shall have the following meanings:

 

“Adjusted EBITDA” means, with respect to the Borrower and its Subsidiaries on a
Stand Alone Basis, for any period of four consecutive fiscal quarters, the Net
Income of the Borrower and its Subsidiaries on a Stand Alone Basis for such
period plus

 

(a)            the sum, without duplication (including with respect to any item
already added back to Net Income) and to the extent deducted in calculating Net
Income, of the amounts for such period of:

 

(i)          depreciation and amortization (including any purchase price
amortization but excluding any marketing fee amortization);

 

(ii)         Interest Expense;

 

(iii)        income taxes;

 

(iv)        non-recurring, extraordinary or unusual expenses, losses and
charges;

 

(v)         other non-cash charges, losses and expenses

 

 1 

 

 

(vi)        to the extent paid with internally generated cash, costs and
expenses related to (A) the execution of the Supplement and this Agreement or
(B) any fine, settlement or other amounts imposed by the Securities and Exchange
Commission on the Borrower or any of its Subsidiaries; minus

 

(b)            the sum, without duplication and to the extent included in Net
Income, of the amounts (which may be negative) for such period of:

 

(i)          any extraordinary, unusual or other non-recurring gains;

 

(ii)         any non-cash items (other than accrual of Management Fees in the
ordinary course of business) increasing Net Income, but excluding any such items
in respect of which cash was received in a prior period (other than accrual of
Management Fees in the ordinary course of business);

 

(iii)        interest and dividend income received in cash later than one fiscal
quarter after the end of such period;

 

(iv)        an amount equal to the Net Income attributable to Persons not
constituting Subsidiaries;

 

(v)         an amount equal to the Net Income attributable to Persons
constituting Excluded Subsidiaries (to the extent such Net Income is not
distributed to a Loan Party during such period);

 

(vi)        an amount equal to 75% of all earned Incentive Fees (other than the
Fifth Street Part I Fees) included in Net Income for such period;

 

(vii)       solely for the purposes of determining compliance with the financial
covenants set forth in Sections 6.12(b) (but not for purposes of calculating the
Applicable Rate), an amount equal to 50% of all earned Fifth Street Part I Fees
included in Net Income for such period;

 

(viii)      an amount equal to all unearned Incentive Fees included in Net
Income for such period;

 

(ix)         an amount equal to any “carried interest” or similar profit
interest not constituting Incentive Fees and included in Net Income for such
period;

 

(x)          an amount equal to the Net Income attributable to a particular
Fifth Street Fund, if, with respect to any Management Fees or any Incentive Fees
attributable to such Fifth Street Fund, (A) such Management Fees or Incentive
Fees are not paid to the party entitled thereto in full in cash within one
fiscal quarter of the date on which such Management Fees or Incentive Fees were
included in Net Income, (B) the rights to receive that portion of Management
Fees or Incentive Fees are assigned or delegated to a Person that is not
consolidated with the Borrower (and its Subsidiaries) or (C) there are not
sufficient funds available to pay (or the applicable Fifth Street Fund is
otherwise not permitted to pay or the manager of such Fifth Street Fund
voluntarily agrees to defer payment of) such Management Fees or such Incentive
Fees in full in cash during such period (to the extent due and payable during
such period) provided, however, previously deferred Management Fees or Incentive
Fees that are collected in a subsequent period should be added to Net Income in
the period such collection occurs so long as such deferred Management Fees or
Incentive Fees were not otherwise included in Adjusted EBITDA for a prior
period; and

 

 2 

 

 

(xi)         an amount equal to the Net Income attributable to any CLO
Management Subsidiary that is an obligor in connection with any Permitted Risk
Retention Debt which is outstanding at any time during such period (to the
extent such Net Income is not distributed to a Loan Party during such period).

 

For purposes of calculating Adjusted EBITDA, for any period of four consecutive
quarters, if at any time during such period (and after the Restatement Effective
Date), the Borrower or any of its Subsidiaries shall have consummated a New
Acquisition, the Adjusted EBITDA for such period shall be calculated after
giving pro forma effect to any Management Fees received in respect of any new
Fee Generating Entity as if such acquisition occurred on the first day of such
period; provided that (x) if such Fee Generating Entity is subject to a
remaining lock-up period of at least two years from the date of such
acquisition, the Adjusted EBITDA for such period shall be calculated after
giving pro forma effect to 100% of such Management Fee; and (y) if such Fee
Generating Entity is not subject to a remaining lock-up period of at least two
years from the date of such acquisition (any such entity, a “No Lockup Entity”),
the Adjusted EBITDA for such period shall be calculated after giving pro forma
effect to such Management Fee, together with the pro forma Management Fee
attributable to other acquired No Lockup Entities, in an amount not to exceed 5%
of the aggregate Management Fees included in Adjusted EBITDA after giving pro
forma effect to such New Acquisition and all other relevant New Acquisitions.

 

“Adjustment Date” means the date of delivery of financial statements required to
be delivered pursuant to Section 5.2(a) or Section 5.2(b), as applicable.

 

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

 

“Administrative Agent Fee Letter” means that certain Agent Fee Letter, dated as
of the Closing Date, between the Administrative Agent and the Borrower.

 

“Administrative Agent’s Account” means the Deposit Account of the Administrative
Agent identified on Schedule A-1.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by,” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
that Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Agents” means the Administrative Agent and the Collateral Agent; provided that
for purposes of Section 11.2 “Agent” shall mean the Administrative Agent.

 

“Agent-Related Persons” means each of the Agents, the Lead Arrangers and the
Syndication Agent, in each case, together with its Affiliates and the officers,
directors, employees, advisors, attorneys, and agents of each of the foregoing.

 

 3 

 

 

“Agreement” means this Amended and Restated Credit Agreement among the Borrower,
the Guarantors, the Lenders, and the Agents, together with all exhibits and
schedules hereto.

 

“Amendment No. 1” has the meaning set forth in the preamble to this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, any other Loan Party or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption.

 

“Anti-Money Laundering Laws” means the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and all other
applicable anti-money laundering statutes, rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority of any jurisdiction applicable to the
Borrower, any other Loan Party or their respective Subsidiaries from time to
time.

 

“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of a branch or affiliate of such Lender) designated for its Loans in its
Administrative Questionnaire or such other office of such Lender (or of an
affiliate or branch of such Lender) as such Lender may from time to time specify
to the Borrower as the office by which its Loans to the Borrower of the
respective type are to be made and maintained.

 

“Applicable Rate” means, for any day, with respect to any Base Rate Loan or
LIBOR Rate Loan, as the case may be:

 

(a)          prior to January 1, 2018, a percentage equal to the percentage rate
per annum set forth below in the applicable column opposite the level
corresponding to the applicable Total Leverage Ratio:

 

      Applicable Rate  Level  Total Leverage Ratio  LIBOR Rate
Loans   Base Rate
Loans  I  Less than 1:00:1.00   2.00%   1.00% II  Greater than or equal to
1.00:1.00 but less than 1.50:1.00   2.25%   1.25% III  Greater than or equal to
1.50:1.00 but less than 2.00:1.00   2.50%   1.50% IV  Greater than or equal to
2.00:1.00   3.00%   2.00%

 

The Applicable Rate shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Total Leverage Ratio in accordance with the grid
above; provided that if financial statements are not delivered when required
pursuant to Section 5.2(a) or (b), as applicable, the “Applicable Rate” shall be
the rate per annum set forth above in Level IV of the grid above until such
financial statements are delivered in compliance with Section 5.2(a) or (b), as
applicable. Upon the occurrence and during the continuance of an Event of
Default, the Applicable Rate shall be based on Level IV ; and

 

 4 

 

 

(b)          from and after January 1, 2018, a percentage equal to 5.00% per
annum for LIBOR Rate Loans, and 4.00% per annum for Base Rate Loans.

 

“Application Event” means the occurrence of (a) a failure by the Borrower to
repay in full all of the Obligations on the Maturity Date, or (b) an Event of
Default and the election by the Administrative Agent or the Required Lenders to
accelerate the Loans.

 

“Approved Fund” means with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender. An Approved Fund
may under no circumstances include a Direct Competitor.

 

“Approved Increase” means [intentionally omitted].

 

“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, or whether tangible or intangible.

 

“Assets Under Management” means, as of any date, the aggregate amount on such
date, without duplication, of the sum of the assets under management of the
Fifth Street Funds and material control investments thereof on which Management
Fees are directly or indirectly earned, comprising the sum of: (i) the net asset
value of the Fifth Street Funds and their material control investments and (ii)
the drawn debt and unfunded debt and equity commitments at the fund- or
investment- level (including amounts subject to restrictions); provided, that
the assets under management of any CLO Management Subsidiary and material
control investments thereof shall be excluded from the calculation of Assets
Under Management.

 

“Assignee” has the meaning set forth in Section 9.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended or
supplemented from time to time, and any successor statute, and all of the rules
and regulations issued or promulgated in connection therewith.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

 5 

 

 

“Base LIBOR Rate” means, with respect to any LIBOR Rate Loan and for any
applicable Interest Period, the London interbank offered rate administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on such Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion (the “Screen Rate”) at approximately 11:00 a.m., London
time, on the Quotation Day for such Interest Period; provided, that, if a Screen
Rate shall not be available at the applicable time for the applicable Interest
Period (the “Impacted Interest Period”), then the Base LIBOR Rate shall be the
Interpolated Rate at such time, subject to Section 2.13; provided further that
the Base LIBOR Rate shall not be less than 0% per annum.

 

“Base Rate” means the highest of (i) the rate of interest per annum from time to
time published in the “Money Rates” section of The Wall Street Journal as being
the “Prime Lending Rate” or, if more than one rate is published as the Prime
Lending Rate, then the highest of such rates (the “Prime Rate”) (each change in
the Prime Rate to be effective as of the date of publication in The Wall Street
Journal of a “Prime Lending Rate” that is different from that published on the
preceding domestic business day); provided, that in the event that The Wall
Street Journal shall, for any reason, fail or cease to publish the Prime Lending
Rate, the Administrative Agent shall choose a reasonably comparable index or
source to use as the basis for the Prime Lending Rate, (ii) the Federal Funds
Rate from time to time plus 0.50% and (iii) the LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00% (which shall be the relevant rate
appearing on the relevant Reuters screen page at approximately 11:00 a.m. London
time on such day).

 

“Base Rate Loan” means each portion of the Loans bearing interest based on the
Base Rate.

 

“Benefit Plan” means those certain equity incentive or ownership programs
established by any Loan Party or any of its Subsidiaries in good faith to
provide equity ownership or participation to Permitted Holders and other Persons
associated or affiliated with a Loan Party or any Affiliate thereof and not for
the purpose of or in view of avoiding the obligations of the Borrower as set
forth in this Agreement.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower Designated Account” means the deposit account of the Borrower (located
within the United States) designated, in writing, and from time to time, by the
Borrower to the Administrative Agent.

 

“Borrower Parties” has the meaning set forth in Section 11.18(a).

 

“Business Day” means a day when major commercial banks are open for business in
New York, New York, other than Saturdays or Sundays.

 

 6 

 

 

“Capitalized Lease Obligations” means the aggregate amount which, in accordance
with GAAP, is required to be reported as a liability on the balance sheet of
Person at such time in respect of such Person’s interest as lessee under a
capitalized lease.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Ratings Services (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand deposit accounts maintained with any
bank organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $1,000,000,000, so long as the
amount maintained with any individual bank is less than or equal to $1,000,000
and is insured by the Federal Deposit Insurance Corporation, or larger amounts,
to the extent that such amounts are covered by insurance which is reasonably
satisfactory to the Administrative Agent, (f) demand deposit accounts maintained
with any of the financial institutions listed on Schedule A-2 (as may be
modified from time to time upon reasonably prompt written notice to the
Administrative Agent following the establishment of such an account), Affiliates
thereof, or any Lender that is a bank that is insured by the Federal Deposit
Insurance Corporation, and (g) Investments in money market funds substantially
all of whose assets are invested in the types of assets described in clauses (a)
through (e) above.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement. For the purposes hereof, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or any applicable
national, foreign or regulatory authorities implementing the same, shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
issued or implemented.

 

“Change of Control Event” means the occurrence of any of the following: (i) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Exchange Act and the rules of the
SEC thereunder as in effect on the date hereof) other than the Permitted
Holders, of Securities representing more than 40% of the aggregate voting power
represented by the issued and outstanding Securities of Holdings; (ii) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Holdings by Persons who were neither (A) nominated by the board of
directors of Holdings, Permitted Holders or an entity controlled by one or more
of the Permitted Holders nor (B) appointed by directors or the equivalent so
nominated; (iii) Holdings ceasing to directly own and control 100% of the
outstanding general partnership interests issued by the Borrower; or (iv) the
Borrower ceasing to directly own and control 100% of the outstanding membership
interests issued by FSCO and by FSM.

 

 7 

 

 

“CLO Business Sale” means the sale (including by merger), assignment, transfer,
conveyance or other disposition by the Borrower of the equity interests in Fifth
Street CLO Management LLC and any related assets.

 

“CLO Management Subsidiary” means a Subsidiary of the Borrower which engages
solely in managing collateralized loan obligations and holding and financing
(directly or indirectly) Risk Retention Investments related thereto.

 

“Closing Date” means November 4, 2014.

 

“Code” means the Internal Revenue Code of 1986, as amended or supplemented from
time to time, and any successor statute, and all of the rules and regulations
issued or promulgated in connection therewith.

 

“Co-Invest Entity” means an entity that (a) distributes, distributed or intends
to distribute, directly or indirectly, all or a portion of the carried interest,
similar profit interest, incentive fee, performance fee, or partnership-related
distribution (which shall not include any Management Fees) with respect to a
particular Fifth Street Fund to (i) the individuals who are to provide or who
have provided, the investment management services to such Fifth Street Fund and
(ii) other current or former employees, partners, consultants and executives of
the Borrower and its Affiliates, or (b) permits such Persons and entities to
invest directly or indirectly in a Fifth Street Fund; provided, however, that if
such entity receives or is entitled to receive Management Fees, such entity
shall not constitute a Co-Invest Entity unless (and only for so long as) it has
delegated its rights to receive all such Management Fees to a Loan Party or a
wholly owned Subsidiary of a Loan Party that is the manager of such Fifth Street
Fund.

 

“Collateral” means all Assets and interests in Assets and proceeds thereof now
owned or hereafter acquired by any Loan Party, in or upon which a Lien is
granted, purported to be granted, or now or hereafter exists in favor of any
Lender or Agent for the benefit of the Agents, the Lenders and other Secured
Parties, under any Loan Document; provided, that the Collateral shall not
include any Excluded Asset.

 

“Collateral Agent” has the meaning set forth in the preamble to this Agreement.

 

“Collateral Agent Fee Letter” means that certain Fee Letter, dated as of the
Restatement Effective Date, between the Collateral Agent and the Borrower.

 

“Collateral Documents” means, collectively, the Security Agreement, each Control
Agreement and all other security agreements and other similar agreements, and
all amendments, restatements, modifications or supplements thereof or thereto,
by or between any one or more of any Loan Party and any Lender or the Collateral
Agent for the benefit of the Secured Parties now or hereafter delivered to the
Lenders or the Collateral Agent pursuant to or in connection with the
transactions contemplated hereby, as any of the foregoing may be amended,
restated and/or modified from time to time.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C delivered by the chief financial officer of the Borrower to the
Administrative Agent.

 

 8 

 

 

“Contingent Obligation” means, as to any Person and without duplication of
amounts, any written obligation of such Person guaranteeing or intended to
guarantee (whether guaranteed, endorsed, co-made, discounted, or sold with
recourse to such Person) any Debt, noncancellable lease, dividend, reimbursement
obligations relating to letters of credit, or any other obligation that pertains
to Debt, a noncancellable lease, a dividend, or a reimbursement obligation
related to letters of credit (each, a “primary obligation”) of any other Person
(“primary obligor”) in any manner, whether directly or indirectly, including any
written obligation of such Person, irrespective of whether contingent, (a) to
purchase any such primary obligation, (b) to advance or supply funds (whether in
the form of a loan, advance, stock purchase, capital contribution, or otherwise)
(i) for the purchase, repurchase, or payment of any such primary obligation or
any Asset constituting direct or indirect security therefor, or (ii) to maintain
working capital or equity capital of the primary obligor, or otherwise to
maintain the net worth, solvency, or other financial condition of the primary
obligor, or (c) to purchase or make payment for any Asset, securities, services,
or noncancellable lease if primarily for the purpose of assuring the owner of
any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation.

 

“Contractual Obligation” means, as applied to any Person, any material provision
of any material indenture, mortgage, deed of trust, contract, undertaking,
agreement, or other instrument to which that Person is a party or by which any
of its Assets is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Agents, among
the Collateral Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Loan Party maintaining such account or owning such entitlement or contract,
effective to grant “control” (within the meaning of Articles 8 and 9 under the
applicable UCC) over such account to the Collateral Agent.

 

“CT Loan Documents” means that certain Amended and Restated Promissory Note,
dated as of May 2, 2016, between FSC CT, as maker and the State of Connecticut,
acting by and through its Department of Economic and Community Development (the
“State”), for the principal sum of $4,000,000, and the related Second Amended
and Restated Assistance Agreement, between FSC CT and the State, dated by the
State as of May 2, 2016 and the Security Agreement, dated as of October 7, 2013
between FSC CT and the State, in each case, as in effect on the date hereof.

 

“Debt” means, with respect to any Person, (a) all obligations for such Person
for borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations of such Person in respect of letters of credit (including contingent
obligations in respect of undrawn letters of credit), bankers acceptances,
interest rate swaps, other Hedging Agreements, or other financial products, (c)
all obligations of such Person to pay the deferred purchase price of Assets or
services, exclusive of trade payables that are due and payable in the ordinary
and usual course of such Person’s business, but including earn outs, deferred
purchase price, adjustment of purchase price or similar obligations incurred in
connection with any acquisition, (d) all Capitalized Lease Obligations of such
Person, (e) all obligations or liabilities of others secured by a Lien on any
Asset owned by such Person, irrespective of whether such obligation or liability
is assumed, to the extent of the lesser of such obligation or liability or the
fair market value of such Asset, and (f) all Contingent Obligations of such
Person with respect to any of the foregoing.

 

“Defaulting Lender” means any Lender that has become the subject of a Bankruptcy
Event or a Bail-In Action.

 

 9 

 

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Federal Funds Rate, and (b) thereafter, the
interest rate then applicable to Loans that are Base Rate Loans.

 

“Deposit Account” means any “deposit account” (as that term is defined in the
UCC).

 

“Direct Competitor” means any Person who is a direct competitor (or any
Affiliate thereof) of the Borrower or any of its Subsidiaries if the
Administrative Agent and the assigning Lender have actual knowledge of the
foregoing (including, upon notification by the Borrower); provided that in
connection with any assignment or participation, the assignee with respect to
such proposed assignment that is an investment bank, a commercial bank, a
finance company, a fund or other entity which merely has an economic interest in
any such Person, and is not itself such a direct competitor of the Borrower or
any of its Subsidiaries, shall be deemed not to be a Direct Competitor for the
purposes of this definition so long as it does not exercise direct control over,
or is controlled directly or indirectly by, such Person that is a direct
competitor of the Borrower or any of its Subsidiaries.

 

“Distribution” has the meaning set forth in Section 6.4.

 

“Dollars” or “$” means United States dollars.

 

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, (b) a commercial bank organized under
the laws of any other country which is a member of the Organization for Economic
Cooperation and Development or a political subdivision of any such country,
(c) a finance company, insurance company, financial institution, or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business, (d) any Lender, (e) any Affiliate (other than
individuals) of a Lender, and (f) any other Person approved by the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower (which approval of the Borrower, except in the case of
a proposed assignment to a Direct Competitor, and the Administrative Agent shall
not be unreasonably withheld, delayed, or conditioned, provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof); provided that “Eligible
Transferee” shall not in any event include (i) the Borrower or any of its
Affiliates, (ii) a natural person, (iii) any holding company or investment
vehicle for, or owned and operated for the primary benefit of, a natural person
and/or family members or relatives of such person and (iv) any trust for the
primary benefit of a natural person and/or family members or relatives of such
person, other than any entity referred to in clause (iii) or (iv) that (x) has
not been formed or established for the primary purpose of acquiring any Loans
under this Agreement, (y) is managed by a professional adviser (other than said
natural person or family members or relatives of such person) having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets of greater than $25,000,000 and a significant part of the business,
activities or operations of which consist of making or purchasing (by assignment
as principal), commercial loans and similar extensions of credit in the ordinary
course.

 

 10 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (as defined in Section
412 of the Code or Section 302 of ERISA); (c) the filing pursuant to Section
412(d) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the occurrence of any nonexempt
prohibited transaction within the meaning of Section 4975 of the Code or Section
406 of ERISA or any liability for breach of Title I of ERISA by the Borrower or
any of its Subsidiaries; (h) the failure to make any required contribution to a
Multiemployer Plan or failure to make by its due date any required contribution
to any Plan; (i) the receipt by the Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization; (j) the incurrence of any material liability for
post-retirement health or welfare benefits, except as may be required by 4980B
of the Code or similar laws; or (k) incurrence of an event that could reasonably
be expected to result in any liability under Section 4062(e) of ERISA.

 

“Equity Cure Notice” has the meaning set forth in Section 7.3(a).

 

“Equity Cure Right” has the meaning set forth in Section 7.3.

 

“Equity Cure Securities” has the meaning set forth in Section 7.3(b).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Reserve Requirement” means the sum (without duplication) of the
rates (expressed as a decimal) of reserves (including, without limitation, any
basic, marginal, supplemental, or emergency reserves) that are required to be
maintained by banks during the Interest Period under any regulations of the
Federal Reserve Board, or any other governmental authority having jurisdiction
with respect thereto, applicable to funding based on so-called “Eurocurrency
Liabilities”, including Regulation D (12 CFR 224).

 

 11 

 

 

“Eurodollar Business Day” means any Business Day on which major commercial banks
are open for international business (including dealings in Dollar deposits) in
New York, New York and London, England.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
supplemented from time to time, and any successor statute, and all of the rules
and regulations issued or promulgated in connection therewith.

 

“Excluded Asset” means (a) any fee-owned Real Estate with a fair market value,
individually, of less than $1,000,000 and all leasehold interests in any Real
Estate, (b) motor vehicles and other assets (to the extent perfection must be
obtained through notation on a certificate of title) and commercial tort claims
with a value of less than $1,000,000, (c) pledges and security interests
prohibited by applicable law, rule or regulation (to the extent such law, rule
or regulation is effective under applicable anti-assignment provisions of the
UCC), other than proceeds and receivables in respect thereof (unless such
proceeds or receivables would otherwise constitute Excluded Asset), (d) any
“intent to use” trademark applications for which a “statement of use” or an
“amendment to allege use” has not been filed and accepted (but only until such
statement or amendment is filed and accepted), (e) any interests in joint
ventures, (f) Excluded Equity, (g) any general intangible, permit, lease,
license, contract or agreement to which any Loan Party is a party or has any
right, title or interest thereunder to the extent that such general intangible,
permit, lease, license, contract or agreement contains a term or is subject to a
rule of law, statute or regulation that restricts, prohibits, or requires a
consent (that has not been obtained) of a Person (other than a Loan Party or
Affiliate thereof) to, the creation, attachment or perfection of the security
interest granted herein, and any such restriction, prohibition and/or
requirement of consent is effective and enforceable under applicable law and is
not rendered ineffective by applicable law (including, without limitation,
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC) or principles of
equity, (h) any lease, license or other agreement or any property subject to a
purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money arrangement or create a right of
termination in favor of any other party thereto (other than a Loan Party or
Affiliate thereof), except to the extent any such agreement or term providing
for such violation, invalidation or right of termination is ineffective or
rendered unenforceable under applicable law (including, without limitation,
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC) or principles of
equity, (i) the Management Agreements (but not proceeds or receivables in
respect thereof) and (j) those assets as to which the Administrative Agent and
the Borrower reasonably agree in writing that the cost of obtaining a security
interest or perfection thereof are excessive in relation to the benefit to the
Secured Parties of the security to be afforded thereby; provided, that, (i)
“Excluded Asset” shall not include, any Proceeds of any of the foregoing (unless
such Proceeds would otherwise constitute Excluded Asset), (ii) any item of the
foregoing that at any time ceases to satisfy the criteria for Excluded Asset,
shall no longer be Excluded Asset and (iii) no equity interest of any Fifth
Street BDC shall constitute “Excluded Assets”.

 

“Excluded Equity” means any voting stock representing greater than 65% of the
voting power of the voting stock of any first-tier Foreign Subsidiary. For the
purpose of this definition, “voting stock” means, with respect to any issuer
thereof, the issued and outstanding shares of each class of stock entitled to
vote (within the meaning of Treasury Regulations Section 1.956-2(c)(2)).

 

 12 

 

 

“Excluded Subsidiary” means any Co-Invest Entity (or any of their respective
successor entities); provided that none of the Borrower, FSCO and FSM shall be
considered an Excluded Subsidiary for purposes of this Agreement.

 

“Excluded Taxes” means any of the following Taxes imposed on with respect to the
Administrative Agent, any Lender or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income,
branch profits or franchise taxes imposed on (or measured by) its net income, in
each case, (i) by the United States or by the jurisdiction under the laws of
which such recipient is organized or resident for tax purposes, in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located (or any political subdivision thereof), or
(ii) without duplication, that are Other Connection Taxes, (b) any withholding
tax (other than withholding taxes imposed on an assignee of a Foreign Lender
pursuant to a request by the Borrower under Section 11.2) that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 2.19(e), (f) or (g), except to the
extent that such Lender is a Foreign Lender and such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.19(a), and (c) any U.S.
federal withholding taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning set forth in the preamble to this
Agreement.

 

“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.

 

“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the primary benefit of such individual or
Family Members of such individual and in respect of which such individual or a
bona fide third party trustee serves as trustee or in a similar capacity.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), including any regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code or intergovernmental agreement (and implementing
laws) pursuant to any of the foregoing.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average rounded
upwards, if necessary, to the next 1/100th of 1% of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent;
provided that the Federal Funds Rate shall not be less than 0% per annum.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Generating Entity” has the meaning set forth in the definition of “New
Management Fee Assets”.

 

 13 

 

 

“Fee Letter” means the Administrative Agent Fee Letter, the Collateral Agent Fee
Letter and any fee letter between the Borrower and any member of the Lender
Group (or any Affiliate of any member of the Lender Group) relating to this
Agreement.

 

“Fifth Street BDCs” means FSC, FSFR and any other business development
corporations created for similar purposes by the Borrower or any of its
Subsidiaries.

 

“Fifth Street Fund” means (i) any fund that is managed or serviced, directly or
indirectly, by a Loan Party; (ii) any entity that, upon the making of an
Investment therein or upon the acquisition of the related management rights with
respect thereto, would be a fund under clause (i) of this definition or a
Subsidiary of such a fund; (iii) any entity that the Borrower intends, in good
faith, to cause to become a fund under clause (i) of this definition or a
Subsidiary of such a fund within a reasonable period of time; provided that if
at any time the Borrower no longer intends in good faith to cause such entity to
become a Fifth Street Fund or a Subsidiary of a Fifth Street Fund within such
reasonable period of time, such entity shall no longer constitute a Fifth Street
Fund; (iv) any entity the primary purpose of which is to receive funds or other
assets to be invested in, or constituting investments in, a Fifth Street Fund,
solely to the extent that (and for so long as) such entity conducts no other
material business activities other than those related to the receiving of funds
or other assets to be invested in, making investments with such funds in,
holding interests in, or the investment activities related to, other Fifth
Street Funds or using such funds to purchase assets substantially all of which
would be contributed to a Fifth Street Fund or (v) any entity into which the
Borrower in good faith believes an Investment has been made or that is acquired
for the primary purposes of providing a benefit to the Borrower, a Guarantor or
any Affiliate thereof; provided, however, that if at any time any Person
described above in any of clauses (i), (ii), (iii), (iv) or (v) of this
definition receives any Management Fees (or if any Management Fees are payable,
in whole or in part, to any such Person), such Person shall thereafter no longer
be a Fifth Street Fund for all purposes under this Agreement and the other Loan
Documents.

 

“Fifth Street Part I Fees” means the fees received from the Fifth Street BDCs
that are based on a fixed percentage of pre-Incentive Fee net investment income
which are calculated and paid quarterly, and subject to certain performance
hurdles.

 

“Financial Covenant Cure Amount” has the meaning set forth in Section 7.3(b).

 

“Financial Officer” of any Person shall mean the Chief Financial Officer, Chief
Accounting Officer, principal accounting officer, Treasurer, Assistant Treasurer
or Controller of such Person or of the general partner of such Person.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not organized or incorporated under the laws of the United
States, any state of the United States or the District of Columbia, or whose
direct or indirect parent is a Foreign Subsidiary or any Subsidiary that holds
no material assets other than equity interest in Foreign Subsidiaries.

 

“Funding Losses” has the meaning set forth in Section 2.6.

 

“FSC” means Fifth Street Finance Corp., a Delaware corporation.

 

 14 

 

 

“FSC CT” means FSC CT LLC, a Connecticut limited liability company.

 

“FSCO” means FSCO GP LLC, a Delaware limited liability company.

 

“FSFR” means Fifth Street Senior Floating Rate Corp., a Delaware corporation.

 

“FSM” means Fifth Street Management LLC, a Delaware limited liability company.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
department, commission, board, bureau, agency, central bank, court, tribunal, or
other instrumentality, domestic or foreign.

 

“Guarantors” means (a) FSCO, (b) FSM and (c) each other Person identified on the
signature pages hereto as a “Guarantor” or who from time to time guarantees the
Debt of the Borrower to the Lender Group under the Loan Documents pursuant to
the provisions of Section 5.7, and “Guarantor” means any one of them.

 

“Guaranty” means the guaranty provided for under Article XII of this Agreement.

 

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Holdings” means Fifth Street Asset Management Inc., a Delaware corporation.

 

“Holdout Lender” has the meaning set forth in Section 11.2.

 

“Immaterial Subsidiaries” means, as of any date, any direct or indirect
Subsidiary of the Borrower that for the four fiscal quarters preceding such
date, did not receive or was not entitled (including, as a result of delegation)
to receive Management Fees in an aggregate amount at least equal to 5% of the
aggregate Management Fees paid or required to be paid to the Borrower and its
Subsidiaries during such four fiscal quarter period; provided that if, as of the
last day of any fiscal quarter, any Subsidiary that then or previously met the
test for an Immaterial Subsidiary was paid or was required to be paid Management
Fees (which rights were not delegated to another Subsidiary) during the
preceding four fiscal quarter period in an aggregate amount equal to or greater
than 5% of the aggregate Management Fees paid or required to be paid to the
Borrower and its Subsidiaries during such four fiscal quarter period, such
Subsidiary shall no longer be considered an Immaterial Subsidiary and shall be
required to be joined to the relevant Loan Documents pursuant to Section 5.7.
For purposes of the foregoing calculations, Management Fees payable to the
Borrower or any Subsidiary of a Loan Party that are earned from a closed-end
Fifth Street Fund (or from any other Fee Generating Entity that is subject to a
remaining lock-up period of at least two years) that was acquired or formed
during such period shall be included in such calculation on a pro-forma basis
for such period.

 

 15 

 

 

“Impacted Interest Period” has the meaning set forth in the definition of “Base
LIBOR Rate”.

 

“Incentive Fee” means, with respect to any Fifth Street Fund, any payment or
distribution received in respect of any “carried interest” or similar profit
interest in such Fifth Street Fund (including incentive or performance fees
dependent on investment performance or results); provided that “Incentive Fees”
shall not include that portion of any “carried interest”, similar profit
interest, incentive fee or performance fee in any Fifth Street Fund accruing to
any Co-Invest Entity or otherwise directly or indirectly to the individuals
providing or who have provided investment management services to such Fifth
Street Fund, or the current or former members, partners, employees, executives,
consultants, contractors or advisors of the Loan Parties or any of their
Affiliates, or allocable under GAAP to any Person that is not the manager or
general partner of such Fifth Street Fund.

 

“Indemnified Liabilities” has the meaning set forth in Section 8.2.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 8.2.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means that certain Subordination
Agreement, dated as of the Closing Date, among the Loan Parties and the
Administrative Agent.

 

“Interest Expense” means, with respect to any period, the aggregate interest
expense (both accrued and paid) with respect to all outstanding Debt (excluding
Permitted Risk Retention Debt) of the Borrower and its Subsidiaries for such
period on a Stand Alone Basis, including the portion of any payments or accruals
with respect to Capitalized Lease Obligations allocable to interest expense, in
each case, determined in accordance with GAAP, plus any net hedging interest
payments (or minus any net interest hedging amounts received in cash), excluding
any mark to market gain or loss from the underlying hedge instrument. For
purposes of calculating Interest Expense, for any period, if at any time during
such period (and after the Closing Date) the Borrower or any of its Subsidiaries
shall have assumed or acquired any Person obligated to pay any Debt (excluding
Permitted Risk Retention Debt), Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such acquisition of Debt
occurred on the first day of such period.

 

“Interest Payment Date” means, (x) in the case of Base Rate Loans, the last
Business Day of each of March, June, September and December and, (y) in the case
of LIBOR Rate Loans, the last day of the applicable Interest Period, provided,
however, that in the case of any Interest Period greater than 3 months in
duration, interest shall be payable at 3 month intervals after the commencement
of the applicable Interest Period and on the last day of such Interest Period.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is made (including the date a Base
Rate Loan is converted to a LIBOR Rate Loan, or a LIBOR Rate Loan is renewed as
a LIBOR Rate Loan, which, in the latter case, will be the last day of the
expiring Interest Period) and ending on the date which is one (1), two (2),
three (3), or six (6) months thereafter, as selected by the Borrower, or twelve
(12) months thereafter, as requested by the Borrower and approved by the
Lenders; provided, however, that (i) if the date that is such selected or
requested number of months after the first day of an Interest Period is not a
Eurodollar Business Day, the affected proposed Interest Period shall end on the
next following Eurodollar Business Day and (ii) if the calendar month (the “End
Month”) that is the selected or requested number of months after the calendar
month in which the first day of an Interest Period occurs does not include a
date corresponding to the date of such first day, the affected proposed Interest
Period shall end on the last Eurodollar Business Day in such End Month;
provided, further, however, that no Interest Period may extend beyond the
Maturity Date.

 

 16 

 

 

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded upward to four decimal places) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate (for the longest period for
which the applicable Screen Rate is available for the applicable currency) that
is shorter than such Impacted Interest Period and (b) the applicable Screen Rate
for the shortest period (for which such Screen Rate is available for the
applicable currency) that exceeds such Impacted Interest Period, in each case,
at such time.

 

“Investment” means, as applied to any Person, (a) any direct or indirect
purchase or other acquisition by that Person of, or beneficial interest in, (i)
stock, instruments, bonds, debentures or other securities of any other Person or
(ii) all or substantially of the assets of or a division or line of business any
other Person or (b) any direct or indirect loan, advance, or capital
contribution by such Person to any other Person and (c) deposit accounts
(including certificates of deposit).

 

“IPO” means the underwritten public offering by Holdings pursuant to an
effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act.

 

“Key Person Departure Event” means any two of (i) Leonard Tannenbaum (ii)
Bernard Berman and (iii) Ivelin Dimitrov (collectively, the “Key Persons”), in
each case, cease to be actively involved in the operations of the Borrower and
its Subsidiaries (provided that there shall be no Key Person Departure Event in
connection with Holdings if the requisite Key Persons remain actively involved
in the operations of the Borrower and its Subsidiaries) and such individual or
individuals have not within 120 days thereafter been replaced with officers
reasonably satisfactory to the Administrative Agent and the Required Lenders in
their reasonable discretion.

 

“Lead Arrangers” means each of MSSF and SMBC, in its capacity as lead arranger
and bookrunner for the credit facility evidenced by the Existing Credit
Agreement.

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 9.1.

 

“Lenders’ Affiliates” has the meaning set forth in Section 11.18(a).

 

“Lender Group” means, individually and collectively, each of the Lenders and the
Agents.

 

 17 

 

 

“Lender Group Expenses” means all (a) reasonable and documented out-of-pocket
costs or expenses (including taxes, and insurance premiums) required to be paid
by the Borrower or any other Loan Party under any of the Loan Documents that are
paid, advanced, or incurred by either Agent, (b) reasonable and documented fees
or charges paid or incurred by either Agent in connection with the Lender
Group’s transactions with the Borrower or any other Loan Party, including, fees
or charges for photocopying, notarization, couriers and messengers, (c) costs
and expenses incurred by the Administrative Agent in the disbursement of funds
to the Borrower or other members of the Lender Group (by wire transfer or
otherwise), (d) charges paid or incurred by either Agent resulting from the
dishonor of checks received in connection with any Loan Document or the
transactions contemplated thereby, (e) reasonable costs and expenses paid or
incurred by either Agent or any Lender to correct any default or enforce any
provision of the Loan Documents, (f) reasonable costs and expenses of third
party claims or any other suit paid or incurred by either Agent or any Lender in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with any
Loan Party, (g) the Agents’ reasonable costs and expenses (including attorneys’
fees of one counsel (and if reasonably required, of one local counsel in any
relevant jurisdiction) incurred in advising, structuring, drafting, reviewing,
administering, syndicating, or amending the Loan Documents, and (h) each Agent’s
and each Lender’s costs and expenses (including attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning the Borrower or any other Loan Party or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any remedial
action (but limited, in the case of legal fees and expenses, to one counsel to
the Lender Group taken as a whole and, solely in the case of an actual or
potential conflict of interest, one additional counsel to all affected Lenders,
taken as a whole (and, if reasonably required, of one local counsel in any
relevant jurisdiction to all such Lenders, taken as a whole and, solely in the
case of any actual or potential conflict of interest, one additional local
counsel to all affected Lenders taken as a whole, in each such relevant
jurisdiction).

 

“Lender Parties” has the meaning set forth in Section 11.18(a).

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates and the officers, directors, employees, advisors,
attorneys, and agents of such Lender and such Lender’s Affiliates.

 

“LIBOR Rate” means the rate per annum (rounded upward to the next one-sixteenth
(1/16th) of one percent (0.0625%), if necessary) determined by the
Administrative Agent to be the quotient of (a) the Base LIBOR Rate divided by
(b) one minus the Eurocurrency Reserve Requirement for the Interest Period;
which is expressed by the following formula:

 

Base LIBOR Rate divided by (1 - Eurocurrency Reserve Requirement).

 

“LIBOR Rate Loan” means each portion of a Loan bearing interest based on the
LIBOR Rate.

 

“Lien” means any lien, hypothecation, mortgage, pledge, assignment (including
any assignment of rights to receive payments of money) for security, security
interest, charge, or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest).

 

“Loan” has the meaning set forth in Section 2.1.

 

“Loan Documents” means this Agreement, the Intercompany Subordination Agreement,
the Collateral Documents, each Loan Party Joinder Agreement, each Fee Letter,
and any and all other documents, agreements, or instruments that have been or
are entered into by the Borrower or any Guarantor, on the one hand, and the
Administrative Agent or Collateral Agent, on the other hand, in connection with
the transactions contemplated by this Agreement.

 

 18 

 

 

“Loan Party” means the Borrower or any Guarantor, and “Loan Parties” means,
collectively, the Borrower and the Guarantors.

 

“Loan Party Joinder Agreement” shall mean a Loan Party Joinder Agreement
executed by a new Loan Party and the Administrative Agent in substantially the
form of Exhibit A-3 or such other form agreed to by the Borrower and the
Administrative Agent.

 

“Management Agreements” means (a) that certain Fourth Amended and Restated
Investment Advisory Agreement, made effective as of January 1, 2017, by and
between FSM and FSC, (b) that certain Investment Advisory Agreement, dated as of
June 27, 2013, by and between FSM and FSFR, (c) any similar agreement or other
management agreement providing for the payment of a Management Fee to the
Borrower, any Loan Party or any Subsidiary of any Loan Party and (d) any
amendment, restatement, amendment and restatement, supplement, replacement or
other modification of the foregoing.

 

“Management Fee” means, with respect to any Fifth Street Fund, any management or
administrative fee and any other similar (and regularly recurring) compensation
paid by a fund for the management of such fund (excluding any Incentive Fee).

 

“Margin Stock” means “margin stock” as that term is defined in Regulation U of
the Federal Reserve Board.

 

“Material Adverse Effect” means a material and adverse effect on the business,
operations, Assets, or financial condition of the Borrower and its Subsidiaries,
taken as a whole.

 

“Material Operating Group Entity” means any Operating Group Entity existing on
the Closing Date or formed or acquired thereafter that, directly or indirectly,
owns or controls (a) any investment or asset management services, financial
advisory services, money management services, merchant banking activities or
similar or related business, including but not limited to a business providing
services to mutual funds, private equity or debt funds, hedge funds, funds of
funds, corporate or other business entities or individuals or (b) any person
that makes investments, including investments in funds of the type specified in
clause (a); provided, however, that no Fifth Street Fund, Subsidiary of a Fifth
Street Fund, Co-Invest Entity or Excluded Subsidiary shall be a “Material
Operating Group Entity” hereunder.

 

“Maturity Date” means the earlier to occur of (a) August 1, 2019 or (b) such
earlier date on which the Loans shall become due and payable in accordance with
the terms of this Agreement and the other Loan Documents.

 

“Moody’s” has the meaning set forth in the definition of “Cash Equivalents”
hereto.

 

“MSSF” means Morgan Stanley Senior Funding, Inc.

 

"Multiemployer Plan" means a "multiemployer plan" (as defined in Section (3)(37)
of ERISA) that is subject to Title IV of ERISA that is contributed to for any
employees of a Loan Party or any ERISA Affiliate of a Loan Party.

 

 19 

 

 

“Net Cash Proceeds” means, in respect of any sale, assignment, conveyance or
other disposition of any Asset, cash proceeds thereof net of (a)(x) reasonable
expenses, (y) reasonable third party fees incurred on an arm’s length basis and
(z) taxes, in each case, directly incurred by the Borrower (and, in the case of
taxes, the partners of the Borrower solely to the extent a Distribution on
account of such taxes would qualify as a Permitted Tax Distribution and be
permitted to be distributed hereunder), any Loan Party or any Subsidiary of a
Loan Party, in each case, as a result of any sale, assignment, conveyance or
other disposition giving rise to such proceeds and (b) the principal amount,
premium or penalty, if any, interest, customary breakage fees and customary
lender and/or agent expense reimbursements on any Debt which is secured by the
asset sold in such sale, assignment, conveyance or other disposition and which
is required to be repaid as a result of such sale, assignment, conveyance or
other disposition

 

“Net Income” means, with respect to the Borrower for any period, the net income
(loss) of the Borrower and its Subsidiaries for such period on a Stand Alone
Basis, determined in accordance with GAAP, but excluding from the determination
of Net Income all unrealized gains and losses on Investments incurred by such
Person during such period.

 

“Net Issuance Proceeds” means, in respect of any issuance of equity (including
preferred or common equity), cash proceeds thereof (including cash proceeds as
and when received in respect of non-cash proceeds received or receivable in
connection with such issuance, but excluding any portion of such cash proceeds
to be used for the payment of interest due and payable pursuant to this
Agreement) net of (x) reasonable expenses, (y) reasonable third party fees
incurred on an arm’s length basis and (z) taxes, in each case, directly incurred
by the Borrower (and, in the case of taxes, the partners of the Borrower solely
to the extent a Distribution on account of such taxes would qualify as a
Permitted Tax Distribution and be permitted hereunder), or Holdings, in each
case, as a result of the issuance giving rise to such proceeds.

 

“New Acquisition” means any acquisition of Assets after the Closing Date, to the
extent permitted by this Agreement.

 

“New Management Fee Assets” means, for any New Acquisition and determined
immediately upon the consummation of such New Acquisition, the aggregate amount
(without duplication and calculated on a consistent basis with “Assets Under
Management”) for the applicable fund and any Person or asset pool subject to an
asset management contract that requires payment of Management Fees included in
such New Acquisition (any of the foregoing funds, Persons or asset pools, a “Fee
Generating Entity”) of invested capital in such Fee Generating Entities to the
extent Management Fees are earned thereon (whether such Management Fees are
calculated on a percentage or a flat fee basis, provided that the amount of
invested capital on which any Management Fees are calculated on a flat fee basis
shall exclude the amount thereof funded from Debt) and only to the extent such
Fee Generating Entity would also constitute a Fifth Street Fund upon the
consummation of such New Acquisition.

 

“Obligations” means all loans (including the Loans), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), premiums, liabilities, obligations
(including indemnification obligations), fees (including the fees provided for
in any Fee Letter), charges, costs, expenses (including Lender Group Expenses)
(including any portion thereof that accrues after the commencement of an
Insolvency Proceeding, whether or not allowed or allowable in whole or in part
as a claim in any such Insolvency Proceeding), guaranties, covenants, and duties
of any kind and description incurred and outstanding by the Borrower to the
Lender Group pursuant to or evidenced by the Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all expenses that the Borrower is
required to pay or reimburse by the Loan Documents, by law, or otherwise. Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all extensions, modifications, renewals, or alterations thereof, both
prior and subsequent to any Insolvency Proceeding.

 

 20 

 

 

“Operating Group Entity” means each Loan Party and each of its Subsidiaries.

 

“Originating Lender” has the meaning set forth in Section 9.1(d).

 

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.2).

 

“Proceeds” means all “proceeds” as such term is defined in Article 9 of the UCC.

 

“Participant” has the meaning set forth in Section 9.1(d).

 

“Participant Register” has the meaning set forth in Section 9.1(d).

 

“Permitted Holders” means Holdings and current and former partners, senior
management and employees of any Loan Party and its Affiliates and their Family
Members and their Family Trusts, in each case, immediately prior to giving
effect to the IPO.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents;
(b) Investments in negotiable instruments for collection; (c) advances made in
connection with purchases of goods or services in the ordinary course of
business; (d) Investments in capital stock, limited partnership interests,
limited liability company interests, warrants, options, bonds, notes, debentures
and other equity and debt securities and interests that are tradable on a
national securities exchange (including NASDAQ) and that are not subject to any
restrictions that reasonably would be expected to prevent the transfer thereof
by the Borrower or any of its Subsidiaries; (e) Investments or transfers of
cash, Cash Equivalents or any other Assets, in each case, made by any Loan Party
or its Subsidiaries to the extent that (i) the Distribution by the Borrower of
the cash, Cash Equivalents or other Assets used to fund such Investment or
transfer would not have violated this Agreement and (ii) such Investment or such
transfer would not otherwise result in an Event of Default or an Unmatured Event
of Default; (f) Investments in any Loan Party (including Investments in any
Person that becomes a Domestic Subsidiary as a result of making such
Investment), provided no Unmatured Event of Default or Event of Default has
occurred and is continuing; (g) Investments by any Loan Party or any Subsidiary
directly or indirectly in (i) a Loan Party or a Co-Invest Entity, (ii) any
entity that will become a manager of a Fifth Street Fund upon the purchase
thereof, or (iii) any entity from which any Loan Party, directly or indirectly,
will receive Incentive Fees upon the purchase thereof; (h) loans and advances to
employees, partners or officers of any Loan Party or its Affiliates in the
nature of travel advances, advances against salary and other similar advances in
an aggregate outstanding amount at any one time not in excess of $2,500,000;
(i) other Investments existing on the Restatement Effective Date described in
Schedule 6.3; (j) deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with past practices of any Loan Party
or any Subsidiary; (k) Investments of any Loan Party or any Subsidiary under any
Hedging Agreement so long as such Hedging Agreements are used solely as a part
of its normal business operations as a risk management strategy or hedge against
changes resulting from market operations and not as a means to speculate for
investment purposes on trends and shifts in financial or commodities markets;
(l) existing Investments of Persons acquired to the extent such acquisition is
otherwise permitted hereunder and so long as such Investment was not made in
contemplation of such acquisition; (m) Investments comprising general
partnership interests held by Excluded Subsidiaries in Fifth Street Funds;
(n) [intentionally omitted]; (o) [intentionally omitted]; (p) Investments
received or acquired in connection with a restructuring, reorganization,
bankruptcy or workout of an existing Investment; (q) any Investment acquired by
the Borrower or any Subsidiary in satisfaction of judgments against other
Persons; (r) loans and advances to employees, partners or officers of any Loan
Party or its Affiliates to fund such Person’s purchase of equity interests of
the Borrower or any direct or indirect parent company thereof under compensation
plans approved by the Borrower in good faith in an aggregate outstanding amount
at any one time not in excess of $15,000,000; (s) illiquid Investments received
or acquired in connection with a liquidation of a Fifth Street Fund; and (t)
Risk Retention Investments; provided that, (x) until FSC CT shall have executed
a joinder to the Security Agreement that is reasonably acceptable to the
Administrative Agent, Investments pursuant to clause (f) or (g) above shall only
be made in FSC CT to the extent used to finance compensation and benefits,
occupancy, professional fees, taxes or general administrative expenses of FSC
CT, in each case, consistent with past practices and (y) no CLO Management
Subsidiary shall be considered a Loan Party in connection with an Investment
pursuant to clause (f) or (g) unless such CLO Management Subsidiary has executed
the Security Agreement or a joinder to the Security Agreement.

 

 21 

 

 

“Permitted Liens” means: (a) Liens for taxes, assessments, or governmental
charges or claims the payment of which is not, at such time, required by
Section 5.4, (b) any attachment or judgment Lien either in existence less than
30 calendar days after the entry thereof, or with respect to which execution has
been stayed, or with respect to which payment in full above any applicable
deductible is covered by insurance (so long as no reservation of rights has been
made by the insurer in connection with such coverage), and Liens incurred to
secure any surety bonds, appeal bonds, supersedeas bonds, or other instruments
serving a similar purpose in connection with the appeal of any such judgment,
(c) banker’s Liens in the nature of rights of setoff arising in the ordinary
course of business of a Loan Party, (d) Liens, granted by the Loan Parties to
the Collateral Agent in order to secure their respective obligations under this
Agreement and the other Loan Documents to which they are a party, (e) Liens and
deposits in connection with workers’ compensation, unemployment insurance,
social security and other legislation affecting any Loan Party and its
Subsidiaries, (f) Liens arising by operation of law in favor of carriers,
warehousemen, landlords, mechanics, materialmen, laborers or employees for sums
that are not yet delinquent or are being contested in good faith, (g) Liens
described on Schedule P, if any, but not the extension of coverage thereof to
other property or assets, (h) easements, rights of way, zoning restrictions and
similar encumbrances on real property and minor irregularities in the title
thereto that do not (i) secure obligations for the payment of money or
(ii) materially impair the value of such property or its use by any Loan Party
or any of its Subsidiaries in the normal conduct of such Person’s business, any
interest or title of a lessor under any lease entered into by a Loan Party or
any Subsidiary in the ordinary course of its business and covering only the
assets so leased, (i) leases or subleases, licenses or sublicenses granted to
other Persons not materially interfering with the conduct of the business of the
Borrower or any of its Subsidiaries, (j) Liens in connection with the financing
of insurance premiums in the ordinary course of business which attach solely to
the proceeds thereof or any premium refund, (k) Liens in favor of any escrow
agent solely on and in respect of any cash earnest money deposits made by any
Loan Party or any Subsidiary in connection with any letter of intent or purchase
agreement (to the extent that the acquisition or disposition with respect
thereto is otherwise permitted hereunder), provided that (i) the Distribution by
the Borrower of cash in an amount equal to such cash earnest money deposit would
not be prohibited by Section 6.4 and (ii) such acquisition would not otherwise
result in an Event of Default or an Unmatured Event of Default, (l) Liens
encumbering customary deposits and margin deposits, and similar Liens and margin
deposits, and similar Liens attaching to commodity trading accounts and other
deposit or brokerage accounts incurred in the ordinary course of business,
provided that (i) the Distribution by the Borrower of cash in an amount equal to
such deposit would not be prohibited by Section 6.4 and (ii) no Event of Default
or an Unmatured Event of Default has occurred and is continuing at the time of
such incurrence, (m) Liens deemed to exist as a matter of law in connection with
permitted repurchase obligations or set-off rights, (n) Liens in favor of
collecting banks arising under Section 4-210 of the UCC, (o) purported Liens
evidenced by the filing of precautionary UCC financing statements relating
solely to operating leases of personal property entered into the ordinary course
of business, (p) [intentionally omitted], (q) precautionary Liens and filings of
financing statements under the UCC, covering assets sold or contributed to any
Person not prohibited hereunder, (r) [intentionally omitted] and (s) Liens
granted by a CLO Management Subsidiary on Risk Retention Investments (and its
related assets, including Management Fees received by such CLO Management
Subsidiary) securing Permitted Risk Retention Debt of such CLO Management
Subsidiary; provided, notwithstanding the foregoing, no Lien may attach to or
otherwise encumber any Management Agreement.

 

 22 

 

 

“Permitted Risk Retention Debt” means Debt (including, without limitation, Debt
incurred under that certain credit agreement, dated as of September 28, 2015, by
and among, Fifth Street CLO Management LLC, as borrower, the lenders party
thereto, and Natixis, New York Branch, as agent) incurred by any CLO Management
Subsidiary in connection with, or otherwise to finance (directly or indirectly)
its holding of Risk Retention Investments; provided that (i) any such Debt is
non-recourse to the Borrower and each other Subsidiary (other than such CLO
Management Subsidiary) and (ii) the outstanding principal amount thereof shall
not exceed $30,000,000 in the aggregate for all CLO Management Subsidiaries at
any given time.

 

“Permitted Tax Distribution” means in respect of any fiscal year during which
any Loan Party or Subsidiary qualifies as a partnership for U.S. federal and
state income tax purposes, a Distribution to owners of its Securities with
respect to such fiscal year in an aggregate cash amount not to exceed the
product of (a) the amount of taxable income allocated by such Loan Party or
Subsidiary to such owners for such fiscal year, as reduced by any available
carryforwards of net operating losses, capital losses, and similar items,
calculated by assuming that each such owner elects to carry forward such items
and that such owner’s only income, gain, deductions, losses and similar items
are those allocated to such owner by such Loan Party or Subsidiary and taking
into account such limitations as the limitation on the deductibility of capital,
multiplied by (b) the highest effective combined federal, state and local income
tax rate applicable during such fiscal year to a natural person residing in the
applicable jurisdiction taxable at the highest marginal federal income tax rate
and the highest marginal income tax rates (after giving effect to the federal
income tax deduction for such state and local income taxes and without taking
into account the effects of Sections 67 and 68 of the Code).

 

“Person” means and includes natural persons, corporations, partnerships, limited
liability companies, joint ventures, associations, companies, business trusts,
or other organizations, irrespective of whether they are legal entities.

 

“Plan" means an employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV or Section 302 of ERISA, or Section 412 of
the Code, and in respect of which a Loan Party or any ERISA Affiliate is an
"employer" as defined in Section 3(5) of ERISA, or with respect to which it may
have any liability.

 

“Prime Rate” has the meaning set forth in the definition of “Base Rate” hereto.

 

 23 

 

 

“Pro Rata Share” means, as of any date of determination, the percentage obtained
by dividing (a) the aggregate outstanding principal amount of such Lender’s
Loans by (b) the aggregate outstanding principal amount of all Loans, in each
case at such time.

 

“Purchase Money Debt” means Debt (other than the Obligations, but including
Capitalized Lease Obligations), incurred at the time of, or within 20 days
after, the acquisition of any fixed assets for the purpose of financing all or
any part of the acquisition cost thereof (and secured by a Permitted Lien under
clause (p) of the definition thereof).

 

“Quotation Day” means, with respect to any LIBOR Rate Loan for any Interest
Period, the day that is two Eurodollar Business Days before the first day of
such Interest Period.

 

“Reaffirmed Agreement” or “Reaffirmed Agreements” means each Loan Document
executed in connection with the Existing Credit Agreement that has not been
amended and restated in connection with this Agreement.

 

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Loan Party.

 

“Reference Banks” means any banks as may be appointed by the Administrative
Agent in consultation with the Borrower.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Administrative Agent at its request by
the Reference Banks (as the case may be) in relation to LIBOR, as the rate at
which the relevant Reference Bank could borrow funds in the London interbank
market in Dollars and for the relevant period, were it to do so by asking for
and then accepting interbank offers in reasonable market size in that currency
and for that period.

 

“Register” has the meaning set forth in Section 9.1(a).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners,
trustees, administrators and advisors of such Person and such Person’s
Affiliates.

 

“Replacement Lender” has the meaning set forth in Section 11.2.

 

“Request for Conversion/Continuation” means an irrevocable written notice from
any of the individuals identified on Exhibit R-1 attached hereto (or, in certain
cases, two of such individuals, all as set forth in further detail in
Exhibit R-1 attached hereto) to the Administrative Agent pursuant to the terms
of Section 2.7, substantially in the form of Exhibit R-3 attached hereto.

 

“Required Contribution Date” has the meaning set forth in Section 7.3(b).

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
exceed 50%.

 

“Responsible Officer” means the president, chief executive officer, chief
operating officer, chief financial officer, secretary, general counsel,
co-president, chief accounting officer, vice president, manager, or controller
of a Person, or such other officer of such Person designated by a Responsible
Officer in a writing delivered to the Administrative Agent, in each case, to the
extent that any such officer is authorized to bind the Borrower or the
applicable Guarantor (as applicable).

 

 24 

 

 

“Restatement Effective Date” means June 30, 2017.

 

“Revolver Commitment” means any Loan.

 

“Revolving Credit Facility” means the Term Facility.

 

“Risk Retention Investments” means Investments in collateralized loan
obligations made to comply with any regulatory requirements (including risk
retention requirements) applicable to a CLO Management Subsidiary’s management
of such collateralized loan obligations.

 

“S&P” has the meaning set forth in the definition of “Cash Equivalents”.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

“Screen Rate” has the meaning set forth in the definition of “Base LIBOR Rate”.

 

“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.

 

“Secured Parties” means (i) the Lenders, (ii) the Administrative Agent, (iii)
the Collateral Agent and (iv) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document.

 

“Securities” means the capital stock, membership interests, partnership
interests (whether limited or general) or other securities or equity interests
of any kind of a Person, all warrants, options, convertible securities, and
other interests which may be exercised in respect of, converted into or
otherwise relate to such Person’s capital stock, membership interests,
partnership interests (whether limited or general) or other equity interests and
any other securities, including debt securities of such Person.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Agreement” means that certain Security Agreement, dated as of the
Restatement Effective Date, made by the Loan Parties party thereto in favor of
Collateral Agent, for the benefit of the Secured Parties.

 

“Significant Subsidiary” means, at any time of determination, any (a) Loan Party
or (b) any other Subsidiary of a Loan Party that, together with its
Subsidiaries, earns or is entitled to receive aggregate Management Fees greater
than 5% of the aggregate Management Fees of the Loan Parties and their
Subsidiaries, taken as a whole, at such time.

 

 25 

 

 

“SMBC” has the meaning set forth in the preamble to this Agreement.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 548 of the
Bankruptcy Code and for purposes of the New York Uniform Fraudulent Transfer
Act; (b) the present fair saleable value of the property of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

 

“Specified Financial Covenant Default” has the meaning set forth in Section 7.3.

 

“Specified Sale” means a transaction contemplated pursuant to an asset purchase
agreement for the sale, assignment, transfer or other disposition, as
applicable, of certain assets related to the BDC advisory business, as
previously disclosed to the Lenders, to the buyer previously disclosed to the
Lenders, subject to customary closing conditions as set forth therein.

 

“Stand Alone Basis” means, with respect to any financial calculation or
information that is specified herein to be calculated or reported on a “Stand
Alone Basis”, such calculation or information for the Borrower and its
Subsidiaries on a stand-alone basis which deconstructs funds required to be
consolidated under GAAP.

 

“State” has the meaning set forth in the definition of “CT Loan Documents”.

 

“Subsidiary” means, with respect to any Person (a) any corporation in which such
Person, directly or indirectly through its Subsidiaries, owns more than 50% of
the stock of any class or classes having by the terms thereof the ordinary
voting power to elect a majority of the directors of such corporation, and
(b) any partnership, association, joint venture, limited liability company, or
other entity in which such Person, directly or indirectly through its
Subsidiaries, has more than a 50% equity interest at the time; and, unless
otherwise specified, “Subsidiary” shall refer to a Subsidiary of the Borrower;
provided, however, that for the purposes of this Agreement, (x) no Fifth Street
Fund or Subsidiary of a Fifth Street Fund shall be deemed to be a Subsidiary of
a Loan Party and (y) no Co-Invest Entity shall be deemed to be a Subsidiary of a
Loan Party.

 

“Supplement” has the meaning set forth in the preamble to this Agreement.

 

“Syndication Agent” means MSSF, in its capacity as syndication agent for the
credit facility evidenced by this Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority.

 

“Term Facility” means the term facility described in Section 2.1.

 

 26 

 

 

“Termination Date” has the meaning set forth in the lead-in to Article V.

 

“Testing Date” has the meaning set forth in Section 7.3(a).

 

“Total Leverage Ratio” has the meaning set forth in Section 6.12(b).

 

“Triggering Event” means, with respect to any Fifth Street Fund, either (a) an
event or occurrence that results in such Fifth Street Fund not having sufficient
funds to pay the Management Fees that were otherwise required to be paid by such
Fifth Street Fund when such Management Fees were otherwise due and payable, or
(b) an agreement by a Loan Party with one or more of the partners of such Fifth
Street Fund to defer the payment by such Fifth Street Fund of Management Fees or
to amend or otherwise modify any agreement evidencing any obligation of such
Fifth Street Fund to pay Management Fees; provided, however, that any customary
deferral of the payment of Management Fees that is set forth in the agreements
that are executed in connection with the closing of any Fifth Street Fund in
connection with an initial period during which the proceeds of equity
contributions to such Fifth Street Fund are invested, shall not constitute a
Triggering Event.

 

“UCC” means the New York Uniform Commercial Code as in effect from time to time.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means an event, act, or occurrence which, with the
giving of notice or the passage of time, would become an Event of Default.

 

“USA Patriot Act” has the meaning set forth in Section 11.13.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital Needs” means compensation and benefits costs, occupancy (rent)
costs, IT costs, communications costs, professional fees, interest expense,
insurance costs, board of director fees and business travel related costs, in
each case, incurred in the ordinary course of business.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular and to the singular
include the plural, the part includes the whole, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” References in this Agreement to a
“determination” or “designation” include estimates by the Administrative Agent
(in the case of quantitative determinations or designations), and beliefs by the
Administrative Agent (in the case of qualitative determinations or
designations). The words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. Article, section, subsection, clause,
exhibit, and schedule references are to this Agreement unless otherwise
specified. Any reference herein to this Agreement or any of the Loan Documents
includes any and all alterations, amendments, restatements, changes, extensions,
modifications, renewals, or supplements thereto or thereof, as applicable. Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations, any reference herein or in any other Loan Document
to the Obligations being “paid in full” or “repaid in full”, and any reference
herein or in any other Loan Document to the action by any Person to repay the
Obligations in full, shall mean the repayment in full in cash in Dollars of all
Obligations other than contingent indemnification Obligations. Any reference to
an officer of the Borrower shall also be a reference to any officer of the
general partner of the Borrower.

 

 27 

 

 

ARTICLE II
 

AMOUNT AND TERMS OF LOANS

 

2.1          Term Facility. Subject to the terms and conditions of this
Agreement (i) each Lender made (severally, not jointly or jointly and severally)
loans (“Loans”) prior to the Restatement Effective Date pursuant to the Existing
Credit Agreement to the Borrower in Dollars in an aggregate principal amount
outstanding as of the Restatement Effective Date as set forth beside such
Lender’s name under the applicable heading on Schedule 2.1, and (ii) amounts
borrowed prior to the Restatement Effective Date may be repaid at any time
during the term of this Agreement and may not be reborrowed.

 

2.2          Rate Designation. The Borrower shall designate each Loan as a Base
Rate Loan or a LIBOR Rate Loan in the Request for Conversion/Continuation given
to the Administrative Agent in accordance with Section 2.7. Each Loan shall be
denominated in Dollars. Each Base Rate Loan shall be in a minimum principal
amount of $500,000 and, thereafter, in integral multiples of $100,000 and each
LIBOR Rate Loan shall be in a minimum principal amount of $500,000 and,
thereafter, in integral multiples of $100,000.

 

2.3          Interest Rates; Payment of Principal and Interest.

 

(a)            The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or under Section 2.12, 2.13 or
2.19, or otherwise) or under any other Loan Document (except to the extent
otherwise provided therein) prior to 2:00 p.m., New York time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day, and, in the case of payments of principal or interest with respect
to LIBOR Rate Loans, on the next succeeding Eurodollar Business Day, for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document and payments pursuant to
Sections 2.12, 2.13, 2.19 and 8.2, which shall be made directly to the Persons
entitled thereto. If any payment hereunder shall be due on a day that is not a
Business Day or, in the case of a payment of principal or interest with respect
to a LIBOR Rate Loan, on a day that is not a Eurodollar Business Day, the date
for payment shall be extended to the next succeeding Business Day or Eurodollar
Business Day, as the case may be, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

 

(b)            All amounts owing under this Agreement or under any other Loan
Document (except to the extent otherwise provided therein) are payable in
Dollars.

 

(c)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon at the Defaulting Lender Rate,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent.

 

 28 

 

 

(d)            Except as otherwise provided with respect to Defaulting Lenders
and except as otherwise provided in the Loan Documents (including agreements
between the Administrative Agent and individual Lenders), aggregate principal
and interest payments shall be apportioned ratably among the Lenders (according
to the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and applied thereto and payments of fees and expenses
(other than fees or expenses that are for an Agent’s separate account, after
giving effect to any agreements between either Agent and individual Lenders)
shall be apportioned ratably among the Lenders in accordance with their
respective Pro Rata Shares.

 

(i)          Subject to Section 2.3(d)(iii) below, all payments and proceeds of
the Collateral shall be remitted to the Administrative Agent and all such
payments and proceeds of the Collateral shall be applied as follows:

 

(A)         first, ratably to pay any fees and Lender Group Expenses then due to
the Agents under the Loan Documents, until paid in full,

 

(B)         second, to pay any fees and Lender Group Expenses then due to the
Lenders under the Loan Documents, on a ratable basis, until paid in full,

 

(C)         third, ratably to pay interest due in respect of the Loans until
paid in full,

 

(D)         fourth, to pay the principal of all Advances until paid in full,

 

(E)         fifth, to pay any other Obligations until paid in full, and

 

(F)         sixth, to the Borrower (to the Borrower Designated Account) or such
other Person entitled thereto under applicable law.

 

(ii)        the Administrative Agent promptly shall distribute to each Lender,
pursuant to the applicable wire instructions received from each Lender in
writing, such funds as it may be entitled to receive.

 

(iii)       In each instance, so long as no Application Event has occurred and
is continuing, Section 2.3(d)(i) shall not apply to any payment made by the
Borrower to the Administrative Agent and specified by the Borrower to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement.

 

(iv)       For purposes of the foregoing, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding, other than any contingent and unasserted indemnification
or similar Obligations.

 

 29 

 

 

(v)        In the event of a direct conflict between the priority provisions of
this Section 2.3 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3 shall control and govern.

 

(e)             Subject to Section 2.4, each Base Rate Loan shall bear interest
upon the unpaid principal balance thereof, from and including the date advanced
or converted, to but excluding the date of conversion or repayment thereof, at a
fluctuating rate, per annum, equal to the Base Rate plus the Applicable Rate.
Any change in the interest rate resulting from a change in the Base Rate will
become effective on the day on which each change in the Base Rate is announced
by the Administrative Agent. Interest due with respect to Base Rate Loans shall
be due and payable, in arrears, commencing on the first Interest Payment Date
following the Restatement Effective Date, and continuing on each Interest
Payment Date thereafter up to and including the Interest Payment Date
immediately preceding the Maturity Date, and on the Maturity Date.

 

(f)             Subject to Section 2.4, each LIBOR Rate Loan shall bear interest
upon the unpaid principal balance thereof, from the date advanced, converted, or
continued, at a rate, per annum, equal to the LIBOR Rate plus the Applicable
Rate. Interest due with respect to each LIBOR Rate Loan shall be due and
payable, in arrears, on each Interest Payment Date applicable to that LIBOR Rate
Loan and on the Maturity Date. Anything to the contrary contained in this
Agreement notwithstanding, the Borrower may not have more than ten LIBOR Rate
Loans outstanding at any one time.

 

(g)             Unless prepaid in accordance with the terms hereof, the
outstanding principal balance of all Advances, together with accrued and unpaid
interest thereon, shall be due and payable, in full, on the Maturity Date.

 

(h)             Any Lender by written notice to the Borrower (with a copy to the
Administrative Agent) may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note, substantially in the form of Exhibit A-2, payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns). Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns). Assignments of any
Loans by Lenders (irrespective of whether promissory notes are issued hereunder)
shall be in accordance with the provisions of Section 9 of this Agreement.

 

2.4           Default Rate. (i) If any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (A) in the case of overdue principal of any Loan, the rate otherwise
applicable to such Loan as provided above plus 2.0 percentage points or (B) in
the case of any other amount, 2.0 percentage points plus the rate applicable to
Base Rate Loans as provided above.

 

2.5           Computation of Interest and Fees.

 

All computations of interest with respect to the Loans and computations of the
fees due hereunder for any period shall be calculated on the basis of a year of
360 days (except that interest computed by reference to the Base Rate at times
when it is based upon the Prime Rate shall be computed on the basis of a year of
365 days or 366 days in a leap year), and in each case for the actual number of
days elapsed in such period. Interest shall accrue from the first day of the
making of a Loan (or the date on which interest or fees or other payments are
due hereunder, if applicable) to (but not including) the date of repayment of
such Loan (or the date of the payment of interest or fees or other payments, if
applicable) in accordance with the provisions hereof.

 

 30 

 

 

2.6           Funding Losses.

 

In connection with each LIBOR Rate Loan, the Borrower shall indemnify, defend,
and hold the Administrative Agent and the Lenders harmless against any loss,
cost, or expense incurred by the Administrative Agent or any Lender as a result
of (A) the payment of any principal of any LIBOR Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (B) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto, or (C) the failure to
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
Request for Conversion/Continuation delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”). Funding Losses shall, with
respect to the Administrative Agent or any Lender, be deemed to equal the amount
determined by the Administrative Agent or such Lender to be the excess, if any,
of (I) the amount of interest that would have accrued on the principal amount of
such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate that would
have been applicable thereto, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert, or continue, for the period that would have been the
Interest Period therefor), minus (II) the amount of interest that would accrue
on such principal amount for such period at the interest rate which the
Administrative Agent or such Lender would be offered were it to be offered, at
the commencement of such period, Dollar deposits of a comparable amount and
period in the London interbank market. A certificate of the Administrative Agent
or a Lender delivered to the Borrower setting forth any amount or amounts that
the Administrative Agent or such Lender is entitled to receive pursuant to this
Section 2.6 shall be conclusive absent manifest error.

 

2.7          Conversion or Continuation.

 

(a)          Subject to the provisions of clause (d) of this Section 2.7 and the
provisions of Section 2.13, the Borrower shall have the option to (i) convert
all or any portion of the outstanding Base Rate Loans equal to $500,000, and
integral multiples of $100,000 in excess of such amount, to a LIBOR Rate Loan,
(ii) convert all or any portion of the outstanding LIBOR Rate Loans denominated
in Dollars equal to $500,000 and integral multiples of $100,000 in excess of
such amount, to a Base Rate Loan, and (iii) upon the expiration of any Interest
Period applicable to any of its LIBOR Rate Loans, continue all or any portion of
such LIBOR Rate Loan equal to $500,000, and integral multiples of $100,000 in
excess of such amount, as a LIBOR Rate Loan, and the succeeding Interest Period
of such continued Loan shall commence on the expiration date of the Interest
Period previously applicable thereto; provided, however, that a LIBOR Rate Loan
only may be converted or continued, as the case may be, on the expiration date
of the Interest Period applicable thereto; provided further, however, that no
outstanding Loan may be continued as, or be converted into, a LIBOR Rate Loan
when any Unmatured Event of Default or Event of Default has occurred and is
continuing; provided further, however, that if, before the expiration of an
Interest Period of a LIBOR Rate Loan, the Borrower fails timely to deliver the
appropriate Request for Conversion/Continuation, such LIBOR Rate Loan, in the
case of a LIBOR Rate Loan denominated in Dollars, automatically shall be
continued as a LIBOR Rate Loan with an Interest Period of one (1) month.

 

 31 

 

 

(b)             The Borrower shall by facsimile, mail, electronic mail (in a
format bearing a copy of the signature(s) required thereon), personal service or
by telephone (which shall be confirmed by one of the other means of delivery)
deliver a Request for Conversion/Continuation to the Administrative Agent (i) no
later than 2:00 p.m., New York time, one (1) Business Day prior to the proposed
conversion date (in the case of a conversion to a Base Rate Loan), and (ii) no
later than 2:00 p.m. New York, three (3) Eurodollar Business Days before (in the
case of a conversion to, or a continuation of, a LIBOR Rate Loan). A Request for
Conversion/Continuation shall specify (x) the proposed conversion or
continuation date (which shall be a Business Day or a Eurodollar Business Day,
as applicable), (y) the amount and type of the Loan to be converted or
continued, and (z) the nature of the proposed conversion or continuation.

 

(c)             Any Request for Conversion/Continuation (or telephonic notice in
lieu thereof) shall be irrevocable and the Borrower shall be obligated to
convert or continue in accordance therewith.

 

(d)             No Loan (or portion thereof) may be converted into, or continued
as, a LIBOR Rate Loan with an Interest Period that ends after the Maturity Date.

 

2.8          Amortization and Mandatory Repayments and Prepayments.

 

(a)            (i) The Borrower hereby unconditionally promises to repay the
outstanding principal amount of the Loans to the Administrative Agent for the
account of each Lender commencing January 1, 2018, on the first day of each
calendar month prior to Maturity Date, in an amount equal to 5.0% of the
aggregate principal amount of the Loans as of January 1, 2018 (as such payments
may be reduced from time to time as a result of the application of prepayments
in accordance with this Section 2.8 (other than a prepayment pursuant to Section
2.8(b)(ii) in connection with the CLO Business Sale) or Section 2.9).

 

(ii)         The Borrower hereby unconditionally promises to repay the remaining
outstanding principal amount of the Loans, all unpaid fees, costs, and expenses
that are payable hereunder or under any other Loan Document, and all other
Obligations in full, without notice or demand on the Maturity Date.

 

(b)            The Borrower shall prepay the Loans, in each case, at the
following times in the following amounts:

 

(i)          within one Business Day of receipt by Holdings or the Borrower of
any Net Issuance Proceeds, in an amount equal to such Net Issuance Proceeds;

 

(ii)         within one Business Day of receipt by the Borrower, any Loan Party
or any Subsidiary of a Loan Party of any Net Cash Proceeds of any non-ordinary
course sale, assignment, conveyance or other disposition of any Asset (other
than the sale of any equity interests of any Fifth Street BDC or any Management
Agreement), in an amount equal to the lesser of (x) the then outstanding Working
Capital Needs as reasonably estimated by the Borrower and (y) 25% of such Net
Cash Proceeds;

 

(iii)        within one Business Day of receipt by the Borrower, any Loan Party
or any Subsidiary of a Loan Party of any Net Cash Proceeds of the sale,
assignment, conveyance or other disposition of the equity interests of any Fifth
Street BDC by the Borrower, any Loan Party or any Subsidiary of a Loan Party, in
an amount equal to such Net Cash Proceeds;

 

(iv)        upon the consummation of any direct or indirect sale, assignment,
conveyance or other disposition of any Management Agreement (including any
direct or indirect sale of the equity interests of any Subsidiary party to any
Management Agreement), in an amount equal to the outstanding principal amount of
the Loans together, with all unpaid fees, costs, and expenses that are payable
hereunder or under any other Loan Document, and all other Obligations in full;
and

 

 32 

 

 

(v)         when any Event of Default has occurred and is outstanding, upon the
receipt by any Loan Party of any Distribution on account of the equity interests
of any Fifth Street BDC, in an amount equal to such Distribution.

 

(c)             Concurrently with each prepayment referred to in Section 2.8(b),
the Borrower shall deliver to the Administrative Agent a certificate executed by
a Financial Officer of the Borrower setting forth in reasonable detail the
calculation of (i) the Net Cash Proceeds with respect to the sale, assignment
conveyance or other disposition or (ii) the Net Issuance Proceeds with respect
to the equity issuance, in each case, giving rise thereto.

 

(d)             Each payment or prepayment pursuant to this Section 2.8 shall
include interest accrued on the amount prepaid to, but not including, the date
of payment in accordance with the terms hereof. Any repayment or prepayments of
principal pursuant to this Section 2.8 by the Borrower of a LIBOR Rate Loan
prior to the end of the applicable Interest Period shall be subject to
Section 2.6. Each prepayment of the Loans pursuant to Section 2.8(b) shall be
applied to prepay the installments of principal due in respect of the Loans in
reverse order of maturity.

 

2.9          Voluntary Prepayments.

 

The Borrower shall have the right, at any time and from time to time, to prepay
the Loans without penalty or premium, in the case of LIBOR Rate Loans, subject
to Section 2.6. The Borrower shall give the Administrative Agent written notice
not less than 1 Business Day prior to any such prepayment with respect to Base
Rate Loans and not less than 3 Eurodollar Business Days prior written notice of
any such prepayment with respect to LIBOR Rate Loans. In each case, such notice
shall specify the date on which such prepayment is to be made (which shall be a
Business Day or Eurodollar Business Day, as applicable), and the amount of such
prepayment. Each such prepayment shall be in an aggregate minimum amount of
$1,000,000 and shall include interest accrued on the amount prepaid to, but not
including, the date of payment in accordance with the terms hereof (or, in each
case, such lesser amount constituting the amount of all Loans then outstanding).
Any voluntary prepayments of principal by the Borrower of a LIBOR Rate Loan
prior to the end of the applicable Interest Period shall be subject to
Section 2.6. Each prepayment of Loans shall be applied against the remaining
scheduled installments of principal due in respect of the Loans in the manner
specified by the Borrower or, in the absence of any such specification on or
prior to the date of the relevant optional prepayment, in direct order of
maturity.

 

2.10        Fees.

 

(a)             Amendment Fee. The Borrower shall timely pay on January 1, 2018
to the Administrative Agent for the ratable account of the Lenders, an amendment
fee equal to 0.40% of the aggregate principal amount of the Loans outstanding as
of such date.

 

(b)             Fee Letter Fees. The Borrower shall pay as and when due and
payable under the terms of each Fee Letter, the fees set forth therein.

 

(c)             Lender Expenses. The Borrower shall pay on July 7, 2017, all
Lender Group Expenses incurred in connection with the transactions evidenced by
this Agreement.

 

 33 

 

 

2.11        Maintenance of Records; Effect. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and currency of principal and interest payable and paid to such
Lender from time to time hereunder. The Administrative Agent shall maintain
records in which it shall record (i) the amount of each Loan made hereunder, the
type thereof and each Interest Period therefor, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof. The entries made in the records maintained pursuant to this
Section shall be prima facie evidence, absent obvious error, of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such records or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with the terms of this Agreement.

 

2.12        Increased Costs.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBOR Rate); or

 

(ii)         impose on any Lender or the London interbank market any other
condition (other than Excluded Taxes, Indemnified Taxes or Other Taxes of such
Lender covered under Section 2.19) affecting this Agreement or LIBOR Rate Loans
made by such Lender;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, continuing, converting to or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)           Capital Requirements. If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)           Certificates from Lenders. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

 34 

 

 

(d)           Notice: Delay in Requests. Each Lender agrees to use reasonable
efforts to notify the Borrower upon becoming aware of any Change in Law giving
rise to a right to compensation pursuant to this Section. Notwithstanding the
foregoing, no failure or delay on the part of any Lender to give any such notice
to the Borrower or to demand compensation pursuant to this Section shall
constitute a waiver of such Lender’s right to demand such compensation or
otherwise form the basis of any liability of such Lender to the Borrower;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any increased costs or reductions incurred more than
180 days prior to the date that such Lender notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

2.13        Market Disruption and Alternate Rate of Interest.

 

(a)            If at the time that the Administrative Agent shall seek to
determine the relevant Screen Rate on the Quotation Day for any Interest Period
for a LIBOR Rate Loan the applicable Screen Rate shall not be available for such
Interest Period for any reason and the Administrative Agent shall determine that
it is not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the applicable Reference
Bank Rate shall be the Base LIBOR Rate for such Interest Period for such LIBOR
Rate Loan; provided, however, if less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the Base LIBOR Rate
for such LIBOR Rate Loan then such Advance shall be made as a Base Rate Loan at
the Base Rate.

 

(b)            If prior to the commencement of any Interest Period for a LIBOR
Rate Loan the Administrative Agent is advised by the Required Lenders that the
LIBOR Rate or the Base LIBOR Rate, as applicable, for a Loan for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Advance for such Interest
Period, then the Administrative Agent shall give notice thereof to the Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Request
for Conversion/Continuation that requests the conversion of any Loan to, or
continuation of any Loan as, a LIBOR Rate Loan shall be ineffective and (ii) any
Request for Conversion/Continuation shall be made as a Base Rate Loan.

 

2.14        Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its Applicable Lending
Office to honor its obligation to make or maintain LIBOR Rate Loans, then such
Lender shall promptly notify the Borrower thereof (with a copy to the
Administrative Agent), such Lender’s obligation to make, convert or continue
LIBOR Rate Loans shall be suspended until such time as such Lender may again
make or maintain LIBOR Rate Loans, and if applicable law shall so mandate, such
Lender’s LIBOR Rate Loans shall be prepaid by the Borrower, together with
accrued and unpaid interest thereon and all other amounts payable by the
Borrower under this Agreement, on or before such date as shall be mandated by
such applicable law.

 

2.15        Place of Loans. Nothing herein shall be deemed to obligate the
Lenders (or the Administrative Agent on behalf thereof) to obtain the funds to
make any Loan in any particular place or manner and nothing herein shall be
deemed to constitute a representation by the Administrative Agent or any Lender
that it has obtained or will obtain such funds in any particular place or
manner.

 

2.16        Survivability. The Borrower’s obligations under Section 2.12 and
2.19 shall survive the termination of this Agreement, the repayment of the Loans
and the discharge of the Borrower’s obligations hereunder for a period of 180
days after such terminations, repayment and discharge.

 

 35 

 

 

2.17        [Intentionally Omitted].

 

2.18        Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the for so long
as such Lender is a Defaulting Lender the Loans of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.2); provided, that this clause shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
affected thereby.

 

2.19        Taxes.

 

(a)             Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes, except as required by applicable law; provided
that if the Borrower shall be required (as determined in the good faith
discretion of the Borrower) to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) each Agent and each Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)             In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)             The Borrower shall indemnify each Agent and each Lender within
ten days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by each Agent or such Lender on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, or by each Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(d)             As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

 36 

 

 

(e)             Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent on the date on which such Foreign Lender becomes a Lender
under any Loan Document (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two original copies of
whichever of the following is applicable: (i) in the case of a Foreign Lender
claiming the benefits of an income tax treaty to which the United States is a
party (1) with respect to payments of interest under any Loan Document, IRS Form
W-8BEN or Form W-8BEN-E (or any subsequent versions thereof or successors
thereto) establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or Form W-8BEN-E (or any subsequent versions thereof or successors
thereto) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty, (ii) duly completed copies of Internal Revenue Service Form
W-8ECI (or any subsequent versions thereof or successors thereto), (iii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under section 871(h) or 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or
any subsequent versions thereof or successors thereto), (iv) duly completed
copies of Internal Revenue Service Form W-8IMY, together with forms and
certificates described in clauses (i) through (iii) above (and Forms W-9 and
additional Form W-8IMYs) as may be required or (v) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made. In addition, in each of the foregoing circumstances, each
Foreign Lender shall deliver such forms, if legally entitled to deliver such
forms, promptly upon the obsolescence, expiration or invalidity of any form
previously delivered by such Foreign Lender. Each Foreign Lender shall promptly
notify the Borrower (or such other relevant Loan Party) at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States or other taxing authorities for such purpose).

 

(f)             Each Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter as prescribed by applicable law or
upon the request of the Borrower or the Administrative Agent), duly executed and
properly completed copies of Internal Revenue Service Form W-9 or W-8, as
applicable, together with such supplementary documentation as may be prescribed
by applicable law, certifying that it is not subject to U.S. federal backup
withholding.

 

(g)             If a payment made to a Foreign Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such
Foreign Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Foreign Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the applicable withholding agent to comply with its obligations under FATCA, to
determine that such Foreign Lender has complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

 37 

 

 

(h)             If an Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of such Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This Section
shall not be construed to require either Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person. Notwithstanding anything to
the contrary in this Section 2.19(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
2.19(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.

 

2.20        Mitigation of Obligations; Replacement of Lenders.

 

(a)             If any Lender requests compensation under Section 2.12, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.19,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.12 or 2.19, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)             If any Lender requests compensation under Section 2.12, or if
the Borrower is required to pay an additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.19
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.20(a), then Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, replace such Lender by requiring such Lender to assign and
delegate (and such Lender shall be obligated to assign and delegate), without
recourse (in accordance with and subject to the restrictions contained in
Article IX), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.12 or 2.19) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts due and payable to it hereunder and under the other Loan
Documents, from the assignee (to the extent of such outstanding principal,
participation and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.12 or payments required to be made pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments thereafter, (iv) the Borrower shall have paid to the Administrative
Agent the assignment fee (if any) specified in Article IX and (v) such
assignment does not conflict with applicable law. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances giving rise to such
assignment and delegation cease to apply.

 

 38 

 

 

ARTICLE III

 

CONDITIONS TO RESTATEMENT EFFECTIVE DATE

 

3.1          Conditions Precedent to the Restatement Effective Date. The
effectiveness of this Agreement is subject to the fulfillment, to the reasonable
satisfaction (or waiver in accordance with Section 11.2), of each of the
following conditions:

 

(a)            the Agents shall have received this Agreement and the Security
Agreement, each duly executed and delivered by each Agent, each Loan Party and
the Lenders (as defined in the Existing Credit Agreement) representing the
Required Lenders (as defined in the Existing Credit Agreement);

 

(b)            the Agents shall have received the written opinions, dated the
Restatement Effective Date, of counsel to the Loan Parties, with respect to this
Agreement, which written opinions shall be in form and substance reasonably
satisfactory to the Agents;

 

(c)            the Agents shall have received a certificate of status with
respect to each Loan Party dated within 30 days of the Restatement Effective
Date, or confirmed by facsimile, if facsimile confirmation is available, each
such certificate to be issued by the secretary of state of the jurisdiction of
incorporation or formation of such Loan Party, and, to the extent available in
such jurisdiction, which certificates shall indicate that the applicable Loan
Party is in good standing in such state;

 

(d)            the Agents shall have received a copy of each Loan Party’s
Governing Documents, certified by a Responsible Officer with respect to the
Borrower, which certificate shall be in form and substance as set forth in
Exhibit 3.1(d);

 

(e)            the Agents shall have received a copy of the resolutions or the
unanimous written consents with respect to each Loan Party, certified as of the
Restatement Effective Date by a Responsible Officer, authorizing the execution,
delivery and performance by such Loan Party of each this Agreement and the
Security Agreement and the execution and delivery of the other documents to be
delivered by it in connection herewith and therewith, which certificate shall be
in form and substance as set forth in Exhibit 3.1(d);

 

(f)            the Agents shall have received a signature and incumbency
certificate of the Responsible Officer with respect to each Loan Party executing
this Agreement and the other Loan Documents not previously delivered to the
Agents to which it is a party, certified by a Responsible Officer, which
certificate shall be in form and substance as set forth in Exhibit 3.1(d);

 

(g)            the Collateral Agent (or its counsel) shall have received (i) the
certificates, if any, representing the equity interests required to be pledged
pursuant to the Security Agreement, together with an undated stock power or
similar instrument of transfer for each such certificate endorsed in blank by a
duly authorized officer of the pledgor thereof, and (ii) each Pledged Debt
Instrument (as defined in the Security Agreement) (if any) endorsed (without
recourse) in blank (or accompanied by a transfer form endorsed in blank) by the
pledgor thereof;

 

(h)            each document (including any UCC (or similar) financing
statement) required by any Collateral Document or under applicable law to be
filed, registered or recorded in order to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral required to be delivered on the Restatement Effective Date pursuant
to such Collateral Document, shall be in proper form for filing, registration or
recordation;

 

 39 

 

 

(i)             the Borrower shall have paid on the Restatement Effective Date
all fees and Lender Group Expenses due to be paid or reimbursed, as applicable,
on the Restatement Effective Date pursuant to the Collateral Agent Fee Letter;

 

(j)             the Agents shall have received a customary officer certificate
in form and substance reasonably satisfactory to the Agents signed by a
Financial Officer of the Borrower certifying that (i) the representations and
warranties of Loan Parties contained in this Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Restatement Effective Date (provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects on such respective dates) and (ii) no Event of Default or
Unmatured Event of Default has occurred and is continuing on the Restatement
Effective Date;

 

(k)             the Agents shall have received, at least 5 Business Days prior
to the Restatement Effective Date, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act, as
reasonably requested by any of the Agents and/or the Lenders in writing at least
10 Business Days in advance of the Restatement Effective Date;

 

(l)             the Administrative Agent shall have received (i) for the account
of each Lender who has executed this Agreement, an amendment fee equal to 0.10%
of the aggregate principal amount of the Loans of such Lender’s outstanding as
of the Restatement Effective Date and (ii) for the account of each Lender, any
accrued and unpaid “Commitment Fees” under the Existing Credit Agreement;

 

(m)            the Agents shall have received customary officer certificates in
form and substance reasonably satisfactory to the Agent signed by a Financial
Officer of the Borrower (i) certifying that the Borrower and its Subsidiaries,
on a Stand Alone Basis, are Solvent on the Restatement Effective Date, (ii)
demonstrating compliance on the Restatement Effective Date with the financial
covenants in Sections 6.12(b), (c) and (d), as of March 31, 2017, (iii)
certifying that no equity interests of any Fifth Street BDC has been sold or
otherwise transferred by any Loan Party since March 31, 2017 and (iv) certifying
there is no condition or event which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

ARTICLE IV
 

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

On the Restatement Effective Date the Borrower represents and warrants to the
Lenders that:

 

4.1           Due Organization. The Borrower is a duly organized and validly
existing limited partnership in good standing under the laws of the State of
Delaware and is duly qualified to conduct business in all jurisdictions where
its failure to do so could reasonably be expected to have a Material Adverse
Effect. Each Guarantor is a duly organized and validly existing limited
liability company, corporation, or limited partnership, as applicable, in good
standing under the laws of the state of its organization and is duly qualified
to conduct business in all jurisdictions where its failure to do so could
reasonably be expected to have a Material Adverse Effect.

 

 40 

 

 

4.2           Interests in Loan Parties. As of the Restatement Effective Date,
all of the interests in each Loan Party are owned by the Persons identified in
Schedule 4.2. As of the Restatement Effective Date, the Subsidiaries listed in
Schedule 4.2 include all of the Significant Subsidiaries (other than the Loan
Parties or any Foreign Subsidiaries).

 

4.3           Requisite Power and Authorization. The Borrower has all requisite
limited partnership power to execute and deliver this Agreement and the other
Loan Documents to which it is a party, and to borrow the sums provided for in
this Agreement. Each Guarantor has all requisite limited liability company,
corporate, or limited partnership power to execute and deliver the Loan
Documents to which it is a party. Each Loan Party has all governmental licenses,
authorizations, consents, and approvals necessary to own and operate its Assets
and to carry on its businesses as now conducted and as proposed to be conducted,
other than licenses, authorizations, consents, and approvals that are not
currently required or the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect. The execution, delivery, and
performance of this Agreement and the other Loan Documents have been duly
authorized by the Borrower and all necessary limited partnership action in
respect thereof has been taken, and the execution, delivery, and performance
thereof do not require any consent or approval of any other Person that has not
been obtained. The execution, delivery, and performance of the Loan Documents to
which it is a party have been duly authorized by each Guarantor and all
necessary limited liability company, corporate, or limited partnership action in
respect thereof has been taken, and the execution, delivery, and performance of
the Loan Documents to which a Guarantor is a party do not require any consent or
approval of any other Person that has not been obtained.

 

4.4           Binding Agreements. This Agreement and the other Loan Documents to
which the Borrower is a party, when executed and delivered by the Borrower, will
constitute, the legal, valid, and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their terms, and the Loan
Documents to which the Guarantors are a party, when executed and delivered by
the Guarantors, as applicable, will constitute, the legal, valid, and binding
obligations of the Guarantors, as applicable, enforceable against the
Guarantors, as applicable, in accordance with their terms, in each case except
as the enforceability hereof or thereof may be affected by: (a) bankruptcy,
insolvency, reorganization, moratorium, or other similar laws affecting the
enforcement of creditors’ rights generally, and (b) equitable principles of
general applicability.

 

4.5           Other Agreements. The execution, delivery, and performance by the
Borrower of this Agreement and the other Loan Documents to which it is a party,
and the execution, delivery and performance by each of the Guarantors of the
Loan Documents to which they are a party, do not and will not: (a) violate
(i) any provision of any federal (including the Exchange Act), state, or local
law, rule, or regulation (including Regulations T, U, and X of the Federal
Reserve Board) binding on any Loan Party, (ii) any order of any domestic
governmental authority, court, arbitration board, or tribunal binding on any
Loan Party, or (iii) the Governing Documents of any Loan Party, or
(b) contravene any provisions of, result in a breach of, constitute (with the
giving of notice or the lapse of time) a default under, or result in the
creation of any Lien upon any of the Assets of any Loan Party pursuant to, any
Contractual Obligation of any Loan Party, or (c) require termination of any
Contractual Obligation of any Loan Party, or (d) constitute a tortious
interference with any Contractual Obligation of any Loan Party.

 

 41 

 

 

4.6          Litigation; Adverse Facts.

 

(a)            There is no action, suit, proceeding, or arbitration
(irrespective of whether purportedly on behalf of any Loan Party) at law or in
equity, or before or by any federal, state, municipal, or other governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, pending or, to the actual knowledge of the Borrower, threatened in
writing against or affecting any Loan Party, that could reasonably be expected
to have a Material Adverse Effect or could reasonably be expected to materially
and adversely affect such Person’s ability to perform its obligations under the
Loan Documents to which it is a party (including the Borrower’s ability to repay
any or all of the Loans when due);

 

(b)            None of the Loan Parties is: (i) in violation of any applicable
law in a manner that could reasonably be expected to have a Material Adverse
Effect or (ii) subject to or in default with respect to any final judgment,
writ, injunction, decree, rule, or regulation of any court or of any federal,
state, municipal, or other governmental department, commission, board, bureau,
agency, or instrumentality, domestic or foreign, in a manner that could
reasonably be expected to have a Material Adverse Effect or could reasonably be
expected to materially and adversely affect such Person’s ability to perform its
obligations under the Loan Documents to which it is a party (including the
Borrower’s ability to repay any or all of the Loans when due); and

 

(c)            (i) there is no action, suit, proceeding or, to the best of the
Borrower’s knowledge, investigation pending or, to the best of the Borrower’s
knowledge, threatened in writing against or affecting any Loan Party that
questions the validity or the enforceability of this Agreement or other the Loan
Documents, and (ii) there is no action, suit, or proceeding pending against or
affecting any Loan Party pursuant to which, on the date of the making of any
Loan hereunder, there is in effect a binding injunction that could reasonably be
expected to materially and adversely affect the validity or enforceability of
this Agreement or the other Loan Documents.

 

4.7          Government Consents. Other than such as may have previously been
obtained, filed, or given, as applicable, no consent, license, permit, approval,
or authorization of, exemption by, notice to, report to or registration, filing,
or declaration with, any governmental authority or agency is required in
connection with the execution, delivery, and performance by the Loan Parties of
the Loan Documents to which they are a party except for recordings and filings
in connection with the Liens granted to the Collateral Agent under the
Collateral Documents.

 

4.8          Title to Assets; Liens. Except for Permitted Liens, all of the
Assets of the Loan Parties are free from all Liens of any nature whatsoever.
Except for Permitted Liens, the Loan Parties have good and sufficient title to
all of their respective Assets reflected in their books and records as being
owned by them or their nominee. Neither this Agreement, nor any of the other
Loan Documents, nor any transaction contemplated under any such agreement will
affect any right, title, or interest of any Loan Party in and to any of the
Assets of any Loan Party in a manner that could reasonably be expected to have a
Material Adverse Effect. No Loan Party owns any Real Estate in fee as of the
Restatement Effective Date.

 

4.9          Payment of Taxes. All tax returns and reports of the Loan Parties
(and all taxpayers with which any Loan Party is or has been consolidated or
combined) required to be filed by it has been timely filed (inclusive of any
permitted extensions), and all taxes, assessments, fees, amounts required to be
withheld and paid to a Governmental Authority and all other governmental charges
upon the Loan Parties, and upon their Assets, income, and franchises, that are
due and payable have been paid, except to the extent that: (a) the failure to
file such returns or reports, or pay such taxes, assessments, fees, or other
governmental charges, as applicable, could not reasonably be expected to have a
Material Adverse Effect or (b) other than with respect to taxes, assessments,
charges or claims which have become a federal tax Lien upon any of any Loan
Party’s Assets, such tax, assessment, charge, or claim is being contested, in
good faith, by appropriate proceedings promptly instituted and diligently
conducted, and an adequate reserve or other appropriate provision, if any, shall
have been made as required in order to be in conformity with GAAP. The Borrower
does not know of any proposed, asserted, or assessed tax deficiency against it
or any Guarantor that, if such deficiency existed and had to be rectified, could
reasonably be expected to have a Material Adverse Effect.

 

 42 

 

 

4.10       Governmental Regulation.

 

(a)            Neither the Borrower nor any of its Subsidiaries is, nor
immediately after the application by the Borrower of the proceeds of the Loans
will any of them be, an “investment company” under the Investment Company Act of
1940, as amended. Each Fifth Street Fund that is required to be registered as an
“investment company” or “business development company” under the Investment
Company Act of 1940, as amended, is so registered.

 

(b)            The Borrower and each of its Subsidiaries and their respective
members, partners, officers, directors and other employees (in their capacity as
employees), to the extent required under applicable law, are duly registered as
an investment adviser or an investment adviser representative, as applicable,
under the Investment Advisers Act of 1940, as amended or other applicable law
(and has been so registered at all times when such registration has been
required by applicable law with respect to the services provided for the
Borrower’s Subsidiaries and for the Fifth Street Funds). Other than the
Borrower, its Subsidiaries, their respective members, partners, officers,
directors and employees, and other Persons in connection with subadvisory
arrangements, there are no other Persons who act in the capacity as an
investment adviser (as such term is defined in the Investment Advisers Act of
1940, as amended) or an associated person of an investment adviser, in each case
with respect to any of the Fifth Street Funds.

 

(c)            The Borrower, each of its Subsidiaries, and each of their
respective members, partners, officers, directors and other employees (in their
capacity as employees), as the case may be, to the extent required under
applicable law, is duly registered, licensed or qualified as a broker-dealer,
broker-dealer representative, a registered representative, or agent in any State
of the United States or with the SEC, and is a member in good standing of FINRA
or any other self-regulatory organization as may be required by applicable law
(and has been so registered, licensed, qualified or a member at all times when
such registration, license, qualification or membership has been required by
applicable law with respect to the services provided for the Borrower’s
Subsidiaries and for the Fifth Street Funds).

 

(d)            No Loan Party is subject to regulation under the Federal Power
Act or any federal, state, or local law, rule, or regulation generally limiting
its ability to incur Debt.

 

(e)            Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carry Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or for carrying any Margin Stock.

 

4.11        Disclosure. (a) All written information furnished to either Agent or
any Lender and all other information presented to either Agent or any Lender in
due diligence sessions, in each case, by the Borrower or any of its
representatives (other than projections (if any)) is, when taken as a whole,
complete and correct in all material respects and does not, when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made and (b) any projections made available to either Agent or any Lender
by the Borrower or any of its representatives have been prepared in good faith
based upon assumptions believed by the Borrower to be reasonable at the time
furnished (it being understood that such projections are not to be viewed as
facts and are subject to significant uncertainties and contingencies, any of
which are beyond the Borrower’s control, and that no assurance can be given that
any particular projection will be realized, that actual results may differ from
projected results and that such differences may be material). The Borrower has
disclosed to the Agents and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could be reasonably be expected to result in a Material Adverse
Effect.

 

 43 

 

 

4.12        Debt. Neither any Loan Party nor any of their respective
Subsidiaries has any Debt outstanding other than Debt permitted by Section 6.1.

 

4.13        Existing Defaults. No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, contained in any
Contractual Obligation applicable to it, and no condition exists which, with or
without the giving of notice or the lapse of time, would constitute a default
under such Contractual Obligation, except, in any such case, where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.

 

4.14        Financial Condition; No Default; No Material Adverse Effect.

 

(a)             As of the Restatement Effective Date, the Borrower has delivered
to the Lenders (i) the audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Holdings and its
subsidiaries for the fiscal year ended December 31, 2016 and (ii) the unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of Holdings and its subsidiaries for March 31, 2017 (and
the corresponding period(s) of the prior fiscal year), in each case, together
with reconciliations of each of the foregoing with respect to the Borrower and
its Subsidiaries (and excluding Holdings) for each such fiscal period. Such
financial statements present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of the Borrower and
its Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes. None of the
Borrower or any of its Subsidiaries has any material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments not reflected in the
financial statements referred to above.

 

(b)             No Event of Default or Unmatured Event of Default has occurred
and is continuing or would result from any proposed Loan.

 

(c)             Since December 31, 2016, no event or development has occurred
which could reasonably be expected to result in a Material Adverse Effect.

 

4.15        Immaterial Subsidiaries. Each of the Persons that the Borrower has
identified as an Immaterial Subsidiary constitutes an Immaterial Subsidiary,
unless such Person has been joined to the relevant Loan Documents in accordance
with Section 5.7.

 

4.16        [Intentionally Omitted].

 

4.17        Governing Documents of the Guarantors. As of the Restatement
Effective Date, true, correct and complete copies of each Loan Party’s Governing
Documents have been provided to the Agents and each Lender.

 

 44 

 

 

4.18        Anti-Corruption Laws and Sanctions.

 

(a)             Neither the Borrower nor any of its Subsidiaries nor any
director, officer, or employee thereof, nor, to the Borrower’s or any
Subsidiary’s knowledge, any, agent, Affiliate or representative  of the Borrower
or such Subsidiary, (i) is a Person that is, or is owned or controlled by a
Person that is the subject of any Sanctions nor (ii) located, organized or
resident in a country or territory that is the subject of Sanctions (including,
without limitation, Cuba, Iran, North Korea, Sudan and Syria).

 

(b)             Neither the Borrower nor any of its Subsidiaries or Affiliates,
nor any director, officer, or employee, nor, to the Borrower’s knowledge, any
agent or representative of the Borrower or of any of its Subsidiaries or
Affiliates, has taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any “government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage; and the
Borrower and its Subsidiaries and Affiliates have conducted their businesses in
compliance with Anti-Corruption Laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein. No Loan, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

(c)             The operations of the Borrower and its Subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements of Anti-Money Laundering Laws, and no
action, suit or proceeding by or before any Governmental Authority or any
arbitrator involving the Borrower or any of its Subsidiaries with respect to
Anti-Money Laundering Laws is pending or, to the best knowledge of the Borrower,
threatened.

 

4.19        Labor Matters. There are no strikes, work stoppages, election or
decertification petitions or proceedings, unfair labor charges, equal employment
opportunity proceedings, wage payment or material unemployment compensation
proceedings, material workers’ compensation proceedings or other material
labor/employee related controversies pending or, to the knowledge of the
Responsible Officers of the Borrower, threatened between the Borrower or any of
its Subsidiaries and any of their respective employees, other than employee
grievances and other proceedings which could not in the aggregate reasonably be
expected to have a Material Adverse Effect.

 

4.20        Solvency. The Borrower is, and the Borrower and its consolidated
Subsidiaries are, on a Stand Alone Basis, Solvent.

 

4.21        Security Interest in Collateral. The Collateral Documents create
legal, valid and enforceable Liens on all of the Collateral in favor of the
Collateral Agent, for the benefit of itself and the other Secured Parties, and
such Liens constitute perfected Liens (with the priority that such Liens are
expressed to have under the relevant Collateral Documents, unless otherwise
permitted hereunder or under any Collateral Document) on the Collateral (to the
extent such Liens are required to be perfected under the terms of the Loan
Documents) securing the Obligations, in each case as and to the extent set forth
therein.

 

4.22        ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

 45 

 

 

ARTICLE V
 

AFFIRMATIVE COVENANTS OF BORROWER

 

The Borrower covenants and agrees that, until payment, in full, of the Loans,
with interest accrued and unpaid thereon, all other Obligations and all other
amounts due hereunder (the “Termination Date”), the Borrower will do, and
(except in the case of the covenants set forth in Sections 5.2(a), (b), (c),
(d) and (e), which covenants shall be performed by the Borrower) will cause each
of its Subsidiaries and the other Loan Parties to do, each and all of the
following:

 

5.1          Accounting Records and Inspection. Maintain adequate financial and
accounting books and records in accordance with sound business practices and, to
the extent so required, GAAP consistently applied, and permit any representative
of the Administrative Agent (and after the occurrence and during the continuance
of an Event of Default, a representative of each Lender) upon reasonable notice
to the Borrower, at any time during usual business hours, to inspect, audit, and
examine such books and records and to make copies and take extracts therefrom,
and to discuss its affairs, financing, and accounts with the Borrower’s or the
applicable Subsidiary’s officers and independent public accountants; provided,
that the Borrower shall only be obligated to reimburse the Administrative Agent
for the reasonable documented, out-of-pocket expenses for one such inspection,
audit or examination performed by such representative per calendar year absent
the occurrence and continuance of an Event of Default. Subject to Section 9.11,
the Borrower shall furnish the Administrative Agent with any information
reasonably requested by the Administrative Agent regarding the Borrower’s or its
Subsidiaries’ business or finances promptly upon request.

 

5.2          Financial Statements and Other Information.

 

Furnish to the Administrative Agent (and, with respect to subsections (f), (h),
(i), (j), (l) and (o) to the Collateral Agent):

 

(a)             Within 90 days after the end of each fiscal year of Holdings,
(i) an annual report containing a consolidated statement of assets, liabilities,
and capital as of the end of such fiscal year, and consolidated statements of
operations and cash flows for Holdings for the year then ended (“Annual
Financial Statements”), prepared in accordance with accounting principles
generally accepted in the United States, which shall be accompanied by a report
and an unqualified opinion under generally accepted auditing standards of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by Holdings and reasonably satisfactory to
the Administrative Agent (which opinion shall be without (1) a “going concern”
or like qualification or exception, (2) any qualification or exception as to the
scope of such audit, or (3) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 6.12),
together with a written statement of such accountants to the effect that, such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
subsidiaries in accordance with GAAP consistently applied; provided that, so
long as Holdings is subject to the reporting requirements of the Exchange Act,
the filing of Holdings’ report on Form 10-K for such fiscal year shall satisfy
the requirements of this clause (i), so long as such Form 10-K is concurrently
furnished (which may be by a link to a website containing such document sent by
automated electronic notification) to the Administrative Agent upon filing
thereof, and (ii) a reconciliation (that may be part of the financial
statements) prepared by a Financial Officer of the Borrower or its general
partner and indicating the differences between (x) the statement of financial
condition and statement of operations referred to in clause (i) above and (y)
the unaudited statement of financial condition and statement of operations of
the Borrower and its consolidated Subsidiaries on a Stand Alone Basis in respect
of such year.

 

 46 

 

 

(b)             Within 45 days after the end of each of the first three quarters
of each fiscal year of Holdings (or, in the case of the fiscal quarter ended
September 30, 2014, by December 15, 2014), (i) a financial report containing a
consolidated statement of assets, liabilities, and capital, consolidated
statements of operations and cash flows for Holdings for the period then ended
(“Quarterly Financial Statements”); provided that, so long as Holdings is
subject to the reporting requirements of the Exchange Act, the filing of
Holdings report on Form 10-Q for such fiscal quarter shall satisfy the
requirements of this clause (i), so long as such Form 10-Q is concurrently
furnished (which may be by a link to a website containing such document sent by
automated electronic notification) to the Administrative Agent upon filing
thereof, and, (ii) a reconciliation (that may be part of the financial
statements) prepared by a Financial Officer of the Borrower or its general
partner and indicating the differences between (x) the statement of financial
condition and statement of operations referred to in clause (i) above and (y)
the unaudited statement of financial condition and statement of operations of
the Borrower and its consolidated Subsidiaries on a Stand Alone Basis in respect
of such year.

 

(c)             Promptly upon the filing thereof, all material documents filed
by Holdings with the SEC (which may be by a link to a website containing such
document sent by automated electronic notification);

 

(d)             Substantially concurrent with the delivery of the financial
reports described above in clauses (a) and (b) of this Section 5.2, a Compliance
Certificate duly executed by the chief financial officer of the Borrower
(1) stating that (i) he or she has individually reviewed the provisions of this
Agreement and the other Loan Documents, (ii) the financial statements contained
in such report have been prepared in accordance with GAAP consistently applied
(except in the case of reports required to be delivered pursuant to clause (b)
above, for the lack of footnotes and being subject to year-end audit
adjustments) and fairly present in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries, (iii) consistent
with past practice, a review of the activities of the Borrower and its
Subsidiaries during such year or quarterly period, as the case may be, has been
made by or under such individual’s supervision, with a view to determining
whether the Loan Parties have fulfilled all of their respective obligations
under this Agreement, and the other Loan Documents, and (iv) no Loan Party is in
default in the observance or performance of any of the provisions hereof or
thereof, or if any Loan Party shall be so in default, specifying all such
defaults and events of which such individual may have knowledge, (2) attaching a
schedule thereto that sets forth, on a Fifth Street Fund by Fifth Street Fund
basis, the Assets Under Management for such Fifth Street Fund, (3) attaching a
schedule thereto that sets forth a listing of each Fifth Street Fund that has
closed during the period covered by this Compliance Certificate to the extent
not previously disclosed, (4) solely to the extent that agreements executed in
connection with the closing of any Fifth Street Fund noted in the preceding
clause (3) provide for the deferral of the payment of Management Fees, attaching
a schedule thereto that sets forth on a one-time basis for any such Fifth Street
Fund, a listing of the portion of the Management Fees that have been so agreed
to be so deferred, and (5) attaching a schedule thereto that sets forth a
calculation of Adjusted EBITDA for the most recent four quarter period,
including reasonable detail of each component of Adjusted EBITDA as set forth in
the definition thereof;

 

(e)              if not otherwise provided pursuant to clause (a) or (b), above,
as applicable, then, substantially contemporaneously with each year-end
financial report required by clause (a) of this Section 5.2, a certificate of
the chief financial officer of the Borrower separately identifying and
describing all material Contingent Obligations of the Loan Parties;

 

 47 

 

 

(f)             notice, as soon as possible and, in any event, within 5 days
after the Borrower has knowledge, of: (i) the occurrence of any Event of Default
or any Unmatured Event of Default; or (ii) any default or event of default as
defined in any evidence of Debt in an aggregate principal amount equal to or
greater than $15,000,000 of the Borrower or any Subsidiary or under any material
agreement, indenture, or other instrument under which such Debt has been issued,
to the extent such Debt may be accelerated under the terms thereof. In any such
event, the Borrower also shall supply the Administrative Agent and the
Collateral Agent with a statement from a Responsible Officer of the Borrower,
setting forth the details thereof and the action that the Borrower or such
Subsidiary proposes to take with respect thereto; provided, that the Borrower or
such Subsidiary shall not be required to provide any information that reasonably
would be expected to result in a waiver of any attorney-client privilege of the
Borrower or such Subsidiary;

 

(g)             as soon as practicable, any written report pertaining to
material items in respect of the Borrower’s internal control matters submitted
to the Borrower by its independent accountants in connection with each annual
audit of the financial condition of the Borrower;

 

(h)             as soon as practicable, written notice of any condition or event
which has resulted or could reasonably be expected to result in: (i) a Material
Adverse Effect; or (ii) a breach of, or noncompliance with, any term, condition,
or covenant of any Contractual Obligation of any Loan Party that would result in
an Event of Default hereunder;

 

(i)             promptly upon becoming aware of any Person’s seeking to obtain
or threatening to seek to obtain a decree or order for relief with respect to
any Loan Party in an involuntary case under any applicable bankruptcy,
insolvency, or other similar law now or hereafter in effect, a written notice
thereof specifying what action the Borrower is taking or proposes to take with
respect thereto;

 

(j)             promptly, copies of all amendments to the Governing Documents of
any Loan Party except for (i) immaterial amendments or waivers permitted by such
Governing Documents not requiring the consent of the holders of the Securities
in the applicable Loan Party or Subsidiary, or (ii) amendments or waivers which
would not, either individually or collectively, be materially adverse to the
interests of the Lender Group;

 

(k)             promptly, but in any event within 10 days after the Borrower has
knowledge of, the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred could result in Material Adverse Effect,
including a written statement of a Responsible Officer describing such ERISA
Event and the action, if any, which is proposed to be taken with respect to such
ERISA Event and a copy of any notice filed with the Governmental Authority
pertaining to such ERISA Event;

 

(l)             prompt notice of:

 

(i)          all legal or arbitral proceedings, and all proceedings by or before
any governmental or regulatory authority or agency, against or, to the knowledge
of the Borrower, threatened in writing against or affecting any Loan Party
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect, or on the timely payment of the principal of or interest on the
Loans, or the enforceability of this Agreement or the other Loan Documents, or
the rights and remedies of the Lender Group hereunder or thereunder, as
applicable; and

 

 48 

 

 

(ii)         the issuance by any United States federal or state court or any
United States federal or state regulatory authority of any injunction, order, or
other restraint prohibiting, or having the effect of prohibiting or delaying,
the making of the Loans, or the institution of any litigation or similar
proceeding seeking any such injunction, order, or other restraint, in each case,
of which the Borrower or any of its Subsidiaries has knowledge;

 

(m)             reasonably promptly, such other information and data (other than
monthly financial statements) with respect to the Loan Parties, as from time to
time may be reasonably requested by either Agent or any Lender;

 

(n)             as soon as available and in any event no later than 90 days
after the beginning of each fiscal year (starting with fiscal year 2017),
financial projections, prepared by management of Holdings, on an annual basis
for such fiscal year, in substantially similar detail to the projections
delivered pursuant to Section 3(e) of Amendment No. 1; and

 

(o)             promptly, a copy of any amendment to this Agreement.

 

5.3          Existence. Except as expressly permitted by Section 6.5, preserve
and keep in full force and effect, at all times, its existence unless (i) such
Subsidiary does not have assets or other property with a fair market value as of
such date that exceeds $1,000,000 in the aggregate or is an Excluded Subsidiary
or (ii) such Subsidiary is wound up or dissolved as a result of the Fifth Street
Fund applicable to such Subsidiary being wound up or dissolved.

 

5.4          Payment of Taxes and Claims. Pay all material taxes, assessments,
and other governmental charges imposed upon it or any of its Assets or in
respect of any of its businesses, incomes, or Assets before any penalty or
interest accrues thereon, and all claims (including claims for labor, services,
materials, and supplies) for sums which have become due and payable and which by
law have or may become a Lien upon any of its Assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided, however, that,
unless such taxes, assessments, charges, or claims have become a federal tax
Lien on any of any Loan Party’s Assets, no such tax, assessment, charge, or
claim need be paid if the same is being contested, in good faith, by appropriate
proceedings promptly instituted and diligently conducted and if an adequate
reserve or other appropriate provision, if any, shall have been made there for
as required in order to be in conformity with GAAP.

 

5.5          Compliance with Laws. Comply with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions.

 

5.6          Further Assurances. At any time or from time to time upon the
request of the Administrative Agent or the Collateral Agent, the Borrower shall,
and shall cause each other Loan Party to, execute and deliver such further
documents and do such other acts and things as the Administrative Agent or
Collateral Agent, as applicable, may reasonably request in order to effect fully
the purposes of this Agreement or the other Loan Documents and to provide for
payment of the Loans made hereunder, with interest thereon, in accordance with
the terms of this Agreement.

 

 49 

 

 

5.7          Additional Loan Parties and Covenant to Provide Security. (a)
Within 5 Business Days after a Material Operating Group Entity is formed or
acquired or such person becomes a Material Operating Group Entity, as
applicable, notify the Administrative Agent of such occurrence, and, within 30
days following such notification, cause such Material Operating Group Entity to
(i) become a Loan Party by delivering to the Administrative Agent a Loan Party
Joinder Agreement (together with Annex 1 to the Intercompany Subordination
Agreement) executed by such new Loan Party, (ii) deliver to the Administrative
Agent a certificate of such Material Operating Group Entity, substantially in
the form of the certificates delivered pursuant to Section 3.1(d) through (f) on
the Restatement Effective Date, with appropriate insertions and attachments,
(iii) deliver a joinder to the Security Agreement in form and substance
reasonable acceptable to the Administrative Agent and comply with the
requirements of the Security Agreement to grant the Collateral Agent a perfected
security interest in the Assets of such Material Operating Group Entity (other
than Excluded Assets); provided, that (A) FSC CT shall not be required to
execute such joinder so long as the CT Loan Documents prohibit the pledge of its
assets to secure the Obligations and (B) no CLO Management Subsidiary shall be
required to execute such joinder to the extent the pledge of the assets of such
CLO Management Subsidiary to secure the Obligations is prohibited by the terms
governing any applicable Permitted Risk Retention Debt and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from Proskauer Rose LLP or other counsel, reasonably
satisfactory to the Administrative Agent; provided, that in the case of any
Material Operating Group Entity that is an Immaterial Subsidiary, such
Immaterial Subsidiary shall not be required to comply with this Section 5.7(a)
so long as the aggregate Management Fees paid or payable directly to the Loan
Parties during the four fiscal quarter period preceding such date equals or
exceeds 95% of the aggregate Management Fees paid or payable to the Borrower and
its Subsidiaries during such period. For purposes of the foregoing proviso,
Management Fees payable to any Subsidiary that are earned from a closed-end
Fifth Street Fund (or from any other Fee Generating Entity that is subject to a
remaining lock-up period of at least two years) that was acquired or formed
during such period shall be included in such calculation on a pro-forma basis
for such period. Any document, agreement, or instrument executed or issued
pursuant to this Section 5.7 shall be a Loan Document.

 

(b)             If a Material Operating Group Entity that was previously an
Immaterial Subsidiary ceases to be an Immaterial Subsidiary (or is required to
become a Loan Party pursuant to Section 5.7(a)), the Borrower shall be required
to comply with Section 5.7(a) with respect to such Subsidiary on or before the
date that is 30 days (or, in the case of any Immaterial Subsidiary that has
ceased to be an Immaterial Subsidiary because it no longer delegates its right
to receive Management Fees to the manager of a Fifth Street Fund, 20 days) after
the end of the applicable fiscal quarter (as contemplated by the definition of
Immaterial Subsidiary) when such Subsidiary ceased to be an Immaterial
Subsidiary.

 

(c)             Notwithstanding the foregoing, if such new Material Operating
Group Entity is a Foreign Subsidiary (which, for purposes of this Section 5.7(c)
shall include any Subsidiary (a) all or substantially all of the assets of which
are equity interests (or equity and debt interests) in a Foreign Subsidiary or
(b) that is a disregarded entity or partnership for United States federal income
tax purposes and holds the equity interests of one or more Foreign
Subsidiaries), then the Loan Parties shall not be required to comply with
Section 5.7(a) if (i) compliance would result in any material adverse tax
consequence to the Loan Parties or Holdings, or (ii) would cause any Loan Party
to have material inclusions in income under Section 956 of the Code.

 

5.8          Obligation to Upstream Management Fees and Incentive Fees.

 

(a)            the Borrower shall ensure that each Subsidiary (other than any
Foreign Subsidiary, except as provided in clause (b)) that is not a Loan Party:

 

(i)          promptly, and in any event within 7 Business Days of receipt
thereof, distributes to a Loan Party all cash Management Fees received by such
Subsidiary; and

 

 50 

 

 

(ii)         promptly, and in any event within 12 Business Days of receipt
thereof, distributes to a Loan Party all cash Incentive Fees received by such
Subsidiary.

 

(b)            the Borrower shall ensure that any amounts included in the
calculation of Adjusted EBITDA and attributable to any Foreign Subsidiary shall
be distributed to a Loan Party in accordance with Sections 5.8(a)(i) and
5.8(a)(ii).

 

5.9          Foreign Qualification. Each of the Borrower and the Guarantors
shall duly qualify to conduct business in all jurisdictions where its failure to
do so could reasonably be expected to have a Material Adverse Effect.

 

5.10        Maintenance of Properties. The Borrower shall, and shall cause each
of its Subsidiaries to, (a) maintain, preserve and protect all of its properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted and except in connection with
transactions permitted by Section 6.6 except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (b) make all
necessary repairs thereto and renewals and replacements thereof, in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect. No Loan Party will acquire or otherwise possess any fee
simple interest in Real Estate.

 

5.11        Maintenance of Insurance. The Borrower shall, and shall cause each
of its Subsidiaries to, maintain with financially sound and reputable insurance
companies which are not Affiliates of the Borrower insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons. Subject to Section 5.13, each such policy of insurance shall (i)
in the case of each liability policy, name each Agent on behalf of the Secured
Parties as an additional insured thereunder as its interests may appear and (ii)
in the case of each casualty insurance policy contain a lender loss payable
clause or endorsement that names the Collateral Agent, on behalf of the Secured
Parties, as the lender loss payee thereunder and, in each case, the Borrower
shall use commercially reasonable efforts to have such insurance policy, provide
for at least thirty days’ prior written notice to the Agents of any cancellation
of such policy (or such shorter number of days as may be agreed to by the
Administrative Agent).

 

5.12        Lender Calls. At least once in every fifteen Business Day period
after the Restatement Effective Date, the Borrower shall host a conference call
with the Lenders at a time selected by the Borrower during normal business hours
(and the Borrower shall directly provide the Lenders with reasonable advance
notice via email of the date, time and dial-in information of such call) to
review the status of (x) any non-ordinary course Asset sales (including of
Holdings or any Subsidiary thereof) and (y) any investigation by a Governmental
Authority or material ongoing litigation.

 

5.13        Post-Closing Covenant. The Borrower and each Loan Party will satisfy
its respective obligations described on Schedule 5.13, in each case, within the
time periods set forth therein with respect to the relevant obligation (or such
longer period as the Administrative Agent may agree in its sole discretion).

 

 51 

 

 

ARTICLE VI

NEGATIVE COVENANTS OF BORROWER

 

The Borrower covenants and agrees that, until the Termination Date, the Borrower
will not do, and will not permit any Loan Party, or permit any Subsidiary of any
Loan Party, to do any of the following:

 

6.1           Debt. Create, incur, assume, permit, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any Debt,
except:

 

(a)          the Obligations evidenced by this Agreement and the other Loan
Documents;

 

(b)          [intentionally omitted];

 

(c)          Contingent Obligations resulting from the endorsement of
instruments for collection in the ordinary course of business;

 

(d)          Debt of (i) any Subsidiary to the Borrower or to any Guarantor,
(ii) the Borrower or any Guarantor to any other the Borrower or any Guarantor,
or (iii) any Subsidiary that is not a Loan Party to any other Subsidiary that is
not a Loan Party;

 

(e)          Debt which may be deemed to exist pursuant to any performance
bonds, surety bonds, statutory bonds, appeal bonds or similar obligations
incurred in the ordinary course of business;

 

(f)          Debt in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts incurred in the ordinary course of
business;

 

(g)          guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Loan Parties and their
Subsidiaries;

 

(h)          Debt of a Loan Party or any of its Subsidiaries under any Hedging
Agreement so long as such Hedging Agreements are used solely as a part of its
normal business operations as a risk management strategy or hedge against
changes resulting from market operations and not as a means to speculate for
investment purposes on trends and shifts in financial or commodities markets;

 

(i)          Debt incurred in the ordinary course of business under incentive,
non-compete, consulting, deferred compensation, or other similar arrangements
incurred by any Loan Party;

 

(j)          Debt incurred in the ordinary course of business with respect to
the financing of insurance premiums;

 

(k)          Debt in respect of taxes, assessments or governmental charges to
the extent that payment thereof shall not at the time be required to be made
hereunder; and

 

(l)          [intentionally omitted];

 

(m)        guaranties by Loan Parties or other Subsidiaries in respect of real
estate lease obligations incurred in the ordinary course of business;

 

 52 

 

 

(n)          Debt existing, or pursuant to commitments existing, on the
Restatement Effective Date and set forth on Schedule 6.1;

 

(o)          Purchase Money Debt; and

 

(p)          Permitted Risk Retention Debt;

 

provided that in no event shall the Borrower or any of its Subsidiaries be
liable for any Debt of any Fifth Street Fund (which shall not include
obligations to contribute cash, Assets or Investments to any Fifth Street Fund
to the extent not prohibited by Section 6.3, 6.5 or 6.6 or obligations in
respect of letters of credit to the extent such obligations are otherwise
permitted to be incurred under this Section 6.1).

 

6.2           Liens. Create, incur, assume, or permit to exist, directly or
indirectly, any Lien on or with respect to any of its Assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except Permitted Liens.

 

6.3           Investments. Make or own, directly or indirectly, any Investment
in any Person, except Permitted Investments; provided that no Investments shall
be permitted to be incurred (other than any Permitted Investments in or to a
Loan Party) so long as an Event of Default under Sections 7.1(a), 7.1(b)(i)
(solely with respect to a breach of Section 6.12), 7.1(d), 7.1(e), 7.1(f),
7.1(g) or 7.1(o) has occurred and is continuing.

 

6.4           Dividends. The Borrower shall not make or declare, directly or
indirectly, any dividend (in cash, return of capital, or any other form of
Assets) on, or make any other payment or distribution on account of, or set
aside Assets for a sinking or other similar fund for the purchase, redemption,
or retirement of, or redeem, purchase, retire, or otherwise acquire any interest
of any class of equity interests in the Borrower, whether now or hereafter
outstanding, or grant or issue any warrant, right, or option pertaining thereto,
or other security convertible into any of the foregoing, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or Assets or in obligations (collectively, a “Distribution”), except for
(w) irrespective of whether an Event of Default or an Unmatured Event of Default
has occurred and is continuing or would result therefrom, any Distributions by
any Loan Party or any Subsidiary to any other Loan Party, including any
distribution required by Section 5.8, (x) irrespective of whether an Event of
Default or an Unmatured Event of Default has occurred and is continuing or would
result therefrom, to make any Permitted Tax Distribution; provided, the
aggregate amount of Permitted Tax Distributions in any fiscal quarter of the
Borrower shall not exceed the lesser of $3,000,000 and the amount of applicable
taxes actually due and payable for which the relevant Permitted Tax Distribution
is to be made during such fiscal quarter; provided further, that (I) the
limitation in the preceding proviso shall not apply to any Permitted Tax
Distribution made as a result of any sale, assignment, transfer, conveyance, or
other disposition outside the ordinary course of business, including, for the
avoidance of doubt, the CLO Business Sale and (II) the Permitted Tax
Distribution as a result of the CLO Business Sale shall not exceed $2,400,000
and (y) irrespective of whether an Event of Default or an Unmatured Event of
Default has occurred and is continuing or would result therefrom, Distributions
by an Excluded Subsidiary or a Co-Invest Entity, as applicable, that are
otherwise made in respect of the “carried interest” in the applicable Fifth
Street Funds, or any “carried interest” or other “partnership related
distributions” (which shall not include Management Fees) of an Excluded
Subsidiary in the applicable Fifth Street Funds.

 

6.5           Restriction on Fundamental Changes. Change its name, change the
nature of its business, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its partnership interests (whether limited or
general) or membership interests, as applicable, or convey, sell, assign, lease,
transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business or Assets, whether now owned or
hereafter acquired, or acquire any business or Assets from, or capital stock of,
or be a party to any acquisition of, any other Person except for purchases of
inventory and other property to be sold or used in the ordinary course of
business.

 

 53 

 

 

Notwithstanding the foregoing provisions of this Section:

 

(a)          a Loan Party or any of its Subsidiaries may sell or otherwise
transfer Assets in accordance with the provisions of Section 6.6 hereof;

 

(b)          a Loan Party or any of its Subsidiaries may make Investments in
accordance with the provisions of Section 6.3 hereof;

 

(c)          a Loan Party or any of its Subsidiaries may acquire any business or
Assets (other than Investments permitted under clause (b) above) from any Person
to the extent that (i) the Distribution by the Borrower of the cash, Cash
Equivalents or other Assets used to fund such acquisition would not have
violated this Agreement and (ii) such acquisition would not otherwise result in
an Event of Default or an Unmatured Event of Default;

 

(d)          a Loan Party or any of its Subsidiaries may change its name or
corporate, partnership or limited liability structure so long as, in the case of
any change by a Loan Party, the Borrower provides written notice thereof to the
Agents on or before the date that is 45 days after the date when such name or
structure change occurs;

 

(e)          any Person may merge, consolidate or reorganize with and into a
Loan Party or any Subsidiary, provided that (i) if such transaction involves a
Loan Party, a Loan Party is the sole surviving entity of such merger,
consolidation or reorganization and on or prior to the consummation of such
merger, consolidation or reorganization, such Loan Party expressly reaffirms its
Obligations, if any, to the Lender Group under this Agreement and the other Loan
Documents to which it is a party (provided, in the case of any Loan Party other
than the Borrower, such reaffirmation may be provided within 5 Business Days of
the consummation of such transaction), and (ii) the consummation of such merger,
consolidation or reorganization does not result in a Change of Control Event;
and

 

(f)          any Subsidiary may liquidate, wind-up or dissolve, in each case, in
the ordinary course of business, consistent with past practice and to the extent
not otherwise material to the Borrower and its Subsidiaries; provided that all
of the proceeds of such liquidation, winding up or dissolution allocable to the
direct or indirect ownership in such Subsidiary of the Borrower or any other
Loan Party are distributed to the direct or indirect holder of such Subsidiary’s
Securities (pro rata based on ownership at the time of such liquidation, wind-up
or dissolution) or to a Loan Party or a wholly owned Subsidiary of a Loan Party.

 

6.6           Sale of Assets. Sell, assign, transfer, convey, or otherwise
dispose of any part of its property or business or any Asset, except that any
Loan Party or Subsidiary may dispose of any property (including any investment):

 

(a)          in the ordinary course of business and consistent with past
practices,

 

(b)          pursuant to the CLO Business Sale so long as (i) the aggregate
gross consideration thereof (including any assumption of liabilities by the
buyer in connection with the CLO Business Sale) is not less than $24,000,000,
(ii) the Net Cash Proceeds thereof are applied as required by Section 2.8(b)(ii)
and (iii) the Net Cash Proceeds thereof retained by the Borrower, any Loan Party
or any Subsidiary of any Loan Party are used solely to finance Working Capital
Needs,

 

 54 

 

 

(c)          outside the ordinary course of business (other than CLO Business
Sale or any sale, assignment, conveyance or other disposition of any Management
Agreement) so long as, if the fair market value of the Assets subject to such
disposition (or series of related dispositions) exceeds $1,000,000 (i) such
disposition is for fair market value, on arm’s length terms and solely for cash
consideration, (ii) at the time of the consummation thereof no Event of Default
or Unmatured Event of Default has occurred and is continuing, (iii) a
Responsible Officer of the Borrower has delivered a certificate to the
Administrative Agent certifying compliance with clauses (c)(i) and (ii) above,
(iv) the Net Cash Proceeds thereof are applied as required by Section 2.8(b) and
(v) any Net Cash Proceeds thereof retained by the Borrower, any Loan Party or
any Subsidiary of any Loan Party as permitted by Section 2.8(b) are used solely
to finance Working Capital Needs,

 

(d)          to the extent constituting a disposition, the Borrower may dispose
of its equity interests in connection with the issuance of preferred or common
equity of the Borrower so long as (i) there is no Distribution on such equity
interests prior to the Termination Date other than Permitted Tax Distributions
permitted under Section 6.4 and (ii) the Net Issuance Proceeds thereof are
applied as required by Section 2.8(b)(i),

 

(e)          pursuant to any direct or indirect sale, assignment, conveyance or
other disposition of any Management Agreement and any related assets (including
any direct or indirect sale of the equity interests of any Subsidiary party to
any Management Agreement) so long as (i) the Net Cash Proceeds of such sale,
assignment, conveyance or other disposition are equal to or greater than the
Obligations outstanding at such time and (ii) the proceeds thereof are applied
as required by Section 2.8(b)(iv), and

 

(f)          so long as such disposition would not reasonably be expected to
have a Material Adverse Effect, to any Person in the ordinary course pursuant to
the terms of a Benefit Plan.

 

To the extent that any Collateral is sold, assigned, transferred, conveyed, or
otherwise disposed of as expressly permitted by this Section 6.6 to any Person
other than a Loan Party, such Collateral shall be sold free and clear of the
Liens created by the Loan Documents, which Liens shall be automatically released
upon the consummation of such sale, assignment transfer, conveyance or other
disposition; it being understood and agreed that the Administrative Agent and
Collateral Agent, as applicable, shall be authorized to take, and shall take,
any actions reasonably requested by the Borrower in order to effect the
foregoing in accordance with Article X.

 

6.7           Transactions with Shareholders and Affiliates. Enter into or
permit to exist, directly or indirectly, any transaction (including the
purchase, sale, lease, or exchange of any Asset or the rendering of any service)
with any holder of 5% or more of any class of equity interests of the Borrower
or any of its Subsidiaries or Affiliates, or with any Affiliate of the Borrower
or of any such holder, in each case other than a Loan Party, on terms taken as a
whole that are less favorable to the Borrower than those terms that might be
obtained at the time from Persons who are not such a holder, Subsidiary, or
Affiliate, or if such transaction is not one in which terms could be obtained
from such other Person on terms that are not negotiated in good faith on an
arm’s length basis, and prior to the Borrower or any of its Subsidiaries
engaging in any such transaction described in this Section 6.7, other than
transactions in de minimis amounts, the Borrower shall determine that such
transaction has been negotiated in good faith and on an arm’s length basis;
provided, however, that the foregoing shall not prohibit (a) Debt permitted
under Section 6.1, (b) Permitted Investments, (c) the execution, delivery and
performance of the agreements evidencing the obligation to pay the Management
Fees, (d) transactions contemplated by the agreements set forth on Schedule 6.7
effected in connection with the IPO, (e) transactions in the ordinary course
pursuant to the terms of a Benefit Plan, (f) any investment in a Co-Invest
Entity or (g) transactions involving the use, transfer, or other disposition of
any Assets, to the extent that (i) the Distribution by the Borrower of such
Assets would not have violated this Agreement and (ii) such use, transfer, or
other disposition would not otherwise result in an Event of Default or an
Unmatured Event of Default.

 

 55 

 

 

6.8           Conduct of Business. Engage in any line of business other than
those lines of business carried on by the Borrower and its Subsidiaries on the
Closing Date, or any businesses or activities substantially similar or related
thereto.

 

6.9           Amendments or Waivers of Certain Documents; Actions Requiring the
Consent of the Administrative Agent. Without the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld or
delayed, agree to any amendment to or waiver of the terms or provisions of its
Governing Documents except for: (i) immaterial amendments or waivers permitted
by such Governing Documents not requiring the consent of the holders of the
Securities in the applicable Loan Party or Subsidiary, or (ii) amendments or
waivers which would not, either individually or collectively, be materially
adverse to the interests of the Lender Group.

 

6.10         Use of Proceeds. Use the proceeds of the Loans issued hereunder for
any purpose inconsistent with Section 4.10. The Borrower will not request any
Loan, and the Borrower shall not, directly or indirectly, use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Loan (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) (A) to fund or facilitate any activities or business
of or with any Person or in any country or territory that, at the time of such
funding or facilitation, is the subject of Sanctions; or (B) in any other manner
that will result in a violation of Sanctions by any Person.

 

6.11         Margin Regulations. Use any portion of the proceeds of any of the
Loans in any manner which could reasonably be expected to cause the Loans, the
application of such proceeds, or the transactions contemplated by this Agreement
to violate Regulations T, U or X of the Federal Reserve Board, or any other
regulation of such board, or to violate the Exchange Act, or to violate the
Investment Company Act of 1940.

 

6.12         Financial Covenants.

 

(a)          Management Fees. During any twelve month period, commencing with
the twelve month period ending December 31, 2014, waive, or permit any of the
Borrower’s Subsidiaries to waive, any payment of Management Fees by any Fifth
Street Fund, or permit, or permit any of the Borrower’s Subsidiaries to permit,
any Fifth Street Fund to defer payment of such Management Fees or otherwise fail
to pay such Management Fees in cash as a result of a Triggering Event with
respect to the applicable Fifth Street Fund (or amend or otherwise modify any
agreement evidencing any obligation by any Fifth Street Fund to pay Management
Fees as a result of a Triggering Event with respect to the applicable Fifth
Street Fund, to the extent that any such amendment or modification, together
with any such deferral, waiver or failure to pay Management Fees in cash
described above, would result in a failure to pay in cash) Management Fees (when
aggregated with (but without duplication of) the Management Fees which are
deferred, waived or otherwise not paid in cash as described in Section 7.1(o))
equal to 10% or more of all of the Management Fees (taken as a whole) that, as
required to be reported under GAAP, otherwise would have been due and payable to
any Loan Party during such twelve month period.

 

(b)          Debt to Adjusted EBITDA. Permit the ratio of (i) the total
outstanding amount of Debt (excluding Permitted Risk Retention Debt) of the
Borrower and its Subsidiaries on a Stand Alone Basis as of the last day of any
four fiscal quarter period of the Borrower, commencing with the four fiscal
quarter period ending December 31, 2014, to (ii) the Adjusted EBITDA of the
Borrower and its Subsidiaries on a Stand Alone Basis for such period (the “Total
Leverage Ratio”), to be greater than (x) if the principal amount of Debt then
outstanding does not exceed $102,000,000, 4.00:1.00 and (y) if the principal
amount of Debt then outstanding does exceed $102,000,000, 3.00:1.00.

 

 56 

 

 

(c)             Assets Under Management. Permit Assets Under Management at any
time to be less than the sum of (i) $2,000,000,000 plus (ii) 50% of all New
Management Fee Assets.

 

(d)             Interest Coverage Ratio. Permit the ratio of (i) Adjusted EBITDA
of the Borrower and its Subsidiaries on a Stand Alone Basis for any four fiscal
quarter period of the Borrower, commencing with the four fiscal quarter period
ending December 31, 2014, to (ii) the Interest Expense of Borrower and its
Subsidiaries on a Stand Alone Basis for such period, to be less than 5.00:1.00.

 

6.13         Restrictive Agreements. The Borrower will not, and will not permit
any Loan Party, or any Subsidiary of any Loan Party, to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of such Loan
Party or such Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay in cash
any Management Fees or Incentive Fees to the Persons entitled thereto, the
ability to make or repay loans or advances to the Borrower or any of its
Subsidiaries or to guarantee Debt of any Loan Party or any of its Subsidiaries
or the ability in any material respect to pay dividends or other distributions
with respect to any of its Securities, provided that:

 

(i)          the foregoing shall not apply to (w) restrictions existing on the
Restatement Effective Date and set forth on Schedule 6.13, (x) restrictions on
Excluded Subsidiaries or Immaterial Subsidiaries, (y) restrictions and
conditions imposed by law, rule or regulation or by this Agreement or other Loan
Documents and (z) customary restrictions and conditions contained in agreements
relating to the sale of any property pending such sale, provided that such
restrictions and conditions apply only to the property that is to be sold and
such sale is permitted under this Agreement; and

 

(ii)         clause (a) of the foregoing shall not apply to (x) customary
provisions in leases and other contracts restricting the assignment thereof or
the property subject thereto or (y) customary provisions of any Purchase Money
Debt, provided that such provisions apply only to the property or assets being
acquired with such Purchase Money Debt.

 

ARTICLE VII


 

EVENTS OF DEFAULT AND REMEDIES

 

7.1           Events of Default. The occurrence of any one or more of the
following events, acts, or occurrences shall constitute an event of default
(“Event of Default”) hereunder:

 

(a)             Failure to Make Payments When Due.

 

(i)          the Borrower shall fail to pay any amount owing hereunder with
respect to the principal of any of the Loans when such amount is due, whether at
stated maturity, by acceleration, or otherwise;

 

(ii)         the Borrower shall fail to pay, within five days of the date when
due, any amount owing hereunder with respect to interest on any of the Loans or
with respect to any other amounts (including fees, costs, or expenses), other
than principal, payable in connection herewith;

 

 57 

 

 

(b)             Breach of Certain Covenants.

 

(i)          the Borrower shall fail to perform or comply with any covenant,
term, or condition contained in Article VI of this Agreement;

 

(ii)         the Borrower shall fail to perform or comply with any covenant,
term, or condition contained in Section 5.1, 5.2(a), 5.2(b), 5.2(c), 5.2(d),
5.2(e), 5.2(f), or 5.8 and such failure shall not have been remedied or waived
within 10 days after the occurrence thereof; or

 

(iii)        any Loan Party shall fail to perform or comply with any other
covenant, term, or condition contained in this Agreement or other Loan Documents
to which it is a party and such failure shall not have been remedied or waived
within 30 days after receipt of notice from the Administrative Agent (which
shall be given at the request of any Lender) of the occurrence thereof;
provided, however, that this clause (iii) shall not apply to: (1) the covenants,
terms, or conditions referred to in subsections (a) and (c) of this Section 7.1;
or (2) the covenants, terms, or conditions referred to in clause (i) or
(ii) above of this subsection (b);

 

(c)             Breach of Representation or Warranty. Any financial statement,
representation, warranty, or certification made or furnished by the Borrower
under this Agreement or in any statement, document, letter, or other writing or
instrument furnished or delivered by or on behalf of any Loan Party to either
Agent or any Lender pursuant to or in connection with this Agreement or any
other Loan Document to which it is a party, or as an inducement to the Lender
Group to enter into this Agreement or any other Loan Document shall have been
false, incorrect, or incomplete in any material respect when made, effective, or
reaffirmed, as the case may be;

 

(d)             Involuntary Bankruptcy.

 

(i)          An involuntary case seeking the liquidation or reorganization of
Holdings, any Loan Party or Significant Subsidiary under Chapter 7 or
Chapter 11, respectively, of the Bankruptcy Code shall be commenced or any
similar proceeding shall be commenced against Holdings, any Loan Party or
Significant Subsidiary under any other applicable law and, in either case, any
of the following events occur: (1) such Person consents to the institution of
the involuntary case or similar proceeding; (2) the petition commencing the
involuntary case or similar proceeding is not timely controverted; (3) the
petition commencing the involuntary case or similar proceeding is not dismissed
within 60 days of the date of the filing thereof; provided, however, that,
during the pendency of such period, the Lender Group shall be relieved of its
obligation to make additional Loans; (4) an interim trustee is appointed to take
possession of all or a substantial portion of the Assets of Holdings, any Loan
Party or Significant Subsidiary; or (5) an order for relief shall have been
issued or entered therein; or

 

(ii)         A decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, custodian, trustee,
or other officer having similar powers over Holdings, any Loan Party or
Significant Subsidiary to take possession of all or a substantial portion of its
Assets shall have been entered and, within 60 days from the date of entry, is
not vacated, discharged, or bonded against, provided, however, that, during the
pendency of such period, the Lender Group shall be relieved of their obligation
to make additional Loans;

 

(e)             Voluntary Bankruptcy. Holdings or any Loan Party shall institute
a voluntary case seeking liquidation or reorganization under Chapter 7 or
Chapter 11, respectively, of the Bankruptcy Code; Holdings, any Loan Party or
Significant Subsidiary shall file a petition, answer, or complaint or shall
otherwise institute any similar proceeding under any other applicable law, or
shall consent thereto; Holdings, any Loan Party or Significant Subsidiary shall
consent to the conversion of an involuntary case to a voluntary case; or
Holdings, any Loan Party or Significant Subsidiary shall consent or acquiesce to
the appointment of a receiver, liquidator, sequestrator, custodian, trustee, or
other officer with similar powers to take possession of all or a substantial
portion of its Assets; Holdings, any Loan Party or Significant Subsidiary shall
generally fail to pay its debts as such debts become due or shall admit in
writing its inability to pay its debts generally; or Holdings, any Loan Party or
Significant Subsidiary shall make a general assignment for the benefit of
creditors;

 

 58 

 

 

(f)             Dissolution. Any order, judgment, or decree shall be entered
decreeing the dissolution of Holdings, any Loan Party or Significant Subsidiary,
and such order shall remain undischarged or unstayed for a period in excess of
60 days;

 

(g)             Change of Control. A Change of Control Event shall occur;

 

(h)             Judgments and Attachments. Any Loan Party shall suffer (i) any
money judgment, writ, or warrant of attachment, similar process, decision or
settlement involving payment of money in an amount, net of any portion thereof
that is covered by or recoverable by such Loan Party under applicable insurance
policies (if any) in excess of $15,000,000 in the aggregate for all such
judgments, writs, or warrants of attachment, similar processes, decisions or
settlements and such judgment, writ, or warrant of attachment, similar process,
decision or settlement shall not be discharged, vacated, bonded, or stayed the
same within a period of 30 days and (ii) with respect to any proceeding or
investigation by any Governmental Authority, a non-monetary settlement with or
judgment or decision by such Governmental Authority that enjoins or materially
impairs the ability of the Borrower and its Subsidiaries to conduct their
business or operations, taken as a whole; provided that the occurrence of an
Event of Default under this clause (ii) in connection with a non-monetary
settlement or judgment that requires the termination or transfer or other
disposition of any Management Agreement shall be determined at the time of
actual implementation of such restriction or other action required by such
settlement, judgment or decision resulting in such enjoinment or material
impairment and not upon the entry of such settlement, judgment or decision so
long as the Specified Sale is reasonably expected to be completed prior to such
implementation;

 

(i)             Guaranty. If the obligation of any Guarantor under the Guaranty
is limited or terminated by operation of law or any Guarantor thereunder, except
to the extent permitted by the terms of the Loan Documents;

 

(j)             Material Agreements. If there is a default in any material
agreement to which the Borrower or any of its Subsidiaries is a party and such
default (a) involves Debt in an aggregate principal amount equal to $15,000,000
or more and (b) either (i) occurs at the final maturity of the obligations
thereunder, or (ii) results in a right by the other party thereto, irrespective
of whether exercised, to accelerate the maturity of the Borrower’s or such
Subsidiary’s obligations thereunder or to terminate such agreement;

 

(k)             Intercompany Subordination Agreement. If any Loan Party makes
any payment on account of Debt that has been contractually subordinated under
the Intercompany Subordination Agreement, except to the extent such payment is
permitted by the terms of the Intercompany Subordination Agreement;

 

(l)             Departure Events. A Key Person Departure Event shall occur;

 

(m)           Loan Documents. Any provision of any Loan Document (including any
Lien purported to be created under any Collateral Document) shall at any time
for any reason be declared to be null and void, or the validity or
enforceability thereof shall be contested by any Loan Party, or a proceeding
shall be commenced by any Loan Party, or by any Governmental Authority having
jurisdiction over any Loan Party, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny that any Loan Party has
any liability or obligation purported to be created under any Loan Document;

 

 59 

 

 

(n)          ERISA. One or more ERISA Events shall have occurred that in the
aggregate could reasonably be expected to result in a Material Adverse Effect;

 

(o)          Management Fees. Any Fifth Street Fund during any twelve month
period, commencing with the twelve month period ending December 31, 2014, shall
be permitted to defer payment, shall receive a waiver of payment or shall for
any other reason fail to pay in cash as a result of a Triggering Event with
respect to the applicable Fifth Street Fund (or any agreement evidencing any
obligation of the applicable Fifth Street Fund to pay Management Fees shall be
amended or otherwise modified as a result of a Triggering Event with respect to
the applicable Fifth Street Fund, to the extent that any such amendment or
modification, together with any such deferral, waiver or failure to pay
Management Fees in cash described above, would result in a failure to pay in
cash) Management Fees equal (when aggregated with (but without duplication of)
the Management Fees which are deferred, waived or otherwise not paid in cash as
described in Section 6.12(a)) to 10% or more of all of the Management Fees
(taken as a whole) that, as required to be reported under GAAP, otherwise would
have been due and payable to any Loan Party during such twelve month period; and

 

(p)          Activities of Holdings. Holdings shall at any time (i) engage in
any business or activity or own any assets other than its ownership and
management of the general partnership interests of the Borrower and activities
incidental to the conduct of its business as a public holding company with
respect to the Borrower, (ii) incur or guarantee any Debt, or (except in the
ordinary course of business and incidental to activities permitted by clause (i)
above) incur or guarantee any other liabilities or (iii) consolidate with, merge
with or into, or convey, transfer, lease or license all or substantially all of
its Assets to any Person.

 

7.2           Remedies. Upon the occurrence of an Event of Default:

 

(a)          If such Event of Default arises under subsections (d) or (e) of
Section 7.1, then all of the Obligations owing hereunder or under the other Loan
Documents automatically shall become immediately due and payable, without
presentment, demand, protest, notice, or other requirements of any kind, all of
which are hereby expressly waived by the Borrower; and

 

(b)          Subject to Section 7.3, in the case of any other Event of Default
that has occurred and is continuing, the Administrative Agent at the request of
the Required Lenders, by written notice to the Borrower, may declare all of the
Obligations owing hereunder or under the Loan Documents to be, and the same
immediately shall become due and payable, without presentment, demand, protest,
further notice, or other requirements of any kind, all of which are hereby
expressly waived by the Borrower.

 

Upon acceleration, the Administrative Agent (without notice to or demand upon
the Borrower, which are expressly waived by the Borrower to the fullest extent
permitted by law), shall be entitled to proceed to protect, exercise, and
enforce the Lender Group’s rights and remedies hereunder or under the other Loan
Documents (including directing the Collateral Agent to foreclose on the
Collateral), or any other rights and remedies as are provided by law or equity.
The Administrative Agent may determine, in its sole discretion, the order and
manner in which the Lender Group’s rights and remedies are to be exercised. All
payments received by the Administrative Agent or the Collateral Agent shall be
applied in accordance with Section 2.3(d)(i).

 

 60 

 

 

7.3           Equity Cure Right. In the event the Borrower fails to comply with
the financial covenant contained in Section 6.12(b) or (d) (a “Specified
Financial Covenant Default”), the Borrower shall have the right to cure such
Event of Default on the following terms and conditions (the “Equity Cure
Right”):

 

(a)          In the event the Borrower desires to cure any Specified Financial
Covenant Default, the Borrower shall deliver to Administrative Agent irrevocable
written notice of its intent to cure (an “Equity Cure Notice”) no later than
five (5) days after the date on which financial statements and a Compliance
Certificate for the period ending on the last day of the fiscal quarter with
respect to which such Specified Financial Covenant Default occurred (the
“Testing Date”) are required to be delivered; provided, that in each consecutive
four fiscal quarter period there will be at least two fiscal quarters in which
no Equity Cure Right is exercised and there shall be no more than five (5) uses
of the Equity Cure Right in total during the term of this Agreement. The Equity
Cure Notice shall set forth the calculation of the applicable Financial Covenant
Cure Amount.

 

(b)          In the event the Borrower delivers an Equity Cure Notice, a cash
equity contribution shall be made to the Borrower (funded with proceeds of
common equity (or such other form of equity reasonably satisfactory to the
Administrative Agent) issued by the Borrower or by Holdings and contributed to
the Borrower) (“Equity Cure Securities”) on the day that is no more than ten
(10) days after the day on which financial statements are required to be
delivered for such fiscal quarter (the “Required Contribution Date”) in an
amount equal to the amount needed to cure the applicable Specified Financial
Covenant Defaults (the “Financial Covenant Cure Amount”). Such Financial
Covenant Cure Amount received by the Borrower shall be included in the
calculation for Adjusted EBITDA solely for the purposes of determining
compliance with the financial covenant giving rise to the applicable Specified
Financial Covenant Default at the end of the fiscal quarter in which such
Specified Financial Covenant Default occurred and any subsequent period that
includes such fiscal quarter but shall be disregarded for purposes of the
calculation of Adjusted EBITDA for all other purposes, including for purposes of
determining pricing, financial ratio-based conditions or other baskets with
respect to covenants contained in the Loan Documents.

 

(c)          If an Equity Cure Notice has been delivered, then from the Testing
Date related to such Equity Cure Notice until the earlier to occur of the
Required Contribution Date and the date on which Administrative Agent is
notified that the required contribution will not be made, the Event of Default
on the basis of the applicable Specified Financial Covenant Default in respect
of which the Equity Cure Notice was delivered shall no longer be deemed to exist
and neither Administrative Agent nor any Lender shall exercise any rights or
remedies (including enforcement remedies) against the Borrower, any other Loan
Party or any of their respective properties solely as a result of the Specified
Financial Covenant Default that has been cured by the Equity Cure Right pursuant
to the terms hereof; provided that until timely receipt of the Financial
Covenant Cure Amount, an Event of Default shall be deemed to exist for all other
purposes of this Agreement. Upon receipt by the Borrower in cash of the
Financial Covenant Cure Amount, the Financial Covenant Default shall be deemed
cured. All proceeds from the issuance of Equity Cure Securities shall be
required to repay the Loans in accordance with Section 2.8(b)(i).

 

ARTICLE VIII

EXPENSES AND INDEMNITIES

 

8.1           Expenses. Irrespective of whether any Loans are made hereunder,
the Borrower agrees to pay on demand any and all Lender Group Expenses.

 

 61 

 

 

8.2           Indemnity.

 

(a)          In addition to the payment of expenses pursuant to Section 8.1, and
irrespective of whether the transactions contemplated hereby are consummated,
the Borrower agrees to indemnify, exonerate, defend, pay, and hold harmless the
Agent-Related Persons, the Lender-Related Persons, and each Participant
(collectively the “Indemnitees” and individually an “Indemnitee”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, causes of action, judgments, suits, claims (any of the foregoing, a
“Proceeding”), costs, expenses, and disbursements of any kind or nature
whatsoever (including, to reimburse each Indemnitee within thirty (30) days
following written demand for the reasonable and documented out-of-pocket fees
and disbursements of counsel in connection with any investigation,
administrative, or judicial proceeding, whether such Indemnitee shall be
designated a party thereto (but limited, in the case of legal fees and expenses,
to (i) one counsel to the Collateral Agent and the Agent-Related Persons
affiliated therewith (collectively, the “Collateral Agent Indemnitees”) taken as
a whole, (ii) one counsel to the other Indemnitees taken as a whole, and (iii)
solely in the case of an actual or potential conflict of interest, one
additional counsel to all affected Indemnitees, taken as a whole (and, if
reasonably required, of (x) one local counsel in any relevant jurisdiction to
all the Collateral Agent Indemnitees, taken as a whole, (y) one local counsel in
any relevant jurisdiction to all other Indemnitees, taken as a whole, and (z)
solely in the case of any actual or potential conflict of interest, one
additional local counsel to all affected Indemnitees taken as a whole, in each
such relevant jurisdiction)), that may be imposed on, incurred by, or asserted
against such Indemnitee, in any manner relating to or arising out of the Term
Facility, the use or intended use of the proceeds of the Loans or the
consummation of the transactions contemplated by this Agreement, any other Loan
Document or any related transactions, including any matter relating to or
arising out of the filing or recordation of any of the Loan Documents which
filing or recordation is done based upon information supplied by the Borrower to
either Agent and its counsel or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto (the “Indemnified Liabilities”); provided, however, that the
Borrower shall have no obligation hereunder to any Indemnitee (i) to the extent
that such Indemnified Liabilities are found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or (ii) with respect to any
dispute solely among Indemnitees which does not arise out of any act or omission
of Holdings or the Borrower or any of their respective subsidiaries (other than
any Proceeding against any Indemnitee with respect to its capacity or in
fulfilling its role as an agent under the Term Facility). Each Indemnitee will
promptly notify the Borrower of each event of which it has knowledge which may
give rise to a claim under the indemnification provisions of this Section 8.2.
To the extent that the undertaking to indemnify, pay, and hold harmless set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, the Borrower shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law. The obligations of the Borrower under this
Section 8.2 will survive the termination of this Agreement, the repayment of the
Loans and the discharge of the Borrower’s other obligations hereunder.

 

(b)          Indemnification by Lenders. The Lenders shall indemnify each
Agent-Related Person (to the extent not timely paid or reimbursed by the
Borrower and without relieving the Borrower of its obligation to do so), and
hold harmless each Agent-Related Person from and against all Lender-Related
Expenses and Indemnified Liabilities incurred by it; provided that each Lender
severally agrees to pay to the applicable Agent, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided further that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the applicable Agent in its
capacity as such.

 

 62 

 

 

(c)          Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, any Loan or the use of the proceeds
thereof. Without limiting the foregoing, no Indemnitee referred to in subsection
(a) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

ARTICLE IX

ASSIGNMENT AND PARTICIPATIONS

 

9.1           Assignments and Participations.

 

(a)          With the consent of the Borrower (which consent of the Borrower
shall not be (x) required if (I) an Event of Default has occurred and is
continuing or (II) the Assignee is a Lender, an Affiliate of a Lender or an
Approved Fund, or (y) other than with respect to Direct Competitors,
unreasonably withheld, conditioned or delayed; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof) and the Administrative Agent (which
consent of the Administrative Agent shall not (x) be required if the Assignee is
a Lender, an Affiliate of a Lender or an Approved Fund (y) unreasonably
withheld, conditioned or delayed), any Lender may assign and delegate to one or
more assignees (each an “Assignee”) that are Eligible Transferees all, or any
ratable part of all, of the Obligations, the Loans and the other rights and
obligations of such Lender hereunder and under the other Loan Documents, in a
minimum amount of $5,000,000 (or the remaining amount of any Lender’s Loans, if
less); provided, however, that the Borrower, the Administrative Agent, and the
Collateral Agent may continue to deal solely and directly with such Lender in
connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses, and related
information including any documentation required pursuant to Section 2.19(e),
(f) and (g) with respect to the Assignee, have been given to the Borrower, the
Administrative Agent, and the Collateral Agent by such Lender and the Assignee,
(ii) such Lender and its Assignee have delivered to the Borrower, the
Administrative Agent, and the Collateral Agent an Assignment and Acceptance,
fully executed and delivered by each party thereto, and (iii) the assigning
Lender or Assignee has paid to the Administrative Agent for the Administrative
Agent’s separate account a processing fee in the amount of $3,500. Anything
contained herein to the contrary notwithstanding, the payment of any fees shall
not be required and the Assignee need not be an Eligible Transferee and the
consent of the Borrower shall not be required if such assignment is in
connection with any merger, consolidation, sale, transfer, or other disposition
of all or any substantial portion of the business or loan portfolio of the
assigning Lender. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower at any reasonable time and from time to time upon reasonable
prior notice. The Administrative Agent shall provide a copy of the Register to
the Collateral Agent at any time and from time to time upon request of the
Collateral Agent and the Collateral Agent shall be entitled to rely on the same,
and to treat each Person whose name is recorded in the Register most recently
received by the Collateral Agent pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.

 

 63 

 

 

(b)          From and after the date that the Administrative Agent notifies the
assigning Lender (with a copy to the Borrower) that it has received an executed
Assignment and Acceptance satisfying clause (a) above and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assigning
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 8.2) and be
released from any future obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto), and such
assignment shall effect a novation between the Borrower and the Assignee;
provided, however, that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of this Agreement,
including such assigning Lender’s obligations under Section 8.2(b) of this
Agreement relating to any period prior to the effectiveness of such assignment.

 

(c)          Immediately upon the Administrative Agent’s receipt of the required
processing fee payment and the fully executed Assignment and Acceptance
satisfying clause (a) above, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Loans arising therefrom. The Loans
allocated to each Assignee shall reduce such Loans of the assigning Lender pro
tanto.

 

(d)          Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of such Lender and who
are not Direct Competitors (a “Participant”) participating interests in its
Obligations, its Loans and the other rights and interests of that Lender (the
“Originating Lender”) hereunder and under the other Loan Documents; provided,
however, that (i) the Originating Lender shall remain a “Lender” for all
purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations, the Loans and the other
rights and interests of the Originating Lender hereunder shall not constitute a
“Lender” hereunder or under the other Loan Documents and the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) the Borrower, the Administrative Agent, and the Lenders shall
continue to deal solely and directly with the Originating Lender in connection
with the Originating Lender’s rights and obligations under this Agreement and
the other Loan Documents, (iv) no Lender shall transfer or grant any
participating interest under which the Participant has the right to approve any
amendment to, or any consent or waiver with respect to, this Agreement or any
other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the guaranties (except to the extent expressly
provided herein or in any of the Loan Documents) supporting the Obligations
hereunder in which such Participant is participating, (D) postpone the payment
of, or reduce the amount of, the interest or fees payable to such Participant
through such Lender, or (E) change the amount or due dates of scheduled
principal repayments or prepayments or premiums, and (v) all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, the Administrative Agent, the Borrower,
its Subsidiaries, or otherwise in respect of the Obligations. No Participant
shall have the right to participate directly in the making of decisions by the
Lenders among themselves. Each Originating Lender shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

 64 

 

 

(e)          In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 11.11, disclose all documents and information which it now or hereafter
may have relating to the Borrower and its Subsidiaries and their respective
businesses.

 

(f)          Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24 or any other central bank having jurisdiction
over such Lender, and such Federal Reserve Bank or other central bank may
enforce such pledge or security interest in any manner permitted under
applicable law.

 

9.2           Successors. This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that the Borrower may not assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lenders shall release the Borrower from its Obligations. A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 9.1 and, except as expressly required
pursuant to Section 9.1, no consent or approval by the Borrower is required in
connection with any such assignment.

 

ARTICLE X

AGENTS; THE LENDER GROUP

 

10.1         Appointment and Authorization of the Agent. Each of the Lenders
hereby irrevocably appoints (a) the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto and (b) the Collateral Agent as its agent and authorizes the Collateral
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Collateral Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.

 

 65 

 

 

Without limiting the generality of the preceding paragraph, the Collateral Agent
(at the direction of the Administrative Agent) shall have the sole and exclusive
right and authority (to the exclusion of the other Secured Parties), and is
hereby authorized, to (i) file and prove claims and file other documents
necessary or desirable to allow the claims of the Secured Parties with respect
to any Obligation in any proceeding described in Section 7.1(d) or 7.1(e) or any
other bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (ii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iii) manage, supervise and
otherwise deal with the Collateral, (iv) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (v) except as may be otherwise
specified in any Loan Document, exercise all remedies given to the Collateral
Agent and the other Secured Parties with respect to the Loan Parties and/or the
Collateral, whether under the Loan Documents, applicable law or otherwise and
(vi) execute any amendment, consent or waiver under the Loan Documents on behalf
of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that the Collateral Agent hereby appoints, authorizes
and directs each Secured Party to act as collateral sub-agent for the Collateral
Agent for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Secured Party, and may further authorize
and direct the Secured Parties to take further actions as collateral sub-agents
for purposes of enforcing such Liens or otherwise to transfer the Collateral
subject thereto to the Collateral Agent, and each Secured Party hereby agrees to
take such further actions to the extent, and only to the extent, so authorized
and directed.

 

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Neither Agent shall have any duties nor obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) neither
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether an Unmatured Event of Default or Event of Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that applicable Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.2), and (c) except as expressly set forth herein, neither
Agent shall have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as the applicable Agent
or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.2) or in the absence
of its own gross negligence or wilful misconduct. No Agent shall be deemed not
to have knowledge of any Unmatured Event of Default or Event of Default unless
and until written notice thereof is given to the applicable Agent by the
Borrower or a Lender, referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” Neither
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
applicable Agent.

 

 66 

 

 

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agents may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of both Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Each party hereto agrees that no amendment, waiver or consent shall, unless in
writing and signed by the Collateral Agent, affect the rights or duties of the
Collateral Agent under this Agreement or any other Loan Document.

 

Subject to the appointment and acceptance of a successor to the applicable Agent
as provided in this paragraph, either Agent may resign at any time by notifying
the Lenders, the other Agent and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower not to
be unreasonably withheld or delayed (or if an Event of Default has occurred and
is continuing, in consultation with the Borrower), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor to such Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as the applicable Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. If no successor Agent has accepted
appointment as the applicable Agent by the date 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective, the retiring Agent shall be discharged
from its duties and obligations hereunder, and the Required Lenders shall
perform all of the duties of the retired Agent hereunder until such time, if
any, as the Required Lenders appoint a successor Agent as provided for above.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the applicable Agent’s resignation hereunder, the provisions of
this Article X and Sections 8.1 and 8.2 shall continue in effect for the benefit
of such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the applicable Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, the other Loan Documents, any related agreement or any
document furnished hereunder or thereunder.

 

 67 

 

 

10.2         Reports and Information. By becoming a party to this Agreement,
each Lender:

 

(a)          is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after it becomes available, a copy of each document
delivered to the Administrative Agent pursuant to Sections 5.2(a), (b), (c),
(d) and (f)(i) (each a “Report” and collectively, “Reports”), and the
Administrative Agent shall so furnish each Lender with such Reports,

 

(b)          expressly agrees and acknowledges that the Administrative Agent
does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report, and

 

(c)          agrees to keep all Reports and other material, non-public
information regarding the Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 11.11.

 

In addition to the foregoing: (x) any Lender may from time to time request of
the Administrative Agent or the Collateral Agent (through the Administrative
Agent) in writing that such Agent provide to such Lender a copy of any report or
document provided by the Borrower to such Agent that has not been
contemporaneously provided by the Borrower to such Lender, and, upon receipt of
such request, such Agent promptly shall provide a copy of same to such Lender,
and (y) to the extent that such Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from the Borrower,
any Lender may, from time to time, reasonably request Administrative Agent or
the Collateral Agent (through the Administrative Agent) to exercise such right
as specified in such Lender’s written notice to the Administrative Agent,
whereupon such Agent promptly shall request of the Borrower the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from the Borrower, such Agent promptly shall provide a copy of same to
such Lender.

 

10.3         Set Off; Sharing of Payments.

 

(a)          If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

(b)          If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any payments with respect to the Obligations,
except for any such proceeds or payments received by such Lender from the
applicable Agent pursuant to the terms of this Agreement, or (ii) payments from
either Agent in excess of such Lender’s ratable portion of all such
distributions by the Agent, such Lender promptly shall (1) turn the same over to
the Agent, in kind, and with such endorsements as may be required to negotiate
the same to the Agent, or in immediately available funds, as applicable, for the
account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (2) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, however, that to the extent that such excess payment received
by the purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

 

 68 

 

 

10.4         Payments by the Agent to the Lenders. All payments to be made by
either Agent to the Lenders shall be made by bank wire transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to the applicable Agent. Concurrently
with each such payment, the applicable Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.

 

10.5         Several Obligations; No Liability. Nothing contained herein shall
confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. No member of the Lender Group
shall have any liability for the acts of any other member of the Lender Group.
No Lender shall be responsible to the Borrower or any other Person for any
failure by any other Lender to to take any other action on its behalf hereunder
or in connection with the financing contemplated herein.

 

10.6         No Other Duties. Anything herein to the contrary notwithstanding,
none of the Lead Arrangers or Syndication Agent shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as an Agent or a Lender.

 

10.7         Release of Collateral or Guarantors. Each Secured Party hereby
consents to the and directs:

 

(a)          the Administrative Agent to release any Subsidiary of the Borrower
from its guaranty of any Obligation if all of the equity interests of such
Subsidiary owned by any Loan Party are sold or transferred in a transaction
permitted under the Loan Documents (including pursuant to a waiver or consent),
to the extent that, after giving effect to such transaction, such Subsidiary
would not be required to guaranty any Obligations pursuant to Section 5.7; and

 

(b)          the Collateral Agent at the direction of the Administrative Agent
to release any Lien held by the Collateral Agent for the benefit of the Secured
Parties against (i) any Collateral that is sold, transferred, conveyed or
otherwise disposed of by a Loan Party in a transaction permitted by the Loan
Documents (including pursuant to a valid waiver or consent), to the extent all
Liens required to be granted in such Collateral pursuant to Section 5.7 after
giving effect to such transaction have been granted and (ii) all of the
Collateral and all Loan Parties, upon the occurrence of the Termination Date.

 

(c)          Each Secured Party hereby directs the Agents, and each Agent hereby
agrees, upon receipt of reasonable advance written notice from the Borrower, to
execute and deliver or file such documents and to perform other actions
reasonably necessary at the Borrower’s expense to evidence the release of the
guaranties and Liens as provided in this Section 10.7.

 

 69 

 

 

ARTICLE XI

MISCELLANEOUS

 

11.1         No Waivers, Remedies. No failure or delay on the part of either
Agent or any Lender, or the holder of any interest in this Agreement in
exercising any right, power, privilege, or remedy under this Agreement or any of
the other Loan Documents shall impair or operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, privilege, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, privilege, or remedy. The waiver of any such right, power,
privilege, or remedy with respect to particular facts and circumstances shall
not be deemed to be a waiver with respect to other facts and circumstances. The
remedies provided for under this Agreement or the other Loan Documents are
cumulative and are not exclusive of any remedies that may be available to either
Agent or any Lender, or the holder of any interest in this Agreement at law, in
equity, or otherwise.

 

11.2         Waivers and Amendments. No amendment or waiver of any provision of
this Agreement (other than an amendment pursuant to and in accordance with
Section 2.17) or any other Loan Document (other than any Fee Letter), and no
consent with respect to any departure by the Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Agent at the written request of the Required Lenders) and the
Borrower and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall:

 

(a)          increase or extend any Revolver Commitment of any Lender without
the written consent of such Lender; provided that no amendment, modification or
waiver of any condition precedent, covenant, Event of Default or Unmatured Event
of Default shall constitute an increase in any Revolver Commitment of any
Lender,

 

(b)          postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document without the written consent of each
Lender adversely affected thereby,

 

(c)          reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender adversely affected thereby,

 

(d)          change “Pro Rata Share” or Sections 2.3 or 10.3 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender adversely affected thereby,

 

(e)          amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders without the written consent
of each Lender,

 

(f)          change the definition of “Required Lenders” without the written
consent of each Lender, or

 

(g)          other than as permitted by Article XII, (i) release any Loan Party
from any obligation for the payment of money or (ii) release any Guarantor from
its guarantee of the Revolving Credit Facility (other than as required by this
Agreement or the other Loan Documents), in each case, without the written
consent of each Lender, and

 

 70 

 

 

provided further, however, that no amendment, waiver or consent shall, unless in
writing and signed by the Agent affect the rights or duties of the Agent under
this Agreement or any other Loan Document. The foregoing notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of the Borrower, shall not require
consent by or the agreement of the Borrower. The foregoing to the contrary
notwithstanding, an amendment to this Agreement to effectuate an Approved
Increase in accordance with Section 2.17 shall only require the consent of the
Borrower, the Agent and the new Lender and shall not require the consent of any
other Lender.

 

If any action to be taken by the Lender Group or the Agent hereunder requires
unanimous consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement or if
any Lender is a Defaulting Lender hereunder, then the Agent or, if no Event of
Default has occurred and is continuing, the Borrower, upon at least five
Business Days’ prior irrevocable notice to the Holdout Lender or Defaulting
Lender, may permanently replace the Holdout Lender or Defaulting Lender with one
or more substitute Lenders (each, a “Replacement Lender”), and the Holdout
Lender or Defaulting Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender or Defaulting Lender shall
specify an effective date for such replacement, which date shall not be later
than 15 Business Days after the date such notice is given. Prior to the
effective date of such replacement, the Holdout Lender or Defaulting Lender, as
applicable, and each Replacement Lender shall execute and deliver an Assignment
and Acceptance, subject only to the Holdout Lender or such Defaulting Lender
being repaid its share of the outstanding Obligations without any premium or
penalty of any kind whatsoever. If the Holdout Lender or Defaulting Lender shall
refuse or fail to execute and deliver any such Assignment and Acceptance prior
to the effective date of such replacement, the Holdout Lender or Defaulting
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Holdout Lender or Defaulting Lender shall be
made in accordance with the terms of Section 9.1. Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Revolver
Commitments, and the other rights and obligations of the Holdout Lender or
Defaulting Lender hereunder and under the other Loan Documents, the Holdout
Lender or Defaulting Lender, as applicable, shall remain obligated to make its
Pro Rata Share of Loans in accordance with this Agreement.

 

11.3         Notices. Except as otherwise provided herein, all notices, demands,
instructions, requests, and other communications required or permitted to be
given to, or made upon, any party hereto shall be in writing and (except for
financial statements and certain other documents to be furnished pursuant
hereto, which may be sent as provided herein) shall be personally delivered or
sent by registered or certified mail, postage prepaid, return receipt requested,
or by courier, electronic mail (at such e-mail addresses as a party may
designate in accordance herewith), or facsimile and shall be deemed to be given
for purposes of this Agreement on the day that such writing is received by the
Person to whom it is to be sent pursuant to the provisions of this Agreement.
Unless otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 11.3, notices, demands, requests,
instructions, and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses (or to their
respective facsimile numbers) indicated on Exhibit 11.3 attached hereto.

 

11.4         Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns; provided, however, that the Borrower may not assign or
transfer any interest or rights hereunder without the prior written consent of
the Administrative Agent and the Lenders and any such prohibited assignment or
transfer shall be absolutely void.

 

 71 

 

 

11.5         Headings. Article and Section headings used in this Agreement and
the table of contents preceding this Agreement are for convenience of reference
only and shall neither constitute a part of this Agreement for any other purpose
nor affect the construction of this Agreement.

 

11.6         Execution in Counterparts; Effectiveness. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
facsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

11.7         GOVERNING LAW. EXCEPT AS SPECIFICALLY SET FORTH IN ANY OTHER LOAN
DOCUMENT: (A) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO
HAVE BEEN MADE IN THE STATE OF NEW YORK; AND (B) THE VALIDITY OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

11.8         JURISDICTION AND VENUE. TO THE EXTENT THEY MAY LEGALLY DO SO, THE
PARTIES HERETO AGREE THAT ALL ACTIONS, SUITS, OR PROCEEDINGS ARISING BETWEEN ANY
MEMBER OF THE LENDER GROUP OR BORROWER IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED THAT IF
NONE OF SUCH COURTS CAN AND WILL EXERCISE JURISDICTION, SUCH EXCLUSIVITY WILL
NOT APPLY. BORROWER AND EACH MEMBER OF THE LENDER GROUP, TO THE EXTENT THEY MAY
LEGALLY DO SO, HEREBY WAIVE ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF
FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 11.8 AND STIPULATE THAT THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER SUCH PERSON FOR THE PURPOSE OF LITIGATING ANY SUCH
DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS. TO THE EXTENT PERMITTED BY LAW, SERVICE OF PROCESS
SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST BORROWER MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS
INDICATED ON EXHIBIT 11.3 ATTACHED HERETO.

 

 72 

 

 

11.9         WAIVER OF TRIAL BY JURY. EACH PARTY HERETO, TO THE EXTENT THEY MAY
LEGALLY DO SO, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR IN ANY WAY CONNECTED WITH, OR
RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE EXTENT
THEY MAY LEGALLY DO SO, EACH PARTY HERETO HEREBY AGREES THAT ANY SUCH CLAIM,
DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 11.9 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY
JURY.

 

11.10         Independence of Covenants. All covenants under this Agreement and
other Loan Documents shall be given independent effect so that if a particular
action or condition is not permitted by any one covenant, the fact that it would
be permitted by another covenant, shall not avoid the occurrence of an Event of
Default or Unmatured Event of Default if such action is taken or condition
exists.

 

11.11         Confidentiality. The Agents and Lenders each individually (and not
jointly or jointly and severally) agree that material, non-public information
regarding Holdings and its Subsidiaries, their operations, assets, and existing
and contemplated business plans shall be treated by the Agents and the Lenders
in a confidential manner, and shall not be disclosed by either Agent and the
Lenders to Persons who are not parties to this Agreement, except: (a) to
officers, directors, employees, stockholders, partners, members, accountants,
auditors, attorneys, agents, advisors and other representatives of any Agent or
member of the Lender Group and to actual or prospective Assignees and
Participants on a confidential basis, (b) to Subsidiaries and Affiliates of any
member of the Lender Group and any of their respective officers, directors,
employees, counsel, accountants, auditors, attorneys, agents, advisors and other
representatives; provided that in the case of clause (a) and (b), such Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential, (c) as
may be required by statute, decision, or judicial or administrative order, rule,
regulation or any Governmental Authority (other than any state, federal or
foreign authority or examiner regulating banks or banking); provided that, to
the extent it may lawfully do so, the applicable Agent or any such Lender shall
notify the Borrower promptly thereof, (d) as may be agreed to in advance by the
Borrower or its Subsidiaries or as requested or required by any Governmental
Authority (other than any state, federal or foreign authority or examiner
regulating banks or banking) pursuant to any subpoena or other legal process;
provided that, to the extent it may lawfully do so, the applicable Agent or any
such Lender shall notify the Borrower promptly thereof, (e) as requested or
required by any state, federal or foreign regulatory or other authority or
examiner regulating banks or banking, (f) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by the Agents or the Lenders), (g) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of any Lender’s interest under
this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee is reasonably expected to be a permitted assignee,
purchaser, participant, or pledgee hereof and shall have agreed in writing to
receive such information hereunder subject to the terms of this Section (h) in
connection with any litigation or other adversary proceeding involving the
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents and (i) to any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, provided that any such actual or prospective party shall
have agreed in writing to receive such information hereunder subject to the
terms of this Section. The provisions of this Section 11.11 shall survive for
one year after the payment in full of the Obligations. Notwithstanding the
foregoing, confidential information shall not include, as to either Agent or any
Lender, information independently developed by such Person or its Affiliates or
information that was in such Person’s and/or Affiliates possession and was not
known by such Person or its Affiliates to be subject to an obligation of
confidentiality to the Borrower and its Affiliates.

 

 73 

 

 

11.12         Complete Agreement. This Agreement, together with the schedules
and exhibits hereto and the other Loan Documents, is intended by the parties
hereto as a final expression of their agreement and is intended as a complete
statement of the terms and conditions of their agreement with respect to the
subject matter of this Agreement and shall not be contradicted or qualified by
any other agreement, oral or written, before the Restatement Effective Date.

 

11.13         USA Patriot Act Notice. Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56) signed into law October 26, 2001 (the “USA Patriot Act”), it may
be required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the USA Patriot Act.

 

11.14         No Fiduciary Duties. Each of the Loan Parties hereby acknowledges
and agrees that none of the Agents nor any Lender has any fiduciary relationship
with or duty to such Loan Party arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Agents and Lenders, on the one hand, and such Loan Party, on the other hand, in
connection herewith or therewith is solely that of creditor and debtor.

 

11.15         Survival of Representations and Warranties. All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the Loans; provided that all
such representations and warranties shall terminate on the date upon which the
Commitments have been terminated and all Obligations have been paid in full
(other than contingent indemnification obligations not then due and owing).

 

11.16         Amendment and Restatement.

 

(a)          On the Restatement Effective Date, the Existing Credit Agreement
shall be amended, restated and superseded in its entirety. The parties hereto
acknowledge and agree that (a) this Agreement and the other Loan Documents
executed and delivered in connection herewith do not constitute a novation,
payment and reborrowing, or termination of the Obligations under the Existing
Credit Agreement as in effect prior to the Restatement Effective Date and (b)
such Obligations are in all respects continuing with only the terms thereof
being modified as provided in this Agreement.

 

(b)          Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of the Loan Parties contained in the
Existing Credit Agreement, the Loan Parties acknowledge and agree that any
causes of action or other rights created prior to the Restatement Effective Date
in favor of any Lender and its successors arising out of the representations and
warranties of the Loan Parties contained in or delivered (including
representations and warranties delivered in connection with the making of the
loans or other extensions of credit thereunder) in connection with the Existing
Credit Agreement shall survive the execution and delivery of this Agreement;
provided, however, that it is understood and agreed that the Borrower’s monetary
obligations under the Existing Credit Agreement in respect of the loans
thereunder are evidenced by this Agreement as provided herein.

 

 74 

 

 

(c)          All indemnification obligations of the Loan Parties pursuant to the
Existing Credit Agreement shall survive the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement.

 

(d)          Each Loan Party hereby (a) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each
Reaffirmed Agreement to which it is a party, (b) agrees and acknowledges that
such ratification and reaffirmation is not a condition to the continued
effectiveness of such Reaffirmed Agreements, (c) agrees that neither such
ratification and reaffirmation, nor the Administrative Agent’s, or any Lender’s
solicitation of such ratification and reaffirmation, constitutes a course of
dealing giving rise to any obligation or condition requiring a similar or any
other ratification or reaffirmation from any Loan Party with respect to any
subsequent modifications to the Reaffirmed Agreements and (d) each reference in
any Reaffirmed Agreement to the Existing Credit Agreement shall be deemed to be
a reference this Agreement. The Reaffirmed Agreements shall remain in full force
and effect and are hereby ratified and confirmed.

 

11.17         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)             the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)             the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 75 

 

 

11.18         Release by Loan Parties.

 

(a)          In consideration of, among other things, the agreements provided
for herein, each Loan Party, on behalf of itself and its Subsidiaries
(collectively, the “Borrower Parties”), jointly and severally releases, acquits
and forever discharges the Administrative Agent and each Lender (collectively,
the “Lender Parties”), and their respective subsidiaries, parents, affiliates,
officers, directors, employees, agents, attorneys, partners, successors and
assigns, both present and former (collectively, the “Lenders’ Affiliates”) from
any and all manner of actions, causes of action, suits, debts, controversies,
damages, judgments, executions, claims (including without limitation
crossclaims, counterclaims and rights of set-off and recoupment) and demands
whatsoever, whether known or unknown, whether now existing or hereafter arising,
whether asserted or unasserted, in contract, tort, law or equity which the
Borrower or any other Borrower Party has or may have against any of the Lender
Parties and/or the Lenders’ Affiliates by reason of any action, failure to act,
matter or thing whatsoever arising from or based on facts occurring prior to the
date hereof, including but not limited to any claim or defense that relates to,
in whole or in part, directly or indirectly, (i) the making or administration of
the Loans, including without limitation, any such claims and defenses based on
fraud, mistake, duress, usury or misrepresentation, or any other claim based on
so-called “lender liability theories”, (ii) any covenants, agreements, duties or
obligations set forth in the Loan Documents, (iii) any actions or omissions of
any of the Lender Parties and/or the Lenders’ Affiliates in connection with the
initiation or continuing exercise of any right or remedy contained in the Loan
Documents or at law or in equity, (iv) lost profits, (v) loss of business
opportunity, (vi) increased financing costs, (vii) increased legal or other
administrative fees or (viii) damages to business reputation.

 

(b)          In entering into this Agreement, the Borrower and the other Loan
Parties have consulted with and been represented by counsel and expressly
disclaim any reliance on any representations, acts or omissions by any of the
Lender Parties or Lenders’ Affiliates and hereby agree and acknowledge that the
validity and effectiveness of the releases set forth above do not depend in any
way on any such representations, acts and/or omissions or the accuracy,
completeness or validity thereof. The provisions of this Section 11.18 shall
survive the termination of this Agreement and the other Loan Documents and
payment in full of all amounts owing thereunder.

 

ARTICLE XII

GUARANTY

 

12.1         Guaranty of Payment. Subject to Section 12.7, each Guarantor hereby
unconditionally and irrevocably and jointly and severally, as primary obligor,
guarantees to the Administrative Agent, for the benefit of the Lenders the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration or otherwise). Any payment hereunder
shall be made at such place and in the same currency as such relevant Obligation
is payable. This guaranty is a guaranty of payment and not solely of collection
and is a continuing guaranty and shall apply to all Obligations whenever
arising.

 

12.2         Obligations Unconditional. (a) Guarantee Absolute. The obligations
of the Guarantors under this Article XII are primary, absolute and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the Loan Parties
under this Agreement, the other Loan Documents or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor other than payment in full of the
Obligations, it being the intent of this Section 12.2 that the obligations of
the Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances and shall apply to any and all Obligations now
existing or in the future arising. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not affect the enforceability of this Agreement in accordance with its
terms or affect, limit, reduce, discharge, terminate, alter or impair the
liability of the Guarantors hereunder, which shall remain absolute and
unconditional as described above:

 

(i)          at any time or from time to time, without notice to the Guarantors,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

 76 

 

 

(ii)         any of the acts mentioned in any of the provisions of this
Agreement, the other Loan Documents or any other agreement or instrument
referred to herein or therein shall be done or omitted;

 

(iii)        the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under this Agreement, the other Loan Documents or any other agreement
or instrument referred to herein or therein shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with;

 

(iv)        any application by any member of the Lender Group of the proceeds of
any other guaranty of or insurance for any of the Obligations to the payment of
any of the Obligations;

 

(v)         any settlement, compromise, release, liquidation or enforcement by
any member of the Lender Group of any of the Obligations;

 

(vi)        the giving by any member of the Lender Group of any consent to the
merger or consolidation of, the sale of substantial assets by, or other
restructuring or termination of the corporate existence of, the Borrower or any
other Person, or to any disposition of any Securities by the Borrower or any
other Person;

 

(vii)       the exercise by any member of the Lender Group of any of their
rights, remedies, powers and privileges under the Loan Documents;

 

(viii)      the entering into any other transaction or business dealings with
the Borrower or any other Person; or

 

(ix)         any combination of the foregoing.

 

(b)           Waiver of Defenses. The enforceability of this Agreement and the
liability of the Guarantors and the rights, remedies, powers and privileges of
the Lender Group under this Agreement shall not be affected, limited, reduced,
discharged or terminated, and each Guarantor hereby expressly waives to the
fullest extent permitted by law any defense now or in the future arising, by
reason of:

 

(i)          the illegality, invalidity or unenforceability of any of the
Obligations, any Loan Document or any other agreement or instrument whatsoever
relating to any of the Obligations;

 

(ii)         any disability or other defense with respect to any of the
Obligations, including the effect of any statute of limitations, that may bar
the enforcement thereof or the obligations of such Guarantor relating thereto;

 

(iii)        the illegality, invalidity or unenforceability of any other
guaranty of or insurance for any of the Obligations;

 

(iv)        the cessation, for any cause whatsoever, of the liability of the
Borrower or any Guarantor with respect to any of the Obligations;

 

 77 

 

 

(v)         any failure of any member of the Lender Group to marshal assets, to
pursue or exhaust any right, remedy, power or privilege it may have against the
Borrowers or any other Person, or to take any action whatsoever to mitigate or
reduce the liability of any Guarantor under this Agreement, the Lender Group
being under no obligation to take any such action notwithstanding the fact that
any of the Obligations may be due and payable and that the Borrower may be in
default of its obligations under any Loan Document;

 

(vi)        any counterclaim, set-off or other claim which the Borrower or any
Guarantor has or claims with respect to any of the Obligations;

 

(vii)       any failure of any member of the Lender Group to file or enforce a
claim in any bankruptcy, insolvency, reorganization or other proceeding with
respect to any Person;

 

(viii)      any bankruptcy, insolvency, reorganization, winding-up or adjustment
of debts, or appointment of a custodian, liquidator or the like of it, or
similar proceedings commenced by or against the Borrower or any other Person,
including any discharge of, or bar, stay or injunction against collecting, any
of the Obligations (or any interest on any of the Obligations) in or as a result
of any such proceeding;

 

(ix)         any action taken by any member of the Lender Group that is
authorized by this Section or otherwise in this Agreement or by any other
provision of any Loan Document, or any omission to take any such action; or

 

(x)          any other circumstance whatsoever that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor other than
payment in full of the Obligations.

 

(c)           Waiver of Counterclaim. The Guarantors expressly waive, to the
fullest extent permitted by law, for the benefit of the Lender Group, any right
of set-off and counterclaim with respect to payment of its obligations
hereunder, and all diligence, presentment, demand of payment or performance,
protest, notice of nonpayment or nonperformance, notice of protest, notice of
dishonor and all other notices or demands whatsoever, and any requirement that
any member of the Lender Group exhaust any right, power, privilege or remedy or
proceed against the Loan Parties under this Agreement, the other Loan Documents
or any other agreement or instrument referred to herein or therein, or against
any other Person under any other guarantee of, or security for, any of the
Obligations, and all notices of acceptance of this Agreement or of the
existence, creation, incurrence or assumption of new or additional Obligations.
Each Guarantor further expressly waives the benefit of any and all statutes of
limitation, to the fullest extent permitted by applicable law.

 

(d)           Other Waivers. Each Guarantor expressly waives, to the fullest
extent permitted by law, for the benefit of the Lender Group, any right to which
it may be entitled:

 

(i)          that the assets of the Borrower first be used, depleted and/or
applied in satisfaction of the Obligations prior to any amounts being claimed
from or paid by such Guarantor;

 

(ii)         to require that the Borrower be sued and all claims against the
Borrower be completed prior to an action or proceeding being initiated against
such Guarantor; and

 

 78 

 

 

(iii)        to have its obligations hereunder be divided among the Guarantors,
such that each Guarantor’s obligation would be less than the full amount
claimed.

 

12.3         Modifications. Each Guarantor agrees to the fullest extent
permitted by applicable law that (a) all or any part of any security which
hereafter may be held for the Obligations, if any, may be exchanged, compromised
or surrendered from time to time; (b) the Agents and the Lenders shall not have
any obligation to protect, perfect, secure or insure any such security interests
or Liens which hereafter may be held, if any, for the Obligations or the
properties subject thereto; (c) the time or place of payment of the Obligations
may be changed or extended, in whole or in part, to a time certain or otherwise,
and may be renewed or accelerated, in whole or in part; (d) the Borrower and any
other party liable for payment under this Agreement may be granted indulgences
generally; (e) any of the provisions of this Agreement or any other Loan
Document may be modified, amended or waived; (f) any party liable for the
payment thereof may be granted indulgences or be released; and (g) any deposit
balance for the credit of the Borrower or any other party liable for the payment
of the Obligations or liable upon any security therefor may be released, in
whole or in part, at, before or after the stated, extended or accelerated
maturity of the Obligations, all without notice to or further assent by such
Guarantor, which shall remain bound thereon, notwithstanding any such exchange,
compromise, surrender, extension, renewal, acceleration, modification,
indulgence or release.

 

12.4         Waiver of Rights. Each Guarantor expressly waives to the fullest
extent permitted by applicable law: (a) notice of acceptance of this guaranty by
the Agents and the Lenders, and of all Loans made to the Borrower by the
Lenders; (b) presentment and demand for payment or performance of any of the
Obligations; (c) protest and notice of dishonor or of default (except as
specifically required in this Agreement) with respect to the Obligations or with
respect to any security therefor; (d) notice of the Lenders obtaining, amending,
substituting for, releasing, waiving or modifying any Lien, if any, hereafter
securing the Obligations, or the Agents’ or Lenders’ subordinating,
compromising, discharging or releasing such Liens, if any; (e) all other notices
to which the Borrower might otherwise be entitled in connection with the
guaranty evidenced by this Article XII; and (f) demand for payment under this
guaranty.

 

12.5         Reinstatement. The obligations of each Guarantor under this Section
12.5 shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of any person in respect of the Obligations is
rescinded or must be otherwise restored by any holder of any of the Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, and each Guarantor agrees that it will indemnify the Lenders on
demand for all reasonable costs and expenses (including, but not limited to,
reasonable fees and expenses of counsel) incurred by the Agents and the Lenders
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

12.6         Remedies. Each Guarantor agrees to the fullest extent permitted by
applicable law that, as between such Guarantor, on the one hand, and the Agents
and Lenders, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Article VII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VII)
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such Obligations from becoming automatically due and
payable) as against any other person and that, in the event of such declaration
(or such Obligations being deemed to have become automatically due and payable),
such Obligations (whether or not due and payable by any other person) shall
forthwith become due and payable by such Guarantor.

 

 79 

 

 

12.7         Limitation of Guaranty. Notwithstanding any provision to the
contrary contained herein, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code). Notwithstanding anything herein or in any other Loan Document,
the partners of the Loan Parties shall not be personally liable under this
Agreement or any other Loan Document.

 

12.8         Subordination of Subrogation. Until the Obligations have been fully
and finally performed and indefeasibly paid in full, the Guarantors (i) shall
have no right of subrogation with respect to such Obligations, (ii) waive any
right to enforce any remedy which the holders of the Obligations or the Agents
now have or may hereafter have against the Borrower, any endorser or any
guarantor of all or any part of the Obligations or any other Person, and (iii)
waive any benefit of, and any right to participate in, any security or
collateral given to the holders of the Obligations and the Agents to secure the
payment or performance of all or any part of the Obligations or any other
liability of the Borrower to the holders of the Obligations or the Agents.
Should any Guarantor have the right, notwithstanding the foregoing, to exercise
its subrogation rights, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the
Obligations and (B) waives any and all defenses available to a surety, guarantor
or accommodation co-obligor until the Obligations are indefeasibly paid in full.
Each Guarantor acknowledges and agrees that this subordination is intended to
benefit the Agents and the other holders of the Obligations and shall not limit
or otherwise affect such Guarantor’s liability hereunder or the enforceability
of this Guaranty.

 

[Signature Pages Follow]

 

 80 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

  FIFTH STREET HOLDINGS L.P.,   as the Borrower         By: /s/ Alexander C.
Frank   Name: Alexander C. Frank   Title: Chief Financial Officer         FSCO
GP LLC,   as a Guarantor         By: /s/ Alexander C. Frank   Name: Alexander C.
Frank   Title: Chief Operating Officer         Fifth Street Management LLC,   as
a Guarantor         By: /s/ Alexander C. Frank   Name: Alexander C. Frank  
Title: Chief Operating Officer         FSC CT LLC,   as a Guarantor         By:
/s/ Leonard M. Tannenbaum   Name: Leonard M. Tannenbaum   Title: Chief Executive
Officer

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

  Fifth Street Capital LLC,   as a Guarantor         By: /s/ Leonard M.
Tannenbaum   Name: Leonard M. Tannenbaum   Title: Chief Executive Officer      
  FSC LLC,   as a Guarantor         By: /s/ Leonard M. Tannenbaum   Name:
Leonard M. Tannenbaum   Title: Chief Executive Officer         FSC Midwest LLC,
  as a Guarantor         By: /s/ Leonard M. Tannenbaum   Name: Leonard M.
Tannenbaum   Title: Chief Executive Officer         FIFth Street Capital West
LLC,   as a Guarantor         By: /s/ Leonard M. Tannenbaum   Name: Leonard M.
Tannenbaum   Title: Chief Executive Officer         FIFTH STREET CLO MANAGEMENT
LLC,   as a Guarantor         By: /s/ Alexander C. Frank   Name: Alexander C.
Frank   Title: Chief Operating Officer

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

  Sumitomo Mitsui Banking Corporation,   as the Administrative Agent and a
Lender         By:   /s/ Chris Droussiotis   Name: Chris Droussiotis   Title:
Managing Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

  CORTLAND CAPITAL MARKET SERVICES LLC,   as the Collateral Agent         By:
/s/ Matthew Trybula   Name: Matthew Trybula   Title: Associate Counsel

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

 

  Morgan Stanley BANK, N.A.   as a Lender         By: /s/ Christopher Winthrop  
Name: Christopher Winthrop   Title: Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender         By: /s/ Matthew Griffith  
Name: Matthew Griffith   Title: Executive Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

  ROYAL BANK OF CANADA,   as a Lender         By: /s/ Glenn Van Allen   Name:
Glenn Van Allen   Title: Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as a Lender         By: /s/ Bryan
J. Matthews   Name: Bryan J. Matthews   Title: Authorized Signatory         By:
/s/ Peter J. Winstanley   Name: Peter J. Winstanley   Title: Authorized
Signatory

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

  EAST WEST BANK,   as a Lender         By: /s/ Kailey Bay   Name: Kailey Bay  
Title: Vice President

 

[Signature Page to Amended and Restated Credit Agreement]

 

 

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1 Form of Assignment and Acceptance     Exhibit A-2 Form of Promissory
Note for Advances     Exhibit A-3 Form of Loan Party Joinder Agreement    
Exhibit B Form of Intercompany Subordination Agreement     Exhibit C Form of
Compliance Certificate     Exhibit R-1 Persons Authorized to Request a Loan    
Exhibit R-2 [Intentionally Omitted]     Exhibit R-3 Form of Request for
Conversion/Continuation     Exhibit 3.1(d) Form of Certificates     Exhibit 11.3
Addresses and Information for Notices     Schedule A-1 Agent's Account    
Schedule A-2 Approved Banks     Schedule P Liens     Schedule 2.1 Initial
Principal Amounts     Schedule 4.2 Interests in Loan Parties     Schedule 6.1
Debt     Schedule 6.3 Investments     Schedule 6.7 Transactions with
Shareholders and Affiliates     Schedule 6.13 Restrictive Agreements

 

 

 

 

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of _____________________ between __________________ (“Assignor”) and
___________________(“Assignee”). Reference is made to the credit agreement
described in Annex I hereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Credit Agreement.

 

1.          In accordance with the terms and conditions of Section 9.1 of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor's
portion of the Loans, all to the extent specified on Annex I.

 

2.          The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim and (ii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of their respective obligations under the Loan Documents or
any other instrument or document furnished pursuant thereto.

 

3.          The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon either Agent, Assignor, or any other Lender, based upon
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action
under the Loan Documents; (c) confirms that it is an Eligible Transferee; (d)
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Documents as are delegated such Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (e) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee's
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.]

 

4.          Following the execution of this Assignment Agreement by the Assignor
and Assignee, the Assignor will deliver this Assignment Agreement to the
Administrative Agent for recording by the Administrative Agent. The effective
date of this Assignment Agreement (the “Settlement Date”) shall be the latest to
occur of (a) the date of the execution and delivery hereof by the Assignor and
the Assignee, (b) the receipt by the Administrative Agent for its sole and
separate account a processing fee in the amount of $3,500, (c) the receipt of
any required consent of the Administrative Agent and (d) the date specified on
Annex I.

 

 

 

 

5.          As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender's obligations under Article X and
Section 11.11 of the Credit Agreement.

 

6.          From and after the Settlement Date, the Administrative Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.

 

7.          This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by facsimile or other electronic method of transmission all with the same force
and effect as if the same were a fully executed and delivered original manual
counterpart.

 

8.          THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

  [NAME OF ASSIGNOR], as Assignor         By:     Name:     Title:          
[NAME OF ASSIGNEE], as Assignee         By:     Name:     Title:  

 

ACCEPTED THIS _____DAY OF   ______________, 20___       Sumitomo Mitsui Banking
Corporation,   as the Administrative Agent         By:     Name:     Title:    
      [CONSENTED TO THIS _____ DAY OF   ______________, 20___       FIFTH STREET
HOLDINGS L.P.,               By:     Name:     Title: ]1

 

 



 

 1 Include to the extent required by Section 9.1(a) of the Credit Agreement.

 

 

 

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

ANNEX I

 

1.          Borrower:                FIFTH STREET HOLDINGS L.P., a Delaware
limited partnership (the “Borrower”)

 

2.          Name and Date of Credit Agreement:

 

Amended and Restated Credit Agreement, dated as of June 30, 2017, by and among
FIFTH STREET HOLDINGS L.P., a Delaware limited partnership (the “Borrower”), the
Guarantors party thereto from time to time, the lenders from time to time party
thereto, Sumitomo Mitsui Banking Corporation, as administrative agent for the
Lenders (together with its successors and assigns in such capacity, the
“Administrative Agent”) and CORTLAND CAPITAL MARKET SERVICES LLC, as collateral
agent for the Lenders (together with its successors and assigns in such
capacity, the “Collateral Agent” and together with the Administrative Agent, the
“Agents”)

 

3. Date of Assignment Agreement: _____________       4. Assigned Amount of Loans
$____________       a. Settlement Date: _____________

 

5. Notice and Payment Instructions, etc.

 

  Assignee:   Assignor:                                

 

 

 

 

EXHIBIT A-2

 

FORM OF PROMISSORY NOTE

 

$_______________________________ As of _________________, 20__ Promissory Note
No.___  

 

FOR VALUE RECEIVED, FIFTH STREET HOLDINGS L.P. (the “Borrower”), hereby promises
to pay to the order of _________________________________, (hereinafter
“Lender”), such payment to be made to the Administrative Agent (as defined
below) for the account of Lender, in such coin or currency of the United States
which shall be legal tender in payment of all debts and dues, public and
private, at the time of payment, the principal sum of $________________,
together with interest from and after the date hereof on the principal amount
hereof at the rates, and on the dates, specified in the Credit Agreement (as
defined below).

 

This Promissory Note (this “Note”) is one of a series of the promissory notes
referred to in, and is issued pursuant to, that certain Amended and Restated
Credit Agreement, dated as of June 30, 2017 (the “Credit Agreement”), by and
among the Borrower, the Guarantors party thereto from time to time, the lenders
from time to time party thereto, Sumitomo Mitsui Banking Corporation, as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Administrative Agent”) and CORTLAND CAPITAL MARKET
SERVICES LLC, as collateral agent for the Lenders (together with its successors
and assigns in such capacity, the “Collateral Agent” and together with the
Administrative Agent, the “Agents”) and is entitled to all of the benefits of
the Credit Agreement. All capitalized terms used herein, unless otherwise
specifically defined in this Note, shall have the meanings ascribed to them in
the Credit Agreement. This Note evidences the Loan by Lender to the Borrower
pursuant to the Credit Agreement.

 

This Note is guaranteed as provided in the Credit Agreement and the Loan
Documents.

 

All interest shall be computed in the manner provided in Article II of the
Credit Agreement. Upon the occurrence and during the continuation of an Event of
Default, the interest rate provided herein may be increased in accordance with
the provisions of Section 2.4 of the Credit Agreement.

 

The principal amount and accrued interest of this Note shall be due and payable
in accordance with the Credit Agreement. Notwithstanding the foregoing, the
entire unpaid principal balance hereof and accrued interest thereon shall be due
and payable immediately upon any termination of the Credit Agreement pursuant to
Section 2.9 thereof

 

This Note shall be subject to mandatory repayment in accordance with the
provisions of Section 2.8 of the Credit Agreement.

 

To the maximum extent permitted by law, the Borrower hereby waives presentment,
demand, protest and all other notices of any kind. This Note may not be
transferred except in compliance with the terms of the Credit Agreement. This
Note shall be governed by, and construed and enforced in accordance with, the
laws of the State of New York.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, this Note has been duly executed and delivered on the date
first above written.

 

  FIFTH STREET HOLDINGS L.P.,         By:     Name:     Title:  

 

 

 

 

EXHIBIT A-3

 

FORM OF LOAN PARTY JOINDER AGREEMENT

 

Supplement No. __ (this “Supplement”) dated as of [__], 20[_], to that certain
Credit Agreement (as defined below) by each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto and Sumitomo Mitsui Banking Corporation, as administrative agent
for the Lender Group (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of June 30, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among FIFTH STREET HOLDINGS
L.P., a Delaware limited partnership (the “Borrower”), the Guarantors party
thereto from time to time, the lenders from time to time party thereto, the
Administrative Agent and CORTLAND CAPITAL MARKET SERVICES LLC, as collateral
agent for the Lenders (together with its successors and assigns in such
capacity, the “Collateral Agent” and together with the Administrative Agent, the
“Agents”), pursuant to which the Lenders made certain financial accommodations
available to Borrower pursuant to the terms and conditions thereof; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement; and

 

WHEREAS, each of the undersigned new Operating Group Entities (collectively, the
“New Loan Parties”), each an affiliate of the Loan Parties, desires to become a
party to the Credit Agreement by the execution of this Supplement in favor of
the Administrative Agent, for the benefit of the Secured Parties.

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Loan Party hereby agrees as follows:

 

1.          In accordance with Section 5.7 of the Credit Agreement, each New
Loan Party, by its signature below, becomes a “Guarantor” under the Credit
Agreement with the same force and effect as if originally named therein as a
“Guarantor” and each New Loan Party hereby (a) agrees to all of the terms and
provisions of the Credit Agreement applicable to it as a “Guarantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Guarantor” thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to “Guarantor” in the Credit Agreement
shall be deemed to include each New Loan Party. The Credit Agreement is
incorporated herein by reference.

 

2.          Each New Loan Party represents and warrants to the Secured Parties
that this Supplement has been duly executed and delivered by such New Loan Party
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

 

 

 

 

3.          This Supplement may be executed in multiple counterparts, each of
which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission shall be
as effective as delivery of a manually executed counterpart hereof.

 

4.          Except as expressly supplemented hereby, the Credit Agreement shall
remain in full force and effect.

 

5.          This Supplement shall be construed in accordance with and governed
by the laws of the State of New York, without regard to the conflict of laws
principles thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, each New Loan Party and the Administrative Agent have duly
executed this Supplement to the Credit Agreement as of the day and year first
above written.

 

NEW LOAN PARTY: [Name of New Loan Party ]         By:     Name:     Title:  

 

  [Name of New Loan Party ]         By:     Name:     Title:  

 

ADMINISTRATIVE AGENT: Sumitomo Mitsui Banking Corporation         By:     Name:
    Title:  

 

 

 

 

EXHIBIT B

FORM OF INTERCOMPANY SUBORDINATION AGREEMENT

 

THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), November 4, 2014,
is made by and among FIFTH STREET HOLDINGS L.P., a Delaware limited partnership
(the “Borrower”), Fifth Street Management LLC, a Delaware limited liability
company (“FSM”), FSCO GP LLC, a Delaware limited liability company (“FSCO”),
Fifth Street EIV, LLC, a Delaware limited liability company (“FSEIV”), FSC CT
LLC, a Connecticut limited liability company (“FSCCT”), Fifth Street Capital
LLC, a New York limited liability company (“Capital”), FSC LLC, a New York
limited liability company (“FSC”), FSC Midwest LLC, an Illinois limited
liability company (“Midwest”) and FIFTH STREET CAPITAL West LLC, a California
limited liability company (“West”, together with FSM, FSCO, FSEIV, FSCCT,
Capital, FSC, Midwest and any other Person that thereafter becomes a Guarantor
under the Credit Agreement by joinder, are referred to hereinafter individually
and collectively, jointly and severally, as the “Guarantors”), each of the Loan
Parties’ subsidiaries identified on the signature pages hereto, and those
additional entities that hereafter become parties hereto by executing the form
of Supplement attached hereto as Annex 1 (such additional entities, together
with Borrower, the Guarantors, and such subsidiaries, are referred to
hereinafter each individually as a “Subordinated Creditor”, and individually and
collectively, jointly and severally, as the “Subordinated Creditors”), in favor
of Sumitomo Mitsui Banking Corporation, as administrative agent for the Lender
Group (in such capacity, together with its successors and assigns in such
capacity, the “Agent”).

 

WHEREAS, the Borrower, the Agent, the Guarantors and the lenders identified on
the signature pages thereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”) are, contemporaneously
herewith, entering into that certain Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Agent and the Lenders have agreed to extend credit to the
Borrower;

 

WHEREAS, each Subordinated Creditor has made or may make certain loans or
advances from time to time to one or more other Subordinated Creditors; and

 

WHEREAS, each Subordinated Creditor has agreed to the subordination of such
indebtedness of each other Subordinated Creditor to such Subordinated Creditor,
upon the terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:

 

SECTION 1        Definitions; Interpretation.

 

(a)          Terms Defined in Credit Agreement. All capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings assigned
to them in the Credit Agreement.

 

(b)          Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

 

“Insolvency Events” has the meaning set forth in Section 3.

 

 

 

 

“Senior Debt” means the Debt and liabilities of the Subordinated Creditors to
the Agent and the Lenders under or in connection with the Credit Agreement
(including the Guaranty) and the other Loan Documents, including all unpaid
principal of the Loans, all interest accrued thereon, all fees due under the
Credit Agreement and the other Loan Documents, the Obligations and all other
amounts payable by the Subordinated Creditors to the Agent and the Lenders
thereunder or in connection therewith, whether now existing or hereafter
arising, and whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and including without limitation
interest, fees, and other such amounts, which would accrue and become due but
for the commencement of an Insolvency Event, whether or not such interest, fees,
and other amounts are allowed or allowable in whole or in part in any such
Insolvency Event.

 

“Subordinated Creditor” and “Subordinated Creditors” have the respective
meanings set forth in the preamble hereto.

 

“Subordinated Debt” means, with respect to each Subordinated Creditor, all
indebtedness, liabilities, and other obligations of any other Subordinated
Creditor owing to such Subordinated Creditor in respect of any and all loans or
advances made by such Subordinated Creditor to such other Subordinated Creditor
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
including all fees and all other amounts payable by any other Subordinated
Creditor to such Subordinated Creditor under or in connection with any documents
or instruments related thereto.

 

“Subordinated Debt Payment” means any payment or distribution by or on behalf of
the Subordinated Creditors, directly or indirectly, of assets of the
Subordinated Creditors of any kind or character, whether in cash, property, or
securities, including on account of the purchase, redemption, or other
acquisition of Subordinated Debt, as a result of any collection, sale, or other
disposition of collateral, or by setoff, exchange, or in any other manner, for
or on account of the Subordinated Debt.

 

(c)          Interpretation. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references are to this Agreement
unless otherwise specified. References to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto. References to statutes or regulations are to be construed
as including all statutory and regulatory provisions consolidating, amending, or
replacing the statute or regulation referred to. The captions and headings are
for convenience of reference only and shall not affect the construction of this
Agreement.

 

SECTION 2      Subordination to Payment of Senior Debt. As to each Subordinated
Creditor, all payments on account of the Subordinated Debt shall be subject,
subordinate, and junior, in right of payment and exercise of remedies, to the
extent and in the manner set forth herein, to the prior payment, in full, in
cash or cash equivalents of the Senior Debt.

 

 2 

 

 

SECTION 3      Subordination Upon Any Distribution of Assets of the Subordinated
Creditors. As to each Subordinated Creditor, in the event of any payment or
distribution of assets of any other Subordinated Creditor of any kind or
character, whether in cash, property, or securities, upon the dissolution,
winding up, or total or partial liquidation or reorganization, readjustment,
arrangement, or similar proceeding relating to such other Subordinated Creditor
or its property, whether voluntary or involuntary, or in bankruptcy, insolvency,
receivership, arrangement, or similar proceedings or upon an assignment for the
benefit of creditors, or upon any other marshaling or composition of the assets
and liabilities of such other Subordinated Creditor, or otherwise (such events,
collectively, the “Insolvency Events”): (i) all amounts owing on account of the
Senior Debt shall first be paid, in full, in cash, or payment provided for in
cash or in cash equivalents, before any Subordinated Debt Payment is made; and
(ii) to the extent permitted by applicable law, any Subordinated Debt Payment to
which such Subordinated Creditor would be entitled except for the provisions
hereof, shall be paid or delivered by the trustee in bankruptcy, receiver,
assignee for the benefit of creditors, or other liquidating agent making such
payment or distribution directly to Agent for application to the payment of the
Senior Debt in accordance with clause (i), after giving effect to any concurrent
payment or distribution or provision therefor to Agent in respect of such Senior
Debt.

 

SECTION 4      Payments on Subordinated Debt.

 

(a)          Permitted Payments. So long as no Event of Default has occurred and
is continuing, each Subordinated Creditor may make, and each other Subordinated
Creditor shall be entitled to accept and receive, payments on account of the
Subordinated Debt in the ordinary course of business or as permitted by the
Credit Agreement.

 

(b)          No Payment Upon Senior Debt Defaults. Upon the occurrence and
during the continuance of any Event of Default with respect to any Senior Debt
and the Subordinated Creditor for Subordinated Debt shall have received written
notice from the Agent, each Subordinated Creditor shall not make, and each other
Subordinated Creditor shall not accept or receive, any Subordinated Debt
Payment.

 

SECTION 5      Subordination of Remedies. As long as any Senior Debt shall
remain outstanding and unpaid, following the occurrence and during the
continuance of any Event of Default with respect to any Senior Debt and the
Subordinated Creditor for Subordinated Debt shall have received written notice
from the Agent, each Subordinated Creditor shall not, without the prior written
consent of the Agent:

 

(a)          accelerate, make demand, or otherwise make due and payable prior to
the original due date thereof any Subordinated Debt or bring suit or institute
any other actions or proceedings to enforce its rights or interests in respect
of the obligations of any other Subordinated Creditor owing to such Subordinated
Creditor;

 

(b)          exercise any rights under or with respect to guaranties of the
Subordinated Debt, if any;

 

(c)          exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities, or obligations of such Subordinated Creditor to any
other Subordinated Creditor against any of the Subordinated Debt; or

 

(d)          commence, or cause to be commenced, or join with any creditor other
than the Agent and the Lenders in commencing, any bankruptcy, insolvency, or
receivership proceeding against the other Subordinated Creditor.

 

SECTION 6      Payment Over to the Agent. In the event that, notwithstanding the
provisions of Sections 3, 4, and 5, any Subordinated Debt Payments shall be
received in contravention of Section 3, 4, or 5 by any Subordinated Creditor
before all Senior Debt is paid, in full, in cash or cash equivalents, such
Subordinated Debt Payments shall be held in trust for the benefit of Agent and
the Lenders and shall be paid over or delivered to Agent for application to the
payment, in full, in cash or cash equivalents of all Senior Debt remaining
unpaid to the extent necessary to give effect to such Sections 3, 4, and 5,
after giving effect to any concurrent payments or distributions to Agent in
respect of the Senior Debt.

 

 3 

 

 

SECTION 7      Authorization to Agent. If, while any Subordinated Debt is
outstanding, any Insolvency Event shall occur and be continuing with respect to
any other Subordinated Creditor or its property: (i) Agent hereby is irrevocably
authorized and empowered (in the name of each Subordinated Creditor or
otherwise), but shall have no obligation, to demand, sue for, collect, and
receive every payment or distribution in respect of the Subordinated Debt and
give acquittance therefor and to file claims and proofs of claim and take such
other action (including voting the Subordinated Debt) as it may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of Agent; and (ii) each Subordinated Creditor shall promptly take such action as
the Agent reasonably may request (A) to collect the Subordinated Debt for the
account of the Agent and the Lenders and to file appropriate claims or proofs of
claim in respect of the Subordinated Debt, (B) to execute and deliver to the
Agent such powers of attorney, assignments, and other instruments as it may
request to enable it to enforce any and all claims with respect to the
Subordinated Debt, and (C) to collect and receive any and all Subordinated Debt
Payments.

 

SECTION 8      Certain Agreements of Each Subordinated Creditor.

 

(a)          No Benefits. Each Subordinated Creditor understands that there may
be various agreements between Agent, the Lenders and any other Subordinated
Creditor evidencing and governing the Senior Debt, and each Subordinated
Creditor acknowledges and agrees that such agreements are not intended to confer
any benefits on such Subordinated Creditor and that the Agent and the Lenders
shall not have any obligation to such Subordinated Creditor or any other Person
to exercise any rights, enforce any remedies, or take any actions which may be
available to them under such agreements.

 

(b)          Reliance by Agent and the Lenders. Each Subordinated Creditor
acknowledges and agrees that the Agent and the Lenders will have relied upon and
will continue to rely upon the subordination provisions provided for herein and
the other provisions hereof in entering into the Loan Documents and making or
issuing the Loans or other financial accommodations thereunder.

 

(c)          Waivers. Except as provided under the Credit Agreement, each
Subordinated Creditor hereby waives any and all notice of the incurrence of the
Senior Debt or any part thereof and any right to require marshaling of assets.

 

(d)          Obligations of Each Subordinated Creditor Not Affected. Each
Subordinated Creditor hereby agrees that at any time and from time to time,
without notice to or the consent of such Subordinated Creditor, without
incurring responsibility to such Subordinated Creditor, and without impairing or
releasing the subordination provided for herein or otherwise impairing the
rights of Agent or any Lender hereunder: (i) the time for any other Subordinated
Creditor’s performance of or compliance with any of its agreements contained in
the Loan Documents may be extended or such performance or compliance may be
waived by the Agent and the Lenders; (ii) the agreements of any other
Subordinated Creditor with respect to the Loan Documents may from time to time
be modified by such other Subordinated Creditor, Agent and the Lenders for the
purpose of adding any requirements thereto or changing in any manner the rights
and obligations of such other Subordinated Creditor, the Agent or the Lenders
thereunder; (iii) the manner, place, or terms for payment of Senior Debt or any
portion thereof may be altered or the terms for payment extended, or the Senior
Debt may be renewed in whole or in part; (iv) the maturity of the Senior Debt
may be accelerated in accordance with the terms of any present or future
agreement by any other Subordinated Creditor, Agent and the Lenders; (v)  any
Person liable in any manner for Senior Debt may be discharged, released, or
substituted; and (vi) all other rights against the other Subordinated Creditor
or any other Person may be exercised (or the Agent and the Lenders may waive or
refrain from exercising such rights).

 

 4 

 

 

(e)          Rights of Agent and the Lenders Not to Be Impaired. No right of the
Agent or any Lender to enforce the subordination provided for herein or to
exercise its other rights hereunder shall at any time in any way be prejudiced
or impaired by any act or failure to act by any other Subordinated Creditor,
Agent or any Lender hereunder or under or in connection with the other Loan
Documents or by any noncompliance by the other Subordinated Creditor with the
terms and provisions and covenants herein or in any other Loan Document,
regardless of any knowledge thereof the Agent or any Lender may have or
otherwise be charged with.

 

(f)          Financial Condition of the Subordinated Creditors. Except as
provided under the Credit Agreement or any Loan Document, each Subordinated
Creditor shall not have any right to require the Agent or any Lender to obtain
or disclose any information with respect to: (i) the financial condition or
character of any other Subordinated Creditor or the ability of the other
Subordinated Creditor to pay and perform Senior Debt; (ii) the Senior Debt;
(iii)  the existence or nonexistence of any guarantees of, or any other
subordination agreements with respect to, all or any part of the Senior Debt;
(iv) any action or inaction on the part of the Agent, the Lenders or any other
Person; or (v) any other matter, fact, or occurrence whatsoever.

 

(g)          Acquisition of Liens or Guaranties. Except as expressly permitted
under the Credit Agreement (assuming, solely for purposes of this clause (g)
that each Subordinated Creditor is a Loan Party under the Credit Agreement),
each Subordinated Creditor shall not, without the prior consent of the Agent,
acquire any right or interest in or to any assets of any other Subordinated
Creditor or accept any guaranties from any other Subordinated Creditor or from
any other Subsidiary of Borrower for the Subordinated Debt.

 

SECTION 9      Subrogation.

 

(a)          Subrogation. Until the payment and performance in full in cash of
all Senior Debt, no Subordinated Creditor shall have or directly or indirectly
exercise any rights that it may acquire by way of subrogation under this
Agreement (and each Subordinated Creditor hereby waives any such right of
subrogation), whether by any payment or distribution to Agent hereunder or
otherwise.

 

(b)          Payments Over to the Subordinated Creditors. If any payment or
distribution to which any Subordinated Creditor would otherwise have been
entitled but for the provisions of Section 3, 4, or 5 shall have been applied
pursuant to the provisions of Section 3, 4, or 5 to the payment of all amounts
payable under the Senior Debt, such Subordinated Creditor shall be entitled to
receive from Agent and the Lenders any payments or distributions received by
Agent and the Lenders in excess of the amount sufficient to pay in full in cash
all amounts payable under or in respect of the Senior Debt. If any such excess
payment is made to the Agent and the Lenders, the Agent and the Lenders shall
promptly remit such excess to such Subordinated Creditor and until so remitted
shall hold such excess payment for the benefit of such Subordinated Creditor.

 

SECTION 10      Continuing Agreement; Reinstatement.

 

(a)          Continuing Agreement. This Agreement is a continuing agreement of
subordination and shall continue in effect and be binding upon each Subordinated
Creditor until payment and performance in full in cash of the Senior Debt. The
subordinations, agreements, and priorities set forth herein shall remain in full
force and effect regardless of whether any party hereto in the future seeks to
rescind, amend, terminate, or reform, by litigation or otherwise, its respective
agreements with the other Subordinated Creditor.

 

 5 

 

 

(b)          Reinstatement. This Agreement shall continue to be effective or
shall be reinstated, as the case may be, if, for any reason, any payment of the
Senior Debt by or on behalf of any other Subordinated Creditor shall be
rescinded or must otherwise be restored by the Agent or any Lender, whether as a
result of an Insolvency Event or otherwise.

 

SECTION 11      Transfer of Subordinated Debt. Except as expressly permitted by
the Credit Agreement (assuming, solely for purposes of this Section 11, that
each Subordinated Creditor is a Loan Party under the Credit Agreement), no
Subordinated Creditor may assign or transfer its rights and obligations in
respect of the Subordinated Debt without the prior written consent of the Agent,
provided that any such transferee or assignee, as a condition to acquiring an
interest in the Subordinated Debt shall agree to be bound hereby, in form
reasonably satisfactory to the Agent.

 

SECTION 12      Obligations of the Subordinated Creditors Not Affected. The
provisions of this Agreement are intended solely for the purpose of defining the
relative rights of each Subordinated Creditor against the other Subordinated
Creditors, on the one hand, and of the Agent and the Lenders against the
Subordinated Creditors, on the other hand. Nothing contained in this Agreement
shall (i) impair, as between each Subordinated Creditor and the other
Subordinated Creditors, the obligation of the other Subordinated Creditors to
pay their respective obligations with respect to the Subordinated Debt as and
when the same shall become due and payable, or (ii) otherwise affect the
relative rights of each Subordinated Creditor against the other Subordinated
Creditors, on the one hand, and of the creditors (other than Agent and the
Lenders) of the other Subordinated Creditors against the other Subordinated
Creditors, on the other hand.

 

SECTION 13      Endorsement of Subordinated Creditor Documents; Further
Assurances and Additional Acts.

 

(a)          Endorsement of Subordinated Creditor Documents. At the request of
the Agent, all documents and instruments evidencing any of the Subordinated
Debt, if any, shall be endorsed with a legend noting that such documents and
instruments are subject to this Agreement, and each Subordinated Creditor shall
promptly deliver to the Agent evidence of the same.

 

(b)          Further Assurances and Additional Acts. Each Subordinated Creditor
shall execute, acknowledge, deliver, file, notarize, and register at its own
expense all such further agreements, instruments, certificates, financing
statements, documents, and assurances, and perform such acts as the Agent
reasonably shall deem necessary or appropriate to effectuate the purposes of
this Agreement, and promptly provide the Agent with evidence of the foregoing
reasonably satisfactory in form and substance to Agent.

 

SECTION 14     Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including by
facsimile transmission) and shall be mailed, sent, or delivered in accordance
with the notice provisions contained in the Credit Agreement and to each
Subordinated Creditor in care of the Borrower.

 

SECTION 15      No Waiver; Cumulative Remedies. No failure on the part of the
Agent or any Lender to exercise, and no delay in exercising, any right, remedy,
power, or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy, power, or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power, or privilege. The rights and remedies under this Agreement
are cumulative and not exclusive of any rights, remedies, powers, and privileges
that may otherwise be available to Agent or any Lender, whether under any Loan
Document, or under applicable law.

 

 6 

 

 

SECTION16      Survival. All covenants, agreements, representations and
warranties made in this Agreement shall, except to the extent otherwise provided
herein, survive the execution and delivery of this Agreement, and shall continue
in full force and effect so long as any Senior Debt remains unpaid.

 

SECTION 17      Benefits of Agreement. This Agreement is entered into for the
sole protection and benefit of the parties hereto and their successors and
assigns, and no other Person shall be a direct or indirect beneficiary of, or
shall have any direct or indirect cause of action or claim in connection with,
this Agreement.

 

SECTION 18      Binding Effect. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by each Subordinated Creditor and Agent and
their respective successors and permitted assigns.

 

SECTION 19      CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY PROPERTY
MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
THE AGENT ELECTS TO BRING SUCH ACTION TO THE EXTENT SUCH COURTS HAVE IN PERSONAM
JURISDICTION OVER THE RELEVANT SUBORDINATED CREDITOR OR IN REM JURISDICTION OVER
SUCH PROPERTY. EACH SUBORDINATED CREDITOR AND THE AGENT WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 19 AND STIPULATE THAT THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY SUCH
DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS.

 

EACH SUBORDINATED CREDITOR AND THE AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH SUBORDINATED CREDITOR AND THE AGENT REPRESENT THAT EACH
SUCH PARTY HAS REVIEWED THIS WAIVER AND EACH SUCH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

 7 

 

 

SECTION 20      Entire Agreement; Amendments and Waivers.

 

(a)          Entire Agreement. This Agreement constitutes the entire agreement
of each of the Subordinated Creditors, the Agent and the Lenders with respect to
the matters set forth herein and supersedes any prior agreements, commitments,
drafts, communications, discussions, and understandings, oral or written, with
respect thereto.

 

(b)          Amendments and Waivers. No amendment to any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by each of the Subordinated Creditors and Agent; and no waiver of any
provision of this Agreement, or consent to any departure by any Subordinated
Creditor therefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent. Any such amendment, waiver, or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

SECTION 21      Conflicts. In case of any conflict or inconsistency between any
terms of this Agreement, on the one hand, and any documents or instruments in
respect of the Subordinated Debt, on the other hand, then the terms of this
Agreement shall control.

 

SECTION 22      Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
all applicable laws and regulations. If, however, any provision of this
Agreement shall be prohibited by or invalid under any such law or regulation in
any jurisdiction, it shall, as to such jurisdiction, be deemed modified to
conform to the minimum requirements of such law or regulation, or, if for any
reason it is not deemed so modified, it shall be ineffective and invalid only to
the extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement or the validity or effectiveness of such provision
in any other jurisdiction.

 

SECTION 23      Interpretation. This Agreement is the result of negotiations
between, and have been reviewed by the respective counsel to, the Subordinated
Creditors and Agent and is the product of all parties hereto. Accordingly, this
Agreement shall not be construed against Agent merely because of the Agent’s
involvement in the preparation hereof.

 

SECTION 24      Counterparts; Facsimile Execution. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Agreement by facsimile or
electronic mail shall be equally effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by facsimile or electronic mail also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and bind
effect of this Agreement.

 

SECTION 25      Termination of Agreement. Upon payment and performance in full
in cash of the Senior Debt, including the full and final termination of any
commitment to extend any financial accommodations under the Credit Agreement,
this Agreement shall terminate and Agent shall promptly execute and deliver to
each Subordinated Creditor such documents and instruments as shall be reasonably
necessary to evidence such termination.

 

 8 

 

 

SECTION 26      Other Subsidiaries. As set forth in, and subject to the
limitations of, Section 5.7 of the Credit Agreement, any new Subsidiary (whether
by acquisition or creation) of the Borrower that is required to become a Loan
Party under the terms of the Credit Agreement is required to enter into this
Agreement by executing and delivering in favor of the Agent a supplement to this
Agreement in the form of Annex 1 attached hereto. Upon the execution and
delivery of Annex 1 by any such new Subsidiary, such Subsidiary shall become a
Subordinated Creditor hereunder with the same force and effect as if originally
named as a Subordinated Creditor herein. The execution and delivery of any
instrument adding an additional Subordinated Creditor as a party to this
Agreement shall not require the consent of any Subordinated Creditor hereunder.
The rights and obligations of each Subordinated Creditor hereunder shall remain
in full force and effect notwithstanding the addition of any new Subordinated
Creditor hereunder.

 

[Signature page follows.]

 

 9 

 

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement as of the date first written above.

 

  SUBORDINATED CREDITORS:       FIFTH STREET HOLDINGS L.P.           By:      
Name:       Title:             Fifth Street Management LLC           By:      
Name:       Title:             FSCO GP LLC             By:       Name:      
Title:             Fifth Street EIV, LLC     By: Fifth Street Management LLC,  
  its Manager             By:       Name:       Title:             FSC CT LLC  
          By:       Name:       Title:  

 

 

 

 

  Fifth Street Capital LLC             By:       Name:       Title:            
FSC Midwest LLC             By:       Name:       Title:             FIFTH
STREET CAPITAL West LLC             By:       Name:       Title:             FSC
LLC             By:       Name:       Title:  

 

 

 

 

ACKNOWLEDGED BY:       Sumitomo Mitsui Banking Corporation, as the Agent        
By:       Name:       Title:      

 

 

 

 

ANNEX 1 TO INTERCOMPANY SUBORDINATION AGREEMENT
FORM OF SUPPLEMENT

 

Supplement No. ______ (this “Supplement”) dated as of _______________, ________,
to that certain Intercompany Subordination Agreement, dated as of November 4,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercompany Subordination Agreement”), by each of the parties listed
on the signature pages thereto and those additional entities that thereafter
become parties thereto (collectively, jointly and severally, and together with
any other Person required to become or designated a “Subordinated Creditor”
hereunder, the “Subordinated Creditors” and each individually an “Subordinated
Creditor”) and Sumitomo Mitsui Banking Corporation, as administrative agent for
the Lender Group (in such capacity, together with its successors and assigns in
such capacity, “Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of November 4, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among FIFTH STREET HOLDINGS L.P., a Delaware limited
partnership (the “Borrower”), the guarantors party thereto, the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”) and the Agent,
pursuant to which the Lenders are willing to extend credit to the Borrower from
time to time pursuant to the terms and conditions thereof; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement; and

 

WHEREAS, the Subordinated Creditors have entered into the Intercompany
Subordination Agreement in order to induce Agent and the Lenders to make certain
financial accommodations to Borrower; and

 

WHEREAS, pursuant to Section 5.7 of the Credit Agreement and Section 26 of the
Intercompany Subordination Agreement, new Subsidiaries of the Borrower that are
required to become Loan Parties pursuant to the terms of Section 5.7 of the
Credit Agreement must execute and deliver certain Loan Documents, including the
Intercompany Subordination Agreement, and the execution of the Intercompany
Subordination Agreement by the undersigned new Subordinated Creditor or
Subordinated Creditors (collectively, the “New Subordinated Creditors”) may be
accomplished by the execution of this Supplement in favor of Agent, for the
benefit of the Lender Group;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Subordinated Creditor hereby agrees as follows:

 

1.          In accordance with Section 26 of the Intercompany Subordination
Agreement, each New Subordinated Creditor, by its signature below, becomes an
“Subordinated Creditor” under the Intercompany Subordination Agreement with the
same force and effect as if originally named therein as an “Subordinated
Creditor” and each New Subordinated Creditor hereby (a) agrees to all of the
terms and provisions of the Intercompany Subordination Agreement applicable to
it as an “Subordinated Creditor” thereunder and (b) represents and warrants that
the representations and warranties made by it as “Subordinated Creditor”
thereunder are true and correct on and as of the date hereof. Each reference to
“Subordinated Creditor” in the Intercompany Subordination Agreement shall be
deemed to include each New Subordinated Creditor. The Intercompany Subordination
Agreement is incorporated herein by reference.

 

 

 

 

2.          Each New Subordinated Creditor represents and warrants to the Lender
Group that this Supplement has been duly executed and delivered by such New
Subordinated Creditor and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws affecting creditors’ rights generally
and general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

3.          This Supplement may be executed in multiple counterparts, each of
which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission shall be
as effective as delivery of a manually executed counterpart hereof.

 

4.          Except as expressly supplemented hereby, the Intercompany
Subordination Agreement shall remain in full force and effect.

 

5.          This Supplement shall be construed in accordance with and governed
by the laws of the State of New York, without regard to the conflict of laws
principles thereof that would result in the application of the law of another
jurisdiction.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, each New Subordinated Creditor and Agent have duly executed
this Supplement to the Intercompany Subordination Agreement as of the day and
year first above written.

 

NEW SUBORDINATED CREDITORS: [Name of New Subordinated Creditor]         By:    
Name:     Title:         [Name of New Subordinated Creditor]         By:    
Name:     Title:         AGENT: Sumitomo Mitsui Banking Corporation         By:
    Name:     Title:  

 

 

 

 

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

 

To:Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, New York 10172
Office: 212-224-4375
Fax: 212-918-1633
Email : Kevin_DeFreitas@smbcgroup.com
Attn: Kevin DeFreitas

 

CC:Email: AgencyServices@smbcgroup.com
Office: 212-224-4847
Fax: 212-918-1633
Attn: Agency Services

 

CCEmail: jungjin_kim@smbcgroup.com
Attn: Jean Kim

 

CCEmail: Stephen_Chan@smbcgroup.com
Attn: Steven Chan

 

CCEmail: Kah_Yim_Lim@smbcgroup.com
Attn: Kah Yim Lim

 

Re:Compliance Certificate dated __________________________

 

Ladies and Gentlemen: Reference is made to that certain Amended and Restated
Credit Agreement, dated as of June 30, 2017 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
FIFTH STREET HOLDINGS L.P., a Delaware limited partnership (the “Borrower”), the
Guarantors party thereto from time to time, the lenders from time to time party
thereto (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), Sumitomo Mitsui Banking Corporation, as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Administrative Agent”) and CORTLAND CAPITAL MARKET
SERVICES LLC, as collateral agent for the Lenders (together with its successors
and assigns in such capacity, the “Collateral Agent” and together with the
Administrative Agent, the “Agents”). Capitalized terms used in this Compliance
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein.

 

The undersigned officer of the Borrower hereby certifies on behalf of the
Borrower (and not in his or her personal capacity) that:

 

 

 

 

1.          The financial statements contained in the report of Holdings and its
Subsidiaries furnished in Schedule 1 attached hereto, have been prepared in
accordance with GAAP (except in the case of financial statements delivered
pursuant to Section 5.2(b) of the Credit Agreement, for the lack of footnotes
and being subject to year-end audit adjustments) and fairly present in all
material respects the financial condition of Holdings and its Subsidiaries.2
Also attached is a reconciliation (that may be part of the financial statements)
prepared by a Financial Officer of the Borrower or its general partner and
indicating the differences between (x) the statement of financial condition and
statement of operations of Holdings and its consolidated Subsidiaries and (y)
the unaudited statement of financial condition and statement of operations of
the Borrower and its consolidated Subsidiaries on a Stand Alone Basis in respect
of such year.

 

2.          Such officer has reviewed the terms of the Credit Agreement and the
other Loan Documents and has made, or caused to be made under his/her
supervision, a review of the activities of the Borrower and its Subsidiaries
during the accounting period covered by such financial statements, with a view
to determining whether the Loan Parties have fulfilled all of their respective
obligations under the Credit Agreement and the other Loan Documents.

 

3.          Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes an Unmatured Event of
Default or Event of Default, except for such conditions or events listed on
Schedule 2 attached hereto, specifying the nature and period of existence
thereof and the actions Borrower has taken, is taking, or proposes to take with
respect thereto.

 

4.          Attached hereto on Schedule 3 are true and correct calculations of
(i) the percentage of Management Fees deferred, waived or not paid in cash as
described in Sections 6.12(a) and/or 7.1(o) of the Credit Agreement, (ii) the
Total Leverage Ratio, (iii) Assets Under Management pursuant to Section 6.12(c)
and (iv) the ratio of Adjusted EBITDA to Interest Expense, in each case, as of
the end of the period specified in Schedule 3.

 

5.          [Attached hereto on Schedule 4 is a description of all material
Contingent Obligations of the Loan Parties.]3

 

6.          Attached hereto on Schedule 5 is, on a Fifth Street Fund by Fifth
Street Fund basis and based on the information available to Borrower as of the
date hereof, a listing of the Assets Under Management for such Fifth Street
Fund.

 

7.          Attached hereto on Schedule 6 is a listing of each Fifth Street
Fund, if any, that has closed during the period covered by this Compliance
Certificate to the extent not previously disclosed.

 

8.          Attached hereto on Schedule 7 is, solely to the extent that
agreements executed in connection with the closing of any Fifth Street Fund
noted in paragraph 7 of this Compliance Certificate provide for the deferral of
the payment of Management Fees, a listing of the portion of the Management Fees
that have been so agreed to be so deferred for any such Fifth Street Fund.

 



 

 2 So long as Holdings is subject to the reporting requirements of the Exchange
Act, the filing of Holdings’ report on Form 10-K for such fiscal year shall
satisfy the requirements of Section 5.2(a)(i) of the Credit Agreement, so long
as such Form 10-K is concurrently furnished (which may be by a link to a website
containing such document sent by automated electronic notification) to the Agent
upon filing thereof.

3 To be included only with respect to Compliance Certificates delivered along
with financial statements delivered pursuant to Section 5.2(a).

 

 

 

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _______ day of _______________, ________.

 

  FIFTH STREET HOLDINGS L.P.,               By:     Name:     Title:  

 

 

 

 

SCHEDULE l

 

 

 

 

SCHEDULE 2

 

 

 

 

SCHEDULE 3

 

1.            Management Fees.

 

(a)          The amount of all of the Management Fees (taken as a whole) that,
as required to be reported under GAAP, would have been due and payable to the
Borrower or any Subsidiary during the twelve month period ending ____________,
___ is $ __________.

 

(b)          The amount of Management Fees for which Borrower or any of its
Subsidiaries have waived or permitted any of the Borrower’s Subsidiaries to
permit, any Fifth Street Fund to defer payment of such Management Fees or
otherwise fail to pay such Management Fees in cash as a result of a Triggering
Event with respect to the applicable Fifth Street Fund (or amended or otherwise
modified any agreement evidencing any obligation by any Fifth Street Fund to pay
Management Fees as a result of a Triggering Event with respect to the applicable
Fifth Street Fund, to the extent that any such amendment or modification,
together with any such deferral, waiver or failure to pay Management Fees in
cash described above, resulted in a failure to pay in cash) Management Fees
that, as required to be reported under GAAP, otherwise would have been due and
payable to the Borrower or any Subsidiary (but without duplication of the
Management Fees deferred, waived or otherwise not paid in cash as described in
clause (c) below), during the twelve month period ending ____________, ___ is $
__________.

 

(c)          The amount of Management Fees that any Fifth Street Fund was
permitted to defer payment, received a waiver of payment or for any other reason
failed to pay in cash as a result of a Triggering Event with respect to the
applicable Fifth Street Fund (or any agreement evidencing any obligation of the
applicable Fifth Street Fund to pay Management Fees was amended or otherwise
modified as a result of a Triggering Event with respect to the applicable Fifth
Street Fund, to the extent that any such amendment or modification, together
with any such deferral, waiver or failure to pay Management Fees in cash
described above, resulted in a failure to pay in cash) Management Fees that, as
required to be reported under GAAP, otherwise would have been due and payable to
the Borrower or any Subsidiary (but without duplication of the Management Fees
deferred, waived or otherwise not paid in cash as described in clause (b)
above), during the twelve month period ending ____________, ___ is $ __________.

 

(d)          The sum of the amounts in clause (b) plus (c) of this Item 1 is
less than ten percent (10%) of the amount in clause (a) of this Item 1.

 

2.            Debt to Adjusted EBITDA.

 

(a)          The total outstanding amount of Debt (excluding Permitted Risk
Retention Debt) of Borrower and its Subsidiaries on a Stand Alone Basis as of
the last day of the four fiscal quarter period of the Borrower ending
___________, ___ is equal to $________________.

 

(b)          The Adjusted EBITDA of Borrower and its Subsidiaries on a Stand
Alone Basis for the four fiscal quarter period of the Borrower ending
___________, ___ is equal to $________________.

 

(c)          The ratio obtained by dividing the amount under clause (a) of this
Item 2 by the amount under clause (b) of this Item 2 is __________, which is
less than or equal to (x) if the amount under clause (a) does not exceed $[●],
4.00:1.00 and (y) if the amount under clause (a) does exceed $[●], 3.00:1.00, in
each case, set forth in Section 6.12(b) of the Credit Agreement.

 

(d)          A calculation of each component of Adjusted EBITDA for the four
fiscal quarter period of the Borrower ending ___________, ___ is shown below:

 

 

 

 

[___]

 

3.            Assets Under Management.

 

(a)          Assets Under Management, measured as of any date of determination,
for the measurement date ______________,____ is $_______________.

 

(b)          50% of the total amount of New Management Fee Assets, measured as
of any date of determination, for the measurement date ___________, ___ is
$________________.

 

(c)          The amount set forth in clause (a) of this Item 3 is ____________,
which is greater than or equal to the sum of the amount set forth in clause (b)
of this Item 3 and $2,000,000,000, which is the amount set forth in Section
6.12(c) of the Credit Agreement.

 

4.            Interest Coverage Ratio.

 

(a)          The Adjusted EBITDA of Borrower and its Subsidiaries on a Stand
Alone Basis for the four fiscal quarter period of Borrower ending ___________,
___ is equal to $________________.

 

(b)          The Interest Expense of the Borrower and its Subsidiaries on a
Stand Alone Basis for the four fiscal quarter period of the Borrower ending
___________, ___ is equal to $________________.

 

(c)          The ratio obtained by dividing the amount under clause (a) of this
Item 4 by the amount under clause (b) of this Item 4 is ___________, which is
not less than the ratio of 5.00:1.00 set forth in Section 6.12(d) of the Credit
Agreement.

 

(d)          A calculation of each component of Interest Expense is shown below:

 

[___]

 

(e)          A calculation of Adjusted EBITDA for the four fiscal quarter period
of the Borrower ending ___________, ___, eliminating the adjustment in clause
(b)(vii) of the definition thereof in is shown below:

 

[___]

 

 

 

 

EXHIBIT R-l

 

PERSONS AUTHORIZED TO REQUEST A CONVERSION/CONTINUATION

 

Leonard Tannenbaum

 

Bernard Berman

 

Ivelin Dimitrov

 

Alexander Frank

 

Steven Noreika

 

 

 

 

EXHIBIT R-2

[Intentionally Omitted]

 

 

 

 

EXHIBIT R-3

 

FORM OF REQUEST FOR CONVERSION/CONTINUATION

 

[●] [●], 201[●]

 

To:Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, New York 10172
Office: 212-224-4375
Fax: 212-918-1633
Email : Kevin_DeFreitas@smbcgroup.com
Attn: Kevin DeFreitas

 

CC:Email: AgencyServices@smbcgroup.com
Office: 212-224-4847
Fax: 212-918-1633
Attn: Agency Services

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 30, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among FIFTH STREET HOLDINGS
L.P., a Delaware limited partnership (the “Borrower”), the Guarantors party
thereto from time to time, the lenders from time to time party thereto (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), Sumitomo Mitsui Banking Corporation, as administrative agent for the
Lenders (together with its successors and assigns in such capacity, the
“Administrative Agent”) and CORTLAND CAPITAL MARKET SERVICES LLC, as collateral
agent for the Lenders (together with its successors and assigns in such
capacity, the “Collateral Agent” and together with the Administrative Agent, the
“Agents”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.

 

This Request for Conversion/Continuation represents Borrower's request to
[convert $___________ of Base Rate Loans into LIBOR Rate Loans] [convert
$_________ of LIBOR Rate Loans into Base Rate Loans] [continue Loans in an
amount of $____________ as LIBOR Rate Loans] [, and is a written confirmation of
the telephonic notice of such election given to the Administrative Agent].

 

[Such LIBOR Rate Loans will have an Interest Period of [1, 2, 3, or 6] [or 12]1
month(s) commencing on _____________.]

 

The date and [Business Day] [Eurodollar Business Day] of the proposed
[conversion] [continuation] is __________.

 

This Request for Conversion/Continuation further confirms Borrower's acceptance,
for purposes of determining the rate of interest based on the LIBOR Rate under
the Credit Agreement, of the LIBOR Rate as determined pursuant to the Credit
Agreement.

 



 



1 Any request of 12 months by Borrower must be approved by the Lenders.

 

 

 

 

The Borrower represents and warrants, on behalf of Borrower, that (i) as of the
date hereof, each representation or warranty contained in or pursuant to any
Loan Document, any agreement, instrument, certificate, document or other writing
furnished at any time under or in connection with any Loan Document, and as of
the effective date of any continuation or conversion requested above, is true
and correct in all material respects (provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates) and (ii) no Unmatured Event of
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above.

 

  FIFTH STREET HOLDINGS L.P.         By:     Name:     Title:  

 

 

 

 

EXHIBIT 3.1(D)

 

OFFICER’S CERTIFICATE
OF
[●]

 

June 30, 2017

 

The undersigned hereby certifies to Sumitomo Mitsui Banking Corporation, as
administrative agent for the Lenders (the “Administrative Agent”) and Cortland
Capital Market Services LLC, as collateral agent for the Lenders, that the
undersigned is the [●] of [●], a [●][●] (the “Company”), and as a result of the
foregoing, the undersigned is familiar with the affairs of the Company and is
authorized to execute and deliver this Officer’s Certificate on behalf of the
Company (and not in his or her personal capacity), and the undersigned further
certifies to the Administrative Agent that:

 

1.          Attached hereto as Exhibit A is a true, complete and correct copy of
the [certificate of formation] [certificate of incorporation] [articles of
incorporation] [articles of formation] of the Company, certified by the
Secretary of State for the State of [●], as in full force and effect on the date
hereof.

 

2.          Attached hereto as Exhibit B is a true, complete and correct copy of
the [limited partnership agreement] [limited liability company agreement]
[bylaws] of the Company, together with all amendments thereto, as in full force
and effect on the Closing Date.

 

3.          Attached hereto as Exhibit C is a true, complete and correct copy of
the resolutions duly adopted by the [general partner] [member] [board of
directors] [board of managers] of the Company, acting in such capacity as set
forth therein, authorizing (a) the execution and delivery of the Credit
Agreement and (b) the performance by the Company of the Company’s obligations
under the applicable Loan Documents. Such resolutions have not been modified,
rescinded or amended and each such resolution is in full force and effect on the
date hereof.

 

4.          The persons named on the Certificate of Incumbency (attached hereto
as Exhibit D), have been designated as Responsible Officers of the Company,
holding the respective offices set forth opposite their respective names, each
of such persons having been duly appointed or elected, and set forth opposite
their respective names are their respective genuine signatures. Each such
Responsible Officer is authorized to sign each Loan Document on behalf of the
Company and any other document, agreement or instrument to be delivered by the
Company pursuant to the Loan Documents to which it is a party.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in that certain Amended and Restated Credit Agreement,
dated as of June 30, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among FIFTH STREET
HOLDINGS L.P., a Delaware limited partnership (the “Borrower”), the Guarantors
party thereto from time to time, the lenders from time to time party thereto,
Sumitomo Mitsui Banking Corporation, as administrative agent for the Lenders
(together with its successors and assigns in such capacity, the “Administrative
Agent”) and CORTLAND CAPITAL MARKET SERVICES LLC, as collateral agent for the
Lenders (together with its successors and assigns in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”).

 

[Signature Page to Follow]

 

 

 

 

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set
forth above.

 

  By:     Name: [●]   Title: [●]

 

I hereby certify on behalf of the Company, that [●] is the duly elected and
qualified [●] of the Company, and that the signature set forth above his name is
authentic.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

  By:     Name: [●]   Title: [●]

 

 

 

 

EXHIBIT A

 

[Certified Charter]

 

 

 

 

EXHIBIT B

 

[Governing Document]

 

 

 

 

EXHIBIT C

 

[Resolutions]

 

 

 

 

EXHIBIT D

 

CERTIFICATE OF INCUMBENCY

 

NAME   OFFICE   SIGNATURE [●]   [●]   _______________ [●]   [●]  
_______________

 

 

 

 

EXHIBIT 11.3

ADDRESSES AND INFORMATION FOR NOTICES

 

Notices, demands, requests, instructions, and other communications in writing
shall be given or made upon the respective parties hereto at their respective
addresses (or to their respective facsimile numbers) indicated below:

 

If to the Borrower, to:

 

Fifth Street Holdings L.P.
777 West Putnam Ave.
3rd Floor
Greenwich, CT 06830

 

Facsimile: (203) 681-3879
Email: snoreika@fifthstreetfinance.com and afrank@fifthstreetfinance.com
(include both email addresses on all notices)
Attention: Steven Noreika and Alexander Frank

 

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, NY 10036
Attention: Gary Creem
Email: gcreem@proskauer.com
Facsimile: 617-526-9899

 

If to the Administrative Agent, to:

 

Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, New York 10172
Office: 212-224-4375
Fax: 212-918-1633
Email : Kevin_DeFreitas @smbcgroup.com
Attn: Kevin DeFreitas

 

with a copies to:

 

Email: AgencyServices@smbcgroup.com
Fax: 212-918-1633
Attn: Agency Services

 

Email: jungjin_kim@smbcgroup.com
Attn: Jean Kim

 

Email: Stephen_Chan@smbcgroup.com
Attn: Steven Chan

 

 

 

 

Email: Kah_Yim_Lim@smbcgroup.com
Attn: Kah Yim Lim

 

If to the Collateral Agent, to:

 

Cortland Capital Market Services LLC
225 W. Washington St., 21st Floor
Chicago, IL 60606
Attn: Eric Duncan and Legal Department
Fax: 312 378-0751
Email: Eric.duncan@cortlandglobal.com and legal@cortlandglobal.com

 

 

 

 

Schedule A-1

to the Amended and Restated

Credit Agreement

 

AGENT’S ACCOUNT

 

An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until the Agent notifies
the Borrower and the Lender Group to the contrary, Agent's Account shall be that
certain deposit account bearing account number 36023837 and maintained by the
Agent with Citibank, N.A., New York, New York, ABA #021-000-089, Attention: Loan
Services, Reference: Fifth Street Holdings L.P.

 

 

 

 

Schedule A-2

to the Amended and Restated

Credit Agreement

 

APPROVED BANKS

 

1.Bank of America, N.A.

 

2.US Bank, National Association

 

3.Capital One, National Association

 

4.General Electric Capital Corporation

 

5.Wells Fargo Bank, National Association

 

6.Deutsche Bank AG

 

7.East West Bank

 

 

 

 

Schedule P

to the Amended and Restated

Credit Agreement

 

LIENS

 

1.Lien on all assets of FSC CT LLC (formerly FSC CT, Inc.) in favor of the State
of Connecticut, Department of Economic and Community Development in connection
with loan set forth in Item 1 of Schedule 6.1.

 

 

 

 

Schedule 2.1

to the Amended and Restated

Credit Agreement

 

INITIAL PRINCIPAL AMOUNTS

 

Lender  Loans  Morgan Stanley Bank, N.A.  $23,579,545.46  Sumitomo Mitsui
Banking Corporation  $23,579,545.44  JPMorgan Chase Bank, N.A.  $16,477,272.73 
Royal Bank of Canada  $16,477,272.73  Credit Suisse AG, Cayman Islands Branch 
$11,363,636.37  East West Bank  $8,522,727.27  TOTAL  $100,000,000.00 

 

 

 

 

 

Schedule 4.2

to the Amended and Restated

Credit Agreement

 

INTERESTS IN LOAN PARTIES

 

1.Fifth Street Holdings L.P.-

 

a.Fifth Street Asset Management Inc., as general partner, holds 100% of the
general partnership interests.

 

b.Fifth Street Asset Management Inc., Leonard M. Tannenbaum, Bernard D. Berman,
Ivelin M. Dimitrov, Charles J. Zmijeski, Sandeep K. Khorana, Alexander C. Frank,
Brian D. Finkelstein, Kyde S. Sharp, James F. Velgot, Stacey L. Tannenbaum,
Steven M. Noreika, Matthew Bandini, Greg Browne, Tannenbaum Family 2012 Trust,
FSC CT II, Inc. and Bernard D. Berman 2012 Trust, as limited partners,
collectively hold 100% of the limited partnership interests.

 

2.Fifth Street Management LLC – Fifth Street Holdings L.P. holds 100% of
membership interests.

 

3.FSCO GP LLC – Fifth Street Holdings L.P. holds 100% of membership interests.

 

4.FSC CT LLC – Fifth Street Management LLC holds 100% of membership interests.

 

5.Fifth Street Capital LLC – Fifth Street Management LLC holds 0.5% of
membership interests and FSC LLC owns 99.5% of membership interests.

 

6.FSC LLC – Fifth Street Management LLC holds 100% of membership interests.

 

7.FSC Midwest LLC – Fifth Street Management LLC holds 100% of membership
interests.

 

8.Fifth Street Capital West LLC – Fifth Street Capital LLC holds 100% of
membership interests.

 

9.Fifth Street CLO Management LLC – Fifth Street Holdings L.P. holds 100% of
membership interests.

 

 

 

 

Schedule 5.13

to the Amended and Restated

Credit Agreement

 

POST-CLOSING OBLIGATIONS

 

1.Use commercially reasonable efforts to deliver to the Agents executed Control
Agreements over each bank account held by a Loan Party (to the extent required
by Section 4.9 of the Security Agreement).

 

2.Within thirty days after the Restatement Effective Date the Borrower shall
provide evidence that all insurance required to be maintained pursuant to
Section 5.11 has been obtained and is in effect, together with (in the case of
property or casualty insurance and liability insurance) the endorsements
required thereby.

 

 

 

 

Schedule 6.1

to the Amended and Restated

Credit Agreement

 

DEBT

 

1.Amended and Restated Promissory Note, dated as of May 2, 2016, between FSC CT
LLC (formerly FSC CT, Inc.), as maker and the State of Connecticut, acting by
and through its Department of Economic and Community Development for the
principal sum of $4,000,000.

 

2.Promissory Note, dated as of October 29, 2014, between Fifth Street Management
LLC, as maker, and FSC CT II, Inc., as payee, for the principal sum of
$10,829,622.

 

3.Promissory Note, dated as of October 29, 2014, between Fifth Street Management
LLC, as maker, and Tannenbaum Family 2012 Trust, as payee, for the principal sum
of $2,399,170.

 

 

 

 

Schedule 6.3

to the Amended and Restated

Credit Agreement

 

INVESTMENTS

 

None.

 

 

 

 

Schedule 6.7

to the Amended and Restated

Credit Agreement

 

TRANSACTIONS WITH SHAREHOLDERS AND AFFILIATES

 

1.Contribution Agreement dated as of September 17, 2014, by and among Fifth
Street Holdings L.P. and each of the transferors named therein, as amended by
Amendment, dated as of October 24, 2014.

 

2.Contribution Agreement dated as of September 17, 2014, by and among Fifth
Street Holdings L.P. and each of the transferors named therein (Principals), as
amended by Amendment, dated as of October 24, 2014.

 

3.Contribution Agreement dated as of September 17, 2014, by and between Fifth
Street Holdings L.P. and Alexander C. Frank.

 

4.Exchange Agreement, dated as of November 4, 2014, by and among Fifth Street
Asset Management Inc., Fifth Street Holdings L.P. and the persons named therein.

 

5.Registration Rights Agreement, dated as of November 4, 2014, by and among
Fifth Street Asset Management Inc. and the persons named therein.

 

6.Tax Receivable Agreement, dated as of October 29, 2014, by and among Fifth
Street Asset Management Inc., Fifth Street Holdings L.P., Leonard M. Tannenbaum,
Bernard D. Berman, Ivelin M. Dimitrov, Tannenbaum Family 2012 Trust, Bernard D.
Berman 2012 Trust and FSC CT II, Inc.

 

 

 

 

Schedule 6.13

to the Amended and Restated

Credit Agreement

 

RESTRICTIVE AGREEMENTS

 

1.Credit Agreement, dated as of September 28, 2015, by and among Bleachers
Finance 1 Limited and the other lenders from time to time party thereto,
Natixis, New York Branch, as agent, and Fifth Street CLO Management LLC, as
borrower.

 

2.Second Amended and Restated Assistance Agreement, dated as of May 2, 2016, by
and between the State of Connecticut acting by the Department of Economic and
Community Development and FSC CT LLC.

 

3.Security Agreement, dated as of October 7, 2013, by and between the State of
Connecticut acting by and through its Department of Economic and Community
Development and FSC CT LLC (formerly known as FSC CT, Inc.).

 

 

 

